EXHIBIT 10.37

 

$22,000,000

 

CREDIT AGREEMENT

 

among

 

CAMPING WORLD, INC. and

 

CWI, INC., as Borrowers,

 

The certain Subsidiaries of Borrowers party hereto as Guarantors,

 

The financial institutions party hereto as the Lenders,

 

SUNTRUST BANK, as the Issuing Bank,

 

and

 

SUNTRUST BANK, as the Administrative Agent

 

March 1, 2010

 

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Principles

31

Section 1.3

Other Interpretive Matters

31

 

 

 

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

32

 

 

 

Section 2.1

Extension of Credit

32

Section 2.2

Manner of Borrowing and Disbursement of Loans

34

Section 2.3

Interest

38

Section 2.4

Fees

39

Section 2.5

Prepayment/Reduction of Revolving Loan Commitment

40

Section 2.6

Repayment

41

Section 2.7

Revolving Loan Notes; Loan Accounts

43

Section 2.8

Manner of Payment

43

Section 2.9

Reimbursement

46

Section 2.10

Pro Rata Treatment

46

Section 2.11

Application of Payments

47

Section 2.12

Use of Proceeds

48

Section 2.13

Joint and Several Obligations

48

Section 2.14

Maximum Rate of Interest

51

Section 2.15

Letters of Credit

52

Section 2.16

Bank Products

55

Section 2.17

Borrowers’ Representative

56

 

 

 

ARTICLE 3.

GUARANTY

56

 

 

 

Section 3.1

Guaranty

56

 

 

 

ARTICLE 4.

CONDITIONS PRECEDENT

60

 

 

 

Section 4.1

Conditions Precedent to Initial Advance

60

Section 4.2

Conditions Precedent to Each Advance

63

Section 4.3

Conditions Precedent to Each Letter of Credit

64

 

 

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

65

 

--------------------------------------------------------------------------------


 

Section 5.1

General Representations and Warranties

65

Section 5.2

Representations and Warranties Relating to Accounts

74

Section 5.3

Representations and Warranties Relating to Inventory

74

Section 5.4

Survival of Representations and Warranties, etc

75

 

 

 

ARTICLE 6.

GENERAL COVENANTS

75

 

 

 

Section 6.1

Preservation of Existence and Similar Matters

75

Section 6.2

Compliance with Applicable Law

75

Section 6.3

Maintenance of Properties

75

Section 6.4

Accounting Methods and Financial Records

75

Section 6.5

Insurance

76

Section 6.6

Payment of Taxes and Claims

76

Section 6.7

Visits and Inspections

76

Section 6.8

Conduct of Business

77

Section 6.9

ERISA

77

Section 6.10

Lien Perfection

77

Section 6.11

Location of Collateral

77

Section 6.12

Protection of Collateral

78

Section 6.13

Assignments and Records of Accounts

78

Section 6.14

Administration of Accounts

78

Section 6.15

The Blocked Account

79

Section 6.16

Further Assurances

81

Section 6.17

Broker’s Claims

81

Section 6.18

Indemnity

81

Section 6.19

Environmental Matters

82

Section 6.20

Post-Closing Deliveries

83

Section 6.21

Additional Leasehold Mortgages

84

 

 

 

ARTICLE 7.

INFORMATION COVENANTS

84

 

 

 

Section 7.1

Monthly Financial Statements and Information

84

Section 7.2

Annual Financial Statements and Information; Certificate of No Default

85

Section 7.3

Compliance Certificates

86

Section 7.4

Access to Accountants

86

Section 7.5

Additional Reports

86

 

2

--------------------------------------------------------------------------------


 

Section 7.6

Notice of Litigation and Other Matters

88

Section 7.7

Financial Statements of FreedomRoads

90

 

 

 

ARTICLE 8.

NEGATIVE COVENANTS

90

 

 

 

Section 8.1

Funded Debt

90

Section 8.2

Guaranties

90

Section 8.3

Liens

91

Section 8.4

Restricted Payments and Purchases

91

Section 8.5

Investments

91

Section 8.6

Affiliate Transactions

91

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc

92

Section 8.8

Minimum EBITDA

93

Section 8.9

Capital Expenditures

94

Section 8.10

Limitation on New Stores

94

Section 8.11

Sales and Leasebacks

94

Section 8.12

Amendment and Waiver

95

Section 8.13

ERISA Liability

95

Section 8.14

Prepayments

95

Section 8.15

Negative Pledge

95

Section 8.16

Inconsistent Agreements

95

Section 8.17

AGI Credit Documents

95

Section 8.18

Restrictions on CWFR

96

 

 

 

ARTICLE 9.

DEFAULT

96

 

 

 

Section 9.1

Events of Default

96

Section 9.2

Remedies

99

 

 

 

ARTICLE 10.

THE ADMINISTRATIVE AGENT

100

 

 

 

Section 10.1

Appointment and Authorization

100

Section 10.2

Interest Holders

101

Section 10.3

Consultation with Counsel

101

Section 10.4

Documents

101

Section 10.5

Administrative Agent and Affiliates

101

Section 10.6

Responsibility of the Administrative Agent

101

Section 10.7

Action by Administrative Agent

102

 

3

--------------------------------------------------------------------------------


 

Section 10.8

Notice of Default

102

Section 10.9

Responsibility Disclaimed

102

Section 10.10

Indemnification

103

Section 10.11

Credit Decision

103

Section 10.12

Successor Administrative Agent

104

Section 10.13

Administrative Agent May File Proofs of Claim

104

Section 10.14

Collateral

104

Section 10.15

Release of Collateral

105

Section 10.16

[Intentionally Omitted]

105

 

 

 

ARTICLE 11.

MISCELLANEOUS

105

 

 

 

Section 11.1

Notices

105

Section 11.2

Expenses

107

Section 11.3

Waivers

108

Section 11.4

Set-Off

108

Section 11.5

Assignment

109

Section 11.6

Counterparts

111

Section 11.7

Under Seal; Governing Law

111

Section 11.8

Severability

111

Section 11.9

Headings

111

Section 11.10

Source of Funds

111

Section 11.11

Entire Agreement

111

Section 11.12

Amendments and Waivers

112

Section 11.13

Other Relationships

113

Section 11.14

Pronouns

113

Section 11.15

Disclosure

113

Section 11.16

Replacement of Lender

113

Section 11.17

Confidentiality

114

Section 11.18

Revival and Reinstatement of Obligations

114

Section 11.19

Electronic Transmissions

114

 

 

 

ARTICLE 12.

YIELD PROTECTION

115

 

 

 

Section 12.1

Eurodollar Rate Basis Determination

115

Section 12.2

Illegality

115

Section 12.3

Increased Costs

116

 

4

--------------------------------------------------------------------------------


 

Section 12.4

Effect On Other Advances

117

Section 12.5

Capital Adequacy

118

 

 

 

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

118

 

 

 

Section 13.1

Jurisdiction and Service of Process

118

Section 13.2

Consent to Venue

119

Section 13.3

Waiver of Jury Trial

119

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Borrowing Base Certificate

Exhibit C

-

Form of Compliance Certificate

Exhibit D

-

Form of Notice of Conversion/Continuation

Exhibit E

-

Form of Request for Advance

Exhibit F

-

Form of Request for Issuance of Letter of Credit

Exhibit G

-

Form of Revolving Loan Note

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

-

Revolving Loan Commitment, Letter of Credit Commitment and Aggregate Commitment
Ratios

Schedule 1.1(b)

-

Liens

Schedule 5.1(c)-1

-

Subsidiaries

Schedule 5.1(c)-2

-

Partnerships/Joint Ventures

Schedule 5.1(d)

-

Outstanding Capital Stock Ownership

Schedule 5.1(h)

-

Material Contracts

Schedule 5.1(i)

-

Labor Matters

Schedule 5.1(j)

-

Taxes

Schedule 5.1(m)

-

Investments/Guaranties

Schedule 5.1(n)

-

Litigation

Schedule 5.1(o)

 

ERISA

Schedule 5.1(p)

-

Intellectual Property; Licenses; Certifications

Schedule 5.1(v)

-

Insurance

Schedule 5.1(x)-1

-

Leased Real Property

Schedule 5.1(x)-2

-

Owned Real Property

Schedule 5.1(y)

-

Environmental Matters

Schedule 6.11

-

Location of Collateral

Schedule 6.15

-

Bank and Investment Accounts

Schedule 6.20(c)

-

Post-Closing Collateral Access Agreements

Schedule 8.1

-

Funded Debt

Schedule 8.6

-

Affiliate Transactions

Schedule 11.1(a)

-

Addresses of Lenders

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 1, 2010, is among
CAMPING WORLD, INC., a Kentucky corporation (“Camping World”), CWI, INC., a
Kentucky corporation (“CWI”), as Borrowers, the certain Subsidiaries of
Borrowers party hereto as Guarantors, the financial institutions party hereto as
the Lenders, SUNTRUST BANK (“SunTrust”), as the Issuing Bank, and SunTrust, as
the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, Borrowers have requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to it the Aggregate Commitment, on the terms
and conditions set forth herein, to, among other things, refinancing certain
Funded Debt of Borrowers and fund transaction costs and working capital needs of
Borrowers; and

 

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the Aggregate Commitment available to Borrowers upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE 1.

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1             Definitions.  For the purposes of this Agreement:

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean all “accounts”, as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by chattel paper
(as defined in the UCC) or instruments (as defined in the UCC)) (including any
such obligations that may be characterized as an account or contract right under
the UCC), (b) all of each Borrower Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Borrower Party’s
rights to any goods represented by any of the foregoing (including unpaid
sellers’ rights of rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods), (d) all rights to payment
due to a Borrower Party for property sold, leased, licensed, assigned or
otherwise disposed of, for a policy of insurance issued or to be issued, for a
secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services

 

--------------------------------------------------------------------------------


 

rendered or to be rendered by such Borrower Party or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent (or
any Affiliate of the Administrative Agent) for the account of the Borrower
Parties pursuant to agreement or overdrafts.

 

“additional amount” shall have the meaning specified in Section 2.8(b)(i).

 

“Administrative Agent” shall mean SunTrust, acting as administrative agent for
the Lender Group, and any successor Administrative Agent appointed pursuant to
Section 10.12.

 

“Administrative Agent Hedge Agreement” shall mean any and all Hedge Agreements
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and the Administrative Agent (or an Affiliate of the
Administrative Agent), on the other hand.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 23rd Floor, Mail Code GA-ATL 1981,
Atlanta, Georgia 30308, Attention: Scott Cowan, or such other office as may be
designated by the Administrative Agent pursuant to the provisions of
Section 11.1.

 

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.

 

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, Borrowers pursuant to Section 2.1 on the occasion of any
borrowing and shall include all Agent Advances and Swing Loans.

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control”, when used with respect
to any Person, includes the direct or indirect beneficial ownership of five
percent (5%) or more of the outstanding Equity Interests of such Person or the
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

“Affinity Pledge Agreement” shall mean that certain Pledge Agreement dated as of
the Agreement Date among AGI and the Administrative Agent, on behalf of, and for
the benefit of, the Lender Group, in form and substance satisfactory to the
Administrative Agent.

 

“Agent Advances” shall have the meaning specified in Section 2.1(e)(i).

 

“Aggregate Commitment” shall mean the Revolving Loan Commitment plus the Letter
of Credit Commitment.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Revolving Loan
Commitment plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances outstanding of such Lender, divided by (b) the sum of the
aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Agreement Date, are set forth (together with Dollar amounts thereof) on
Schedule 1.1(a).

 

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate amount of all Letter of Credit Obligations
then outstanding.

 

“AGH” shall mean Affinity Group Holding, Inc., a Delaware corporation.

 

“AGH Bonds” shall mean the 10.875% Senior Notes due 2012, issued by AGH pursuant
to that certain Indenture, dated as of March 24, 2005, by and among AGH and The
Bank of New York as Trustee.

 

“AGI” shall mean Affinity Group, Inc., a Delaware corporation.

 

“AGI Bonds” shall mean the 9.0% Senior Subordinated Notes due 2012, issued by
AGI pursuant to that certain Indenture, dated as of February 18, 2004, by and
among AGI, the guarantors party thereto, and The Bank of New York as Trustee.

 

“AGI Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of the Agreement Date, by and among AGI Credit
Agreement Agent, AGI, the guarantors party thereto, and the AGI Credit Agreement
Lenders, in form and substance satisfactory to Agent.

 

“AGI Credit Agreement Agent” shall mean Wilmington Trust FSB, as administrative
agent for the AGI Credit Agreement Lenders, together with its successors and
assigns.

 

“AGI Credit Agreement Debt” shall mean all Indebtedness under the AGI Credit
Documents or any refinancing of such Indebtedness pursuant to the terms and
conditions of the Intercreditor Agreement.

 

“AGI Credit Agreement Lenders” shall mean the Lenders (under and as defined in
the AGI Credit Agreement).

 

“AGI Credit Documents” shall mean the AGI Credit Agreement and the Loan
Documents (as defined in the AGI Credit Agreement), in form and substance
satisfactory to Agent.

 

“Agreement” has the meaning specified in the preamble.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

3

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit A, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or its portion of
the Revolving Loan Commitment.

 

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

 

“Availability” shall mean, as of any particular time, the lesser of (a) the sum
of the Aggregate Commitment minus the Letter of Credit Commitment minus the
Aggregate Revolving Credit Obligations other than the aggregate amount of all
Letter of Credit Obligations then outstanding and (b) the sum of the Borrowing
Base minus the Aggregate Revolving Credit Obligations.

 

“Availability Block” shall mean (a) during the Availability Block Reduction
Period, $3,000,000 and (b) at all other times, $5,000,000.

 

“Availability Block Reduction Period” shall mean the period from and including
the Agreement Date until and including July 31, 2010.

 

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Letter of Credit Commitment at such time
minus the aggregate amount of all Letter of Credit Obligations than outstanding
and (b) the sum of the Borrowing Base minus the Aggregate Revolving Credit
Obligations.

 

“Avoidance Provisions” shall have the meaning specified in Section 2.13(c)(iii).

 

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its reasonable discretion for the Bank
Products then provided or outstanding.

 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by the Administrative Agent (or any
Affiliate of the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent):  (a) credit cards; (b) ACH Transactions; (c) cash
management, including controlled disbursement services; and (d) Administrative
Agent Hedge Agreements.

 

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Administrative Agent Hedge Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean, at any time, a fluctuating and floating rate per annum
equal to the highest of:  (a) 0.50% per annum above the latest Federal Funds
Rate; (b) the rate of interest announced publicly by the Administrative Agent
from time to time as its “prime rate” for the determination of interest rate
loans of varying maturities in Dollars to US residents of varying degrees of
credit worthiness; and (c) the Eurodollar Rate determined on a daily basis for a
period of one (1) month.  Such “prime rate” is not necessarily the lowest rate
of interest charged to borrowers of the Administrative Agent, and the
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below such “prime rate”.  Each change in the prime rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Advance” shall mean an Advance which any Borrower requests to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2.

 

“Blocked Account” shall mean an account with SunTrust and any other account
subject to a Blocked Account Agreement.

 

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank or securities intermediary and the Administrative Agent, for the benefit of
the Lender Group, and acknowledged and agreed to by the applicable Borrower
Party, in form and substance satisfactory to the Administrative Agent.

 

“Blocked Person” shall have the meaning specified in Section 5.1(dd)(ii).

 

“Borrowers” shall have the meaning specified in the preamble.

 

“Borrower Parties” shall mean, collectively, Borrowers and the Guarantors; and
“Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

 

“Borrowing Base” shall mean, at any particular time, the sum of:

 

(a)           the lesser of (i) up to eighty-five percent (85%) of Eligible
Trade Accounts and (ii) $4,000,000; plus

 

(b)           up to ninety percent (90%) of Eligible Credit Card Accounts; plus

 

5

--------------------------------------------------------------------------------

 


 

(c)           up to eighty-five percent (85%) of the NOLV of Eligible Landed
Inventory; plus

 

(d)           the lesser of (i) up to eighty-five percent (85%) of the NOLV of
Eligible In-Transit Inventory and (ii) $4,000,000; minus

 

(e)           the Availability Block; minus

 

(f)            the Reserves.

 

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of each Borrower substantially in the form of Exhibit B.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.

 

“Camping World” shall have the meaning specified in the preamble.

 

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including Capitalized Lease Obligations of the Borrower
Parties.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

 

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $250,000,000, and
(ii) conduct substantially all of its business in the US, which commercial paper
will mature within one hundred eighty (180) days from the date of the original
issue thereof and is rated “P-1” or better by Moody’s or “A-1” or better by S&P,
(c) certificates of deposit maturing within three hundred sixty-five (365) days
of the date of purchase and issued by a US national or state bank having
deposits totaling more than $250,000,000, and whose short-term debt is rated
“P-1” or better by Moody’s or “A-1” or better by S&P, and (d) up to $100,000 per
institution and up to $1,000,000 in the aggregate in (i) short-term obligations
issued by any local commercial bank or trust company located in those areas
where any Borrower conducts its business, whose deposits are insured by the
Federal Deposit Insurance Corporation, or (ii) commercial bank-insured money
market funds, or any combination of the types of investments described in this
clause (d).

 

6

--------------------------------------------------------------------------------


 

“Change in Control” shall mean the occurrence of one or more of the following
events:  (a) Permitted Holder ceases to directly or indirectly own and control
fifty-one percent (51%) of the outstanding Equity Interests of AGH; provided,
however, that the occurrence of such event as a result of the death of Permitted
Holder shall not be considered a Change of Control during the time JPMorgan
Chase & Co. controls, as trustee for the estate of Permitted Holder, fifty-one
percent (51%) of the outstanding Equity Interests of AGH, (b) any Person or two
(2) or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the SEA) of twenty percent (20%) or more of
the outstanding shares of the voting Equity Interest of Camping World; (c) as of
any date a majority of the board of directors of Camping World consists (other
than vacant seats) of individuals who were not either (i) directors of Camping
World as of the Agreement Date, (ii) selected or nominated to become directors
by the board of directors of Camping World of which a majority consisted of
individuals described in clause (i), or (iii) selected or nominated to become
directors by the board of directors of Camping World of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii); (c) AGH ceases to directly own and control one hundred percent
(100%) of the outstanding Equity Interests of AGI; (d) AGI ceases to directly
own and control one hundred percent (100%) of the outstanding Equity Interests
of CWI; (e) Camping World ceases to directly own and control one hundred percent
(100%) of the outstanding Equity Interests of any of its Subsidiaries; (f) CWI
ceases to directly or indirectly own and control one hundred percent (100%) of
the outstanding Equity Interests of any of its Subsidiaries; or (g) a “Change of
Control” (as defined therein) occurs under the AGI Bonds or the AGH Bonds.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

 

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, customs broker, freight forwarder, consignee or other
Person in possession of, having a Lien upon or having rights or interests in any
of the Collateral in favor of the Administrative Agent, for the benefit of the
Lender Group, in form and substance satisfactory to the Administrative Agent,
pursuant to which such Person, among other things, waives or subordinates its
Liens or certain other rights or interests such Person may hold in regard to the
property of any of the Borrower Parties and agrees to provide the Administrative
Agent access to the Collateral.

 

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by a
Borrower in the ordinary course of its business.

 

“Compliance Certificate” shall mean a certificate executed by the chief
financial officer of Camping World substantially in the form of Exhibit C.

 

“Confidential Information” shall have the meaning specified in Section 11.17.

 

7

--------------------------------------------------------------------------------


 

“Contributing Borrower” shall have the meaning specified in Section 2.13(f).

 

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Credit Card Issuer” shall mean any Person (other than a Borrower Party or any
Affiliate thereof) who issues or whose members issue credit cards, including
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including credit or debit cards issued by
or through American Express Travel Related Services Company, Inc., Novus
Services, Inc., or any proprietary card issuer reasonably acceptable to the
Administrative Agent.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

“Credit Card Processor Agreement” shall have the meaning specified in
Section 6.15(b).

 

“Cure Amount” shall have the meaning specified in Section 8.8(c).

 

“Cure Period” shall have the meaning specified in Section 8.8(c).

 

“Cure Right” shall have the meaning specified in Section 8.8(c).

 

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including any repossession of goods by such Borrower, or any claim by
an Account Debtor of total or partial failure of delivery, set-off,
counterclaim, or breach of warranty.

 

“CWFR” shall mean CWFR Capital Corp., a Delaware corporation.

 

“CWI” shall mean have the meaning specified in the preamble.

 

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15.

 

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

 

8

--------------------------------------------------------------------------------


 

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, plus (b) the Interest Rate Margin, plus (c) two percent (2.00%).

 

“Deferred Tax Liabilities” shall mean the potential tax liability of CWI or any
other Borrower Party in the amount of approximately $11,374,000 as a result of
the sale by CWI and Affinity Group, Inc. of buildings and land at eleven (11)
locations to AGRP Management Corp., an Affiliate of CWI at the time of such
sale, in 2001.

 

“Disbursement Account” shall mean the deposit account maintained at SunTrust, or
as otherwise designated to the Administrative Agent by Borrowers.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

 

“Dollars” or “$” shall mean the lawful currency of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“E-Fax” shall mean any system used to receive or transmit faxes electronically.

 

“E-System” shall mean any electronic system, including SyndTrak Online and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or any other
security system.

 

“EBITDA” shall mean, with respect to Camping World and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, for any period, the Net
Income for such period, plus, without duplication and to the extent reflected as
charges in the statement of Net Income for such period, the sum of (a) income
taxes, (b) Interest Expense and (c) depreciation and amortization expense;
provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis.

 

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
any other equivalent service.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) the Issuing Bank and, (iii) unless a Default exists, Camping World,
such approvals not to be unreasonably withheld or delayed; provided, however,
that if the consent of Camping World to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified in Section 11.5(b)), Camping World
shall be deemed to have given its consent five (5) Business Days after

 

9

--------------------------------------------------------------------------------


 

the date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by Borrowers
prior to such fifth Business Day.

 

“Eligible Credit Card Accounts” shall mean Accounts (net of any applicable
reserves retained by a Credit Card Issuer or a Credit Card Processor), owed by a
Credit Card Issuer or Credit Card Processor reasonably acceptable to the
Administrative Agent to a Borrower resulting from charges by a customer of a
Borrower on credit or debit cards issued or processed by such Credit Card Issuer
or Credit Card Processor in connection with the sale of goods by a Borrower, or
services performed by a Borrower, in each case as arise in the ordinary course
of business and which have been earned by performance and that the
Administrative Agent, in the exercise of its Permitted Discretion, determines to
be Eligible Credit Card Accounts; provided, however, that, without limiting the
right of the Administrative Agent to establish other criteria of ineligibility,
Eligible Credit Card Accounts shall not include any of the following Accounts:

 

(a)           Accounts that have been outstanding for more than five
(5) Business Days from the date of sale of goods or services giving rise to such
Accounts;

 

(b)           Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in any public office, except as may have been filed in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents;

 

(c)           Accounts which are not subject to a valid and continuing first
priority Lien in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents as to which all action
necessary or desirable to perfect such security interest shall have been taken,
and to which any Borrower has good and marketable title, free and clear of any
Liens (other than Liens in favor of the Administrative Agent, for the benefit of
the Lender Group);

 

(d)           Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

 

(e)           Accounts as to which the Credit Card Processor has the right under
certain circumstances to require a Borrower to repurchase the Accounts from such
Credit Card Processor;

 

(f)            Accounts as to which any one or more of the following events has
occurred with respect to the Credit Card Issuer or Credit Card Processor owing
such Accounts:  the filing by or against such Credit Card Issuer or Credit Card
Processor of a request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as a bankrupt, winding-up, or other relief
under the bankruptcy, insolvency, or similar laws of the US, any state or
territory thereof, or any foreign jurisdiction, now or hereafter in effect; the
making of any general assignment by such Credit Card Issuer or Credit Card
Processor for the benefit of creditors; the appointment of a receiver or trustee
for such Credit Card Issuer or Credit Card Processor or for any of the assets of
such Credit Card Issuer or Credit Card Processor, including the appointment of
or taking possession by a “custodian”, as defined in Bankruptcy Code; the

 

10

--------------------------------------------------------------------------------


 

institution by or against such Credit Card Issuer or Credit Card Processor of
any other type of Insolvency Proceeding or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, such Credit Card Issuer or Credit Card Processor; the sale,
assignment, or transfer of all or substantially all of the assets of such Credit
Card Issuer or Credit Card Processor unless the obligations of such Credit Card
Issuer or Credit Card Processor in respect of the Accounts are assumed by and
assigned to such purchaser or transferee; the nonpayment generally by such
Credit Card Issuer or Credit Card Processor of its debts as they become due; or
the cessation of the business of such Credit Card Issuer or Credit Card
Processor as a going concern;

 

(g)           Accounts which are evidenced by a promissory note or other
instrument or by chattel paper;

 

(h)           Accounts which are not a bona fide, valid and, to the best of any
Borrower’s knowledge, enforceable obligation of the Credit Card Issuer or Credit
Card Processor thereunder;

 

(i)            Accounts which arise on account of any private label credit card
issued by a Borrower Party; or

 

(j)            Accounts which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback).

 

“Eligible In-Transit Inventory” shall mean Inventory that would otherwise be
Eligible Landed Inventory (other than for its location) as to which:

 

(a)           such Inventory is purchased with and subject to a Commercial
Letter of Credit or the payment for which has been paid in full and in cash;

 

(b)           such Inventory is then in transit (whether by vessel, air or land)
from a location outside of the continental United States to any location in the
continental United States owned or leased by a Borrower;

 

(c)           the title of such Inventory has passed to, and such Inventory is
owned by, a Borrower and for which the Administrative Agent shall have received
such evidence thereof as the Administrative Agent may require in its Permitted
Discretion;

 

(d)           the Administrative Agent has received each of the following: (i) a
copy of the certificate of marine cargo insurance in connection therewith in
which the Administrative Agent has been named as an additional insured and loss
payee in a manner acceptable to the Administrative Agent in its Permitted
Discretion; and (ii) a copy of the invoice, packing slip and manifest with
respect thereto;

 

(e)           such Inventory is either (i) subject to a negotiable bill of
lading (A) that is consigned to the Issuing Bank (unless and until such time as
the Administrative Agent shall require that the same be consigned to the
Administrative Agent, then thereafter, that is consigned to the Administrative
Agent either directly or by means of endorsements), (B) that was issued by

 

11

--------------------------------------------------------------------------------


 

the carrier in respect of such Inventory and (C) is either in the possession of
the customs broker, freight forwarder or other third party handling the shipping
and delivery of such Inventory acting on behalf of the Administrative Agent
pursuant to a Collateral Access Agreement or the subject of a telefacsimile or
other electronic copy that the Administrative Agent has received from the
Issuing Bank with respect to the Letter of Credit and as to which the
Administrative Agent has also received confirmation from the Issuing Bank that
such document is in transit to the Administrative Agent or the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory acting on behalf of the Administrative Agent pursuant to a
Collateral Access Agreement or (ii) subject to a negotiable cargo receipt and is
not the subject of a bill of lading (other than a negotiable bill of lading
consigned to, and in the possession of a consolidator or the Administrative
Agent, or their respective agents) and such negotiable cargo receipt is
(A) consigned to the Issuing Bank (unless and until such time as the
Administrative Agent shall require that the same be consigned to the
Administrative Agent, then thereafter, that is consigned to the Administrative
Agent either directly or by means of endorsements), (B) issued by a consolidator
in respect of such Inventory and (C) either in the possession of the
Administrative Agent or the customs broker, freight forwarder or other third
party handling the shipping and delivery of such Inventory acting on behalf of
the Administrative Agent pursuant to a Collateral Access Agreement or the
subject of a telefacsimile or other electronic copy that the Administrative
Agent has received from the Issuing Bank with respect to the Letter of Credit
and as to which the Administrative Agent has also received a confirmation from
the Issuing Bank that such document is in transit to the Administrative Agent or
the customs broker, freight forwarder or other third party handling the shipping
and delivery of such Inventory acting on behalf of the Administrative Agent
pursuant to a Collateral Access Agreement;

 

(f)            such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, satisfactory to the Administrative Agent; and

 

(g)           such Inventory shall not have been in transit for more than ninety
(90) days.

 

“Eligible Inventory” shall mean, collectively, as of any date of determination,
the Eligible Landed Inventory and the Eligible In-Transit Inventory.

 

“Eligible Landed Inventory” shall mean, as of any particular date, the portion
of the Inventory of a Borrower that the Administrative Agent, in the exercise of
its Permitted Discretion, determines to be Eligible Landed Inventory; provided,
however, that without limiting the right of the Administrative Agent to
establish other criteria of ineligibility, Eligible Landed Inventory shall not
include any of the following Inventory:

 

(a)           Inventory that is not owned solely by a Borrower;

 

(b)           Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;

 

(c)           Inventory that is not located in the continental US either on real
property owned or leased by a Borrower;

 

12

--------------------------------------------------------------------------------


 

(d)           Inventory that is subject to any claim of reclamation, Lien,
adverse claim, interest or right of any other Person;

 

(e)           Inventory that has been consigned to or by any Person;

 

(f)            Inventory that is not in good condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use or sale, or Inventory that is not currently saleable in the normal
course of a Borrower’s business;

 

(g)           Inventory that consists of work-in-process or raw materials;

 

(h)           Inventory scheduled for return to vendors, display items,
packaging materials, labels or name plates or similar supplies;

 

(i)            Inventory that is not personal property in which a Borrower has
granted a valid and continuing first Lien in favor of the Administrative Agent,
for the benefit of the Lender Group, pursuant to the Security Documents, or as
to which all action necessary to perfect such security interest has not been
taken;

 

(j)            Inventory that consists of recreational vehicles (other than
non-motorized, towable campers) of CWI with an aggregate value of up to $500,000
(or such higher amount to which the Administrative Agent agrees in its sole and
absolute discretion) (i) for which the Administrative Agent has received an
appraisal reflecting values of CWI’s interest in such inventory at levels
acceptable to the Administrative Agent from an appraiser acceptable to the
Administrative Agent and (ii) that CWI is licensed by the appropriate
Governmental Authority to sell; or

 

(k)           Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except such as may have been filed in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents.

 

“Eligible Trade Accounts” shall mean, at any particular date, all Accounts
(other than those described in the lead-in to the definition of Eligible Credit
Card Accounts) of Borrowers that the Administrative Agent, in the exercise of
its Permitted Discretion, determines to be Eligible Trade Accounts; provided,
however, that, without limiting the right of the Administrative Agent to
establish other criteria of ineligibility, Eligible Trade Accounts shall not
include any of the following Accounts:

 

(a)           any Account with respect to which more than sixty (60) days have
elapsed since the due date of the original invoice therefor or more than ninety
(90) days have elapsed since the date of the original invoice therefor;

 

(b)           Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

 

13

--------------------------------------------------------------------------------


 

(c)           Accounts (or any other Account due from the same Account Debtor),
with respect to which, in whole or in part, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

 

(d)           Accounts as to which any Borrower has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including the delivery of merchandise or rendition of services
applicable to such Accounts;

 

(e)           Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts:  death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including the appointment of or taking possession by a
“custodian”, as defined in Bankruptcy Code; the institution by or against such
Account Debtor of any other type of Insolvency Proceeding or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against, or winding up of affairs of, such Account Debtor; the sale, assignment,
or transfer of all or substantially all of the assets of such Account Debtor
unless the obligations of such Account Debtor in respect of the Accounts are
assumed by and assigned to such purchaser or transferee; the nonpayment
generally by such Account Debtor of its debts as they become due; or the
cessation of the business of such Account Debtor as a going concern;

 

(f)            Accounts, the collection of which, the Administrative Agent, in
its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor’s financial condition;

 

(g)           (i) those Accounts of an Account Debtor for whom fifty percent
(50%) or more of the aggregate Dollar amount of such Account Debtor’s
outstanding Accounts are classified as ineligible under the criteria (other than
this clause (g)) set forth herein; or (ii) those Accounts with respect to which
the aggregate Dollar amount of all Accounts owed by the Account Debtor thereon
exceeds fifteen percent (15%) of the aggregate amount of all Accounts at such
time to the extent of such excess;

 

(h)           Accounts owed by an Account Debtor which: (i) does not maintain
its chief executive office in the US; or (ii) is not organized under the laws of
the US or any state or territory thereof; or (iii) is the government of any
foreign country or sovereign state, or of any state, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof;

 

(i)            Accounts owed by an Account Debtor which is an Affiliate or
employee of any Borrower, including all amounts owed by FreedomRoads to any
Borrower under any product marketing and sales agreements or otherwise;

 

14

--------------------------------------------------------------------------------


 

(j)            Accounts which are owed by an Account Debtor to which any
Borrower is indebted in any way, or which are subject to any right of setoff by
the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the Administrative Agent to waive setoff rights;

 

(k)           Accounts which are subject to any Customer Dispute, but only to
the extent of the amount in dispute;

 

(l)            Accounts which are owed by the government of the US, or any
department, agency, public corporation, or other instrumentality thereof, unless
all required procedures for the effective collateral assignment of the Accounts
under the Federal Assignment of Claims Act of 1940 and any other steps necessary
to perfect the Administrative Agent’s security interest, for the benefit of the
Lender Group, in such Accounts have been complied with to the Administrative
Agent’s satisfaction with respect to such Accounts;

 

(m)          Accounts which are owed by any state, municipality, territory or
other political subdivision of the US, or any department, agency, public
corporation, or other instrumentality thereof and as to which the Administrative
Agent determines in its reasonable discretion that its security interest therein
is not or cannot be perfected;

 

(n)           Accounts which represent sales on a bill-and-hold, guaranteed
sale, sale and return, sale on approval, consignment or other repurchase or
return basis;

 

(o)           Accounts which are evidenced by a promissory note or other
instrument or by chattel paper;

 

(p)           Accounts with respect to which the Account Debtor is located in a
state or jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;

 

(q)           Accounts as to which the applicable Account Debtor has not been
sent an invoice or has been partially billed;

 

(r)            Accounts which are not a bona fide, valid and, to the best of any
Borrower’s knowledge, enforceable obligation of the Account Debtor thereunder;

 

(s)           Accounts which are owed by an Account Debtor with whom any
Borrower has any agreement or understanding for deductions from the Accounts,
except for discounts or allowances which are made in the ordinary course of
business for prompt payment or volume purchases and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Accounts, or Accounts with respect to which a debit or
chargeback has been issued or generated;

 

15

--------------------------------------------------------------------------------


 

(t)                                    Accounts which are not subject to a valid
and continuing first priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents as to which all
action necessary or desirable to perfect such security interest shall have been
taken, and to which any Borrower has good and marketable title, free and clear
of any Liens (other than Liens in favor of the Administrative Agent, for the
benefit of the Lender Group);

 

(u)                                 Accounts generated through membership fees
(other than President’s Club membership fees) or marketing fees or credit card
royalty fees;

 

(v)                                 Accounts generated through sales of
recreational vehicles; or

 

(w)                               Accounts as to which a security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement is on file or of record in any public office, except as may have been
filed in favor of the Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Documents.

 

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including Hazardous Materials or human health,
as now or may at any time during the term of this Agreement be in effect.

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

 

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured

 

16

--------------------------------------------------------------------------------


 

within thirty (30) days; (h) any other event or condition that would reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA, or (i) the revocation or threatened revocation of a Plan’s
tax-qualified status under Code Section 401(a).

 

“Eurodollar Advance” shall mean an Advance which a Borrower requests to be made
as a Eurodollar Advance or which is continued as or converted to a Eurodollar
Advance, in accordance with the provisions of Section 2.2.

 

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period, as selected by a Borrower
pursuant to Section 2.2, during which the applicable Eurodollar Rate (but not
the applicable Interest Rate Margin) shall remain unchanged.  Notwithstanding
the foregoing, however: (a) any applicable Eurodollar Advance Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Eurodollar Advance Period shall end on the next
preceding Business Day; (b) any applicable Eurodollar Advance Period which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month; and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the repayment obligations of Borrowers
under Section 2.6.

 

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a
decimal.  The Eurodollar Basis shall remain unchanged during the applicable
Eurodollar Advance Period, except for changes to reflect adjustments in the
Eurodollar Reserve Percentage.

 

“Eurodollar Rate” shall mean, for any applicable Eurodollar Advance Period, the
greater of (a) the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Eurodollar Advance
Period appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two (2) Business Days prior to the first day of such Eurodollar
Advance Period, or if such Page 3750 is unavailable for any reason at such time,
the rate which appears on the Reuters Screen ISDA Page as of such date and such
time; provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Eurodollar Advance Period,
the Eurodollar Rate shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest one one-hundredth of one percent (1/100th of 1%)) of the rates per annum
at which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Eurodollar Advance Period by
leading banks in the London interbank market as of 10:00 a.m. for delivery on
the first day of such Eurodollar Advance Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurodollar Advance and (b) 1.00%.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upwards to the next one one-hundredth
of one percent (1/100th of 1%)) in effect on any day to which the Administrative
Agent is subject with respect to the Eurodollar Basis pursuant to regulations
issued by the Board of Governors of the Federal Reserve System (or any
Governmental Authority succeeding to any of its principal functions)
(“Regulation D”) with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D).  Eurodollar Advances shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D.  The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.  The Eurodollar Basis
for any Eurodollar Advance shall be adjusted as of the effective date of any
changes in the Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Extraordinary Receipts” shall mean any cash received by any Borrower Party or
any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.6(b)(i) or 2.6(b)(ii)), including
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) proceeds of insurance, (d) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action,
(e) condemnation awards (and payments in lieu thereof), (f) indemnity payments
and (g) any purchase price adjustment received in connection with any purchase
agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter of even date herewith executed
by Borrowers and addressed to SunTrust.

 

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8 and 8.9.

 

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(v).

 

18

--------------------------------------------------------------------------------


 

“FreedomRoads” shall mean FreedomRoads, LLC, a Minnesota limited liability
company, and its Subsidiaries.

 

“FRH” shall mean FreedomRoads Holding Company, LLC, a Minnesota limited
liability company, all the preferred equity of which is held by CWFR.

 

“FRH Preferred” means the rights and preferences of the preferred membership
interest in FRH as adopted by the Board of Governors of FRH on the date of
issuance of the AGH Bonds.

 

“FRH Preferred Equity Interest” means the membership interest in FRH having the
rights and preferences of the FRH Preferred.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funded Debt” of any Person shall mean, without duplication, as of any
calculation date, (a) any obligation of such Person for borrowed money,
including all of the Obligations, (b) any obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) any obligation of
such Person in respect of the deferred purchase price of property or for
services (other than trade payables incurred in the ordinary course of business
on terms customary in the trade), (d) any Capitalized Lease Obligation of such
Person, (e) any obligation of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person,
(f) any obligation, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (g) any Guaranty
by such Person of any obligation described in clauses (a) through (f) above,
(h) any obligation or liability of others secured by a Lien on property owned by
such Person, whether or not such obligation or liability is assumed by such
Person, (i) any financial obligation of such Person under purchase money
mortgages, (j) any obligation of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interest of
such Person, (k) any off-balance sheet liability of such Person retained in
connection with asset securitization programs, synthetic leases, sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries and (l) any debt, liability or
obligation of such Person arising from or in connection with (i) any Hedge
Agreements or (ii) without double counting, any other debt, liability or
obligation arising from or in connection with any Bank Products; provided,
however, that, notwithstanding anything in GAAP to the contrary, the amount of
all obligations shall be the full face amount of such obligations.

 

“Funding Borrower” shall have the meaning specified in Section 2.13(f).

 

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the

 

19

--------------------------------------------------------------------------------


 

Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the US accounting profession).

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

 

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a document guaranteeing the Obligations; and
“Guarantor” shall mean any one of the foregoing Guarantors.

 

“Guaranty” or “guaranteed”, as applied to an obligation (each, a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including any reimbursement obligations as to amounts drawn down by
beneficiaries of outstanding letters of credit, and any obligation of any
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property or asset constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of such primary
obligation or (B) to maintain working capital, equity capital or the net worth,
cash flow, solvency or other balance sheet or income statement condition of any
other Person, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner or holder of any primary
obligation of the ability of the primary obligor with respect to such primary
obligation to make payment thereof or (iv) otherwise to assure or hold harmless
the owner or holder of such primary obligation against loss in respect thereof. 
All references in this Agreement to “this Guaranty” shall be to the Guaranty
provided for pursuant to the terms of Article 3.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

 

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof and each of their respective employees, representatives, officers,
directors and agents.

 

“Initial Advance” shall have the meaning specified in Section 2.12(a).

 

20

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Agreement Date among Administrative Agent, AGI Credit Agreement Agent
and the Borrower Parties party thereto as Grantors.

 

“Interest Expense” shall mean, for Camping World and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) total interest expense, including the interest component of any Capitalized
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Agreements during such period (whether or
not actually paid or received during such period).

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

 

“Interest Rate Margin” shall mean 3.25%.

 

“Inventory” shall mean all “inventory”, as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished under a contract of service, goods
that are leased by a Borrower Party as lessor, or that constitute raw materials,
samples, work-in-process, finished goods, returned goods, promotional materials
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

 

“Issuing Bank” shall mean SunTrust, or any other Person who hereafter may be
designated as the Issuing Bank pursuant to an Assignment and Acceptance or
otherwise.

 

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Bank and the Lenders.  In addition, if SunTrust ceases to be the Administrative
Agent, then for any Administrative Agent Hedge Agreement entered into by any
Borrower Party with SunTrust while it was the Administrative Agent, SunTrust
shall be a deemed to be a member of the Lender Group for purposes of determining
the secured parties under any Security Documents.

 

21

--------------------------------------------------------------------------------


 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders”, any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

 

“Letter of Credit Commitment” shall mean the obligation of the Issuing Bank to
issue Letters of Credit in an aggregate face amount from time to time not to
exceed $10,000,000 pursuant to the terms of this Agreement.

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit.

 

“Letter of Credit Reimbursement Agreement” shall mean that certain Letter of
Credit Reimbursement Agreement dated as of the Agreement Date among AGI,
Administrative Agent and Issuing Bank, and acknowledged and agreed to by
Borrowers.

 

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 9.2(d).

 

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of a Borrower from time
to time in accordance with Section 2.15.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.

 

“Liquidation Payment” has the meaning given to that term in the FRH Preferred
and includes any payment made on account of the FRH Preferred Equity Interest as
a result of a redemption made pursuant to Section 5 of the FRH Preferred.

 

“Loan Account” shall have the meaning specified in Section 2.7(b).

 

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Intercreditor Agreement, the Blocked Account Agreements,
the Letter of Credit Reimbursement Agreement, the Fee Letter, all reimbursement
agreements relating to Letters of Credit issued hereunder, all Collateral Access
Agreements, all Compliance Certificates, all Requests for Advance, all Requests
for Issuance of Letters of Credit, all Notices of Conversion/Continuation, all
Borrowing Base Certificates, all documents executed in connection with the
Federal Assignment of Claims Act of 1940 (if any) and all other documents,
lockbox agreements, instruments, certificates, and agreements executed or
delivered in connection with or contemplated by this Agreement, including any
security agreements or guaranty agreements from a Borrower’s Subsidiaries to the
Lender Group, or any of them; provided, however, that,

 

22

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, none of the Bank Product Documents shall
constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portions of the Revolving Loan Commitment plus Loans (other
than Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding on such
date of calculation exceeds fifty percent (50%) of the sum of the aggregate
unutilized Revolving Loan Commitment plus Loans (other than Swing Loans and
Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding of all of the Lenders as
of such date of calculation.

 

“margin stock” shall have the meaning specified in Section 5.1(t).

 

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary a of Borrower Party is
or becomes a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could have a Materially Adverse Effect,
including the AGI Credit Documents and the AGI Bonds.

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), prospects or operations
of a Borrower Party, (b) the ability of any Borrower Party to perform any
obligations under this Agreement or any other Loan Document to which it is a
party, or (c) (i) the validity, binding effect or enforceability of any Loan
Document, (ii) the rights, remedies or benefits available to the Administrative
Agent, the Issuing Bank or any Lender under any Loan Document or (iii) the
attachment, perfection or priority of any Lien of the Administrative Agent under
the Security Documents on the Collateral.  In determining whether any individual
event, act, condition or occurrence of the foregoing types would result in a
Materially Adverse Effect, notwithstanding that a particular event, act,
condition or occurrence does not itself have such effect, a Materially Adverse
Effect shall be deemed to have occurred if the cumulative effect of such event,
act, condition or occurrence and all other events, acts, conditions or
occurrences of the foregoing types which have occurred would result in a
Materially Adverse Effect.

 

“Maturity Date” shall mean the earlier of (i) the date which is three years from
the Agreement Date, (ii) the date which is 60 days prior to the date of maturity
of the AGI Credit Agreement, (iii) the date which is 120 days prior to the
earlier date of maturity of the AGI Bonds and the AGH Bonds, except that this
clause (iii) shall not apply if the AGI Bonds and the AGH Bonds are
(a) refinanced or exchanged for a security with a maturity date of at least 120
days following the date set forth in the foregoing clause (i) or (b) discharged
(through conversion to equity or otherwise) without incurring any replacement or
refinanced Indebtedness, or such earlier date as payment of the Loans shall be
due (whether by acceleration or otherwise).

 

23

--------------------------------------------------------------------------------


 

“Maximum Borrower Liability” shall have the meaning specified in
Section 2.13(c).

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents, the AGI Credit Documents, and
the conduct of the businesses and the ownership (or lease) of the properties and
assets of the Borrower Parties.

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including sales commissions and underwriting discounts.

 

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of Camping World and its Subsidiaries for such period, determined in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(a) any extraordinary gains or losses (including losses from discontinued
operations that constitute extraordinary losses), (b) any gains attributable to
write-ups of assets, (c) any non-cash losses attributable to write-downs of
assets, (d) any Equity Interest of Camping World or any of its Subsidiaries in
the unremitted earnings of any Person that is not a Subsidiary of Camping World
and (e) any income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with Camping World or any of its
Subsidiaries on the date that such Person’s assets are acquired by Camping World
or such Subsidiary.

 

“New York Life Facility” shall mean that certain Second Lien Note Purchase
Agreement, dated as of June 5, 2009, by and among AGI, the affiliates of AGI
party thereto as guarantors, the Purchasers (as defined therein) and New York
Life Investment Management LLC as administrative agent for the Purchasers, and
the Notes (as defined therein) issues thereunder.

 

24

--------------------------------------------------------------------------------


 

“NOLV” shall mean, as to any particular category of asset, the value that is
estimated to be recoverable in an orderly liquidation thereof, net of
liquidation expenses of selling such category of assets, as determined from time
to time by a qualified appraiser selected by the Administrative Agent.

 

“Non-Depository Account” shall have the meaning specified in Section 6.15(f).

 

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

 

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to the Administrative Agent (or an Affiliate
of the Administrative Agent) arising from or in connection with any Bank
Products and, if SunTrust ceases to be the Administrative Agent, any debts,
liabilities and obligations as existing from time to time of any Borrower Party
to SunTrust (or an Affiliate of SunTrust) arising from or in connection with any
Bank Products Documents entered into at a time when SunTrust was the
Administrative Agent.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Debtor Relief Law” shall have the meaning specified in
Section 2.13(c)(iii).

 

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

 

“Overadvance” shall have the meaning specified in Section 2.1(d).

 

“Participant” shall have the meaning specified in Section 11.5(d).

 

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

 

25

--------------------------------------------------------------------------------


 

“Permitted Holder” shall mean Stephen Adams, the indirect owner of one hundred
percent (100%) of the outstanding Equity Interests of AGH as of the Agreement
Date.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

 

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

 

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

 

(f)            Purchase money security interests and Liens securing Capitalized
Lease Obligations provided that such Lien attaches only to the asset (which
asset shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(d);

 

(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)           Liens on assets of Borrowers existing as of the Agreement Date
which are set forth on Schedule 1.1(b);

 

(i)            Liens on assets of the Borrower Parties securing the AGI Credit
Agreement Debt so long as all such Liens are subject to the Intercreditor
Agreement;

 

(j)            With respect to Collateral consisting of real property, Liens
that are exceptions to the commitments for title insurance issued in connection
with the Mortgage, as accepted by the Administrative Agent in its sole and
absolute discretion; and

 

(k)           Mortgages in favor of the AGI Credit Agreement Agent, delivered
after the Agreement Date, upon leasehold interests in real property, pursuant to
the AGI Credit

 

26

--------------------------------------------------------------------------------


 

Documents; provided, that a Mortgage on such leasehold interest is also
delivered in favor of the Administrative Agent in accordance with Section 6.21,
unless the requirement to deliver a Mortgage on such leasehold interest pursuant
to Section 6.21 has been duly waived pursuant to Section 11.12.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years on behalf
of participants who were employed by any Borrower Party or ERISA Affiliate.

 

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including any surface water thereon or adjacent
thereto, and soil and groundwater thereunder).

 

“Register” shall have the meaning specified in Section 11.5(c).

 

“Reimbursement Obligations” shall mean the payment obligations of Borrowers
under Section 2.15(d).

 

“Replacement Event” shall have the meaning specified in Section 11.16.

 

“Replacement Lender” shall have the meaning specified in Section 11.16.

 

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of a Borrower requesting a new Advance hereunder, which certificate
shall be denominated a “Request for Advance”, and shall be in substantially the
form of Exhibit E.  Each Request for Advance shall, among other things, specify
the date of the Advance, which shall be a Business Day, the amount of the
Advance, and the type of Advance.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of a Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit F, and shall, among other things, (a) specify that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit (which shall be

 

27

--------------------------------------------------------------------------------


 

in Dollars), (c) the effective date (which shall be a Business Day) for the
issuance of such Letter of Credit, (d) the date on which such Letter of Credit
is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

 

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary.  Without limiting the generality of the foregoing,
the following reserves shall be deemed an exercise of the Administrative Agent’s
Permitted Discretion:  (a) reserves for price adjustments and damages,
(b) reserves for obsolescence of Inventory; (c) reserves for special order goods
and deferred shipment sales; (d) reserves for accrued but unpaid ad valorem and
personal property tax liability; (e) reserves for market value declines; (f) and
receivable reserves; (g) Bank Product Reserves; (h) reserves for accrued, unpaid
interest on the Obligations; (i) reserves for warehousemen’s, bailees’,
shippers’ or carriers’ charges; and (j) reserves for any other matter that has a
negative impact on the value of the Collateral.

 

“Restricted Payment” shall mean (a) after repayment of the AGI Bonds and the AGH
Bonds, Dividends, (b) loans by any Borrower Party or any Subsidiary of a
Borrower Party to any Affiliate or (c) any payment of management, consulting or
similar fees payable by any Borrower Party or any Subsidiary of a Borrower Party
to any Affiliate.

 

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of any Borrower Party.

 

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

 

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the portion of the Revolving Loan Commitment
of such Lender, divided by (b) the Revolving Loan Commitment, which, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
1.1(a).

 

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance the aggregate amount of up to $12,000,000 to Borrowers on or after the
Agreement Date, in accordance with their respective Revolving Commitment Ratios,
pursuant to the terms of this Agreement, as such amount may be reduced from time
to time pursuant to the terms of this Agreement.

 

“Revolving Loan Notes” shall mean those certain promissory notes issued by
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit G.

 

28

--------------------------------------------------------------------------------


 

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to Borrowers
under the Revolving Loan Commitment, not to exceed the amount of the Revolving
Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the
rules promulgated thereunder by the Securities and Exchange Commission, as
amended from time to time or any similar Federal law then in force.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

 

“Security Agreement” shall mean that certain Pledge and Security Agreement dated
as of the Agreement Date among the Borrower Parties and the Administrative
Agent, on behalf of, and for the benefit of, the Lender Group, in form and
substance satisfactory to the Administrative Agent.

 

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Affinity Pledge
Agreement, the Security Agreement, the Trademark Security Agreements, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all UCC-1 financing statements and any other document, instrument
or agreement granting Collateral for the Obligations, as the same may be amended
or modified from time to time.

 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of a Borrower incurred in the ordinary course of its business, and
which is not a Commercial Letter of Credit.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person.

 

“Subsidiary Guarantors” shall mean all Subsidiaries of Borrowers signatory to
this Agreement as a “Guarantor” and all Subsidiaries of a Borrower that have
otherwise guaranteed the Obligations, but shall not include CWFR.

 

“Swing Bank” shall mean SunTrust, or any other Lender who shall agree with the
Administrative Agent to act as Swing Bank.

 

29

--------------------------------------------------------------------------------


 

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to Borrowers under the Revolving Loan Commitment in accordance
with Sections 2.1(c) and  2.2(g).

 

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

 

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan”,
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

 

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of Georgia; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of Georgia, the term “UCC” shall mean the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

“Unfinanced Capital Expenditures” shall mean, with respect to Camping World and
its Subsidiaries for any period, Capital Expenditures made during such period
that are not financed with the proceeds of Funded Debt (other than Funded Debt
described in clause (l)(i) of the definition thereof) and are otherwise
permitted under this Agreement.

 

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower Party or any ERISA Affiliate as a result of such transaction.

 

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

 

“US” or “United States” shall mean the United States of America.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

30

--------------------------------------------------------------------------------


 

“Value” shall mean, at any particular date, with respect to any item of
Inventory:  (a) the lower of the fair market value of the Inventory and its
cost, valued in accordance with the “First-In, First-Out” method of accounting,
minus (b) an amount which is equal to the amount of reserves which, under FASB
No. 48, “Revenue recognition when the right of return exists”, Borrowers shall
be required to take in regard to the amount identified in clause (a) of this
definition.

 

“Voidable Transfer” shall have the meaning specified in Section 11.18.

 

Section 1.2             Accounting Principles.  The classification, character
and amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement Camping World or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with Camping
World’s or such Subsidiary’s previous accounting principles, methods and
policies.  All accounting terms used herein without definition shall be used as
defined under GAAP.  All financial calculations hereunder shall, unless
otherwise stated, be determined for Camping World on a consolidated basis with
its Subsidiaries.

 

Section 1.3             Other Interpretive Matters.  Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents.  Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless otherwise specifically provided
herein.  References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form.  Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns.  An Event of Default, if one occurs, shall
“exist”, “continue” or be “continuing” until such Event of Default has been
waived in writing in accordance with Section 11.12. All terms used herein which
are defined in Article 9 of the UCC and which are not otherwise defined herein
shall have the same meanings herein as set forth therein.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 2.

 

THE LOANS AND THE LETTERS OF CREDIT

 

Section 2.1             Extension of Credit.  Subject to the terms and
conditions of, and in reliance upon the representations and warranties made in,
this Agreement and the other Loan Documents, the Lenders agree, severally in
accordance with their respective Revolving Commitment Ratios, and not jointly,
to extend credit to Borrowers in an aggregate principal amount not to exceed the
Aggregate Commitment.

 

(a)           The Revolving Loans.  Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Availability as of such Business Day. 
Subject to the terms and conditions hereof and prior to the Maturity Date,
Advances under the Revolving Loan Commitment may be repaid and reborrowed from
time to time on a revolving basis.

 

(b)           The Letters of Credit.  Subject to the terms and conditions of
this Agreement, the Issuing Bank agrees to issue Letters of Credit for the
account of Borrowers, from time to time on any Business Day prior to the date
thirty (30) days prior to the Maturity Date, pursuant to Section 2.15 in an
outstanding face amount not to exceed, with respect to the issuance of any
individual Letter of Credit as of any Business Day, the Available Letter of
Credit Amount as of such Business Day.

 

(c)           The Swing Loans.  Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole and absolute discretion, may from time to
time on any Business Day after the Agreement Date but prior to the Maturity
Date, make Swing Loans to Borrowers (i) in an amount not to exceed Availability
as of such Business Day and (ii) in an aggregate amount (including all Swing
Loans outstanding as of such Business Day) not to exceed (A) if SunTrust is the
only Lender, the Revolving Loan Commitment, and (B) if SunTrust is not the only
Lender, $2,000,000.

 

(d)           Overadvances; Optional Overadvances.  If at any time the amount of
the Aggregate Revolving Credit Obligations exceeds the Aggregate Commitment, the
Borrowing Base or any other applicable limitation set forth in this Agreement
(including the limitations on Swing Loans, Agent Advances and Letters of Credit)
such excess (an “Overadvance”) shall nevertheless constitute a portion of the
Obligations that are secured by the Collateral and are entitled to all benefits
thereof.  In no event, however, shall Borrowers have any right whatsoever to
(i) receive any Revolving Loan, (ii) receive any Swing Loan, or (iii) request
the issuance of any Letter of Credit if, before or after giving effect thereto,
there shall exist a Default.  In the event that (1) the Lenders shall make any
Revolving Loans, (2) the Swing Bank shall make any Swing Loan, (3) the
Administrative Agent shall make any Agent Advances or (4) the Issuing Bank shall
agree to the issuance of any Letter of Credit, which in any such case gives rise
to an Overadvance, Borrowers shall make, on demand, a payment on the Obligations
to be applied to the Revolving Loans, the Swing Loans, the Agent Advances and
the Letter of Credit Reserve

 

32

--------------------------------------------------------------------------------


 

Account, as appropriate, in an aggregate principal amount equal to such
Overadvance.  Notwithstanding the foregoing or any other contrary provision of
this Agreement, the Lenders hereby authorize the Swing Bank at the direction of
the Administrative Agent in the Administrative Agent’s Permitted Discretion, and
Swing Bank shall at the direction of the Administrative Agent, knowingly and
intentionally, continue to make Swing Loans to Borrowers, notwithstanding that
an Overadvance exists or thereby would be created, in an aggregate amount
outstanding at any time not to exceed (together with the amount of Agent
Advances made pursuant to Section 2.1(e) then outstanding) ten percent (10%) of
the Borrowing Base, so long as (i) after giving effect to such Swing Loans, the
outstanding Aggregate Revolving Credit Obligations does not exceed the Aggregate
Commitment, and (ii) at the time of the making of any such Swing Loans, the
Administrative Agent does not believe, in good faith, that the Overadvance
created by such Swing Loans will be outstanding for more than ninety (90) days. 
The foregoing sentence is for the exclusive benefit of the Administrative Agent,
the Swing Bank, and the Lenders and is not intended to benefit Borrowers in any
way.  The Majority Lenders may at any time revoke the Administrative Agent’s
authority to direct the Swing Bank to make Overadvances pursuant to the
preceding sentence of this Section 2.1(d).  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

 

(e)           Agent Advances.

 

(i)            Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by Borrowers and the Lenders, from time to time in the Administrative
Agent’s sole and absolute discretion, (A) at any time that a Default exists, or
(B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate Advances to Borrowers on
behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed (together with the amount of Swing Loans made pursuant to
Section 2.1(c) then outstanding) ten percent (10%) of the Borrowing Base, which
the Administrative Agent, in its reasonable business judgment, deems necessary
or desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (3) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses as provided under this Agreement (any of such advances are herein
referred to as “Agent Advances”); provided, that the Majority Lenders may at any
time revoke the Administrative Agent’s authorization to make Agent Advances. 
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof.  The Administrative Agent shall
promptly provide to Borrowers written notice of any Agent Advance.  In no event
shall the Aggregate Revolving Credit Obligations, after giving effect to any
Agent Advance, exceed the Aggregate Commitment.

 

(ii)           The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder.  Each Agent Advance shall bear interest as a
Base Rate Advance.  Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any

 

33

--------------------------------------------------------------------------------


 

Agent Advance shall not require the consent of Borrowers.  The Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

 

(iii)          The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof.  Each
Lender shall before 2:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding.  Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to Borrowers, notwithstanding any failure of Borrowers to
satisfy the conditions in Section 4.2.  The Administrative Agent shall use such
funds to repay the principal amount of Agent Advances.  Additionally, if at any
time any Agent Advances are outstanding, any of the events described in
Section 9.1(g) or 9.1(h) shall have occurred, then each Lender shall
automatically, upon the occurrence of such event, and without any action on the
part of the Administrative Agent, Borrowers or the Lenders, be deemed to have
purchased an undivided participation in the principal and interest of all Agent
Advances then outstanding in an amount equal to such Lender’s Revolving
Commitment Ratio and each Lender shall, notwithstanding such Event of Default,
immediately pay to the Administrative Agent in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the
Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount).  The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.2(e).

 

Section 2.2             Manner of Borrowing and Disbursement of Loans.

 

(a)           Choice of Interest Rate, etc.  Any Advance shall, at the option of
a Borrower, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance); provided,
however, that (i) if a Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii),
(ii) Borrowers may not select a Eurodollar Advance (A) on the Agreement Date,
(B) with respect to Swing Loans, (C) with respect to an Advance, the proceeds of
which are to reimburse the Issuing Bank pursuant to Section 2.15, or (D) if, at
the time of such Advance or at the time of the continuation of, or conversion
to, a Eurodollar Advance pursuant to Section 2.2(c), a Default exists and
(iii) all Agent Advances shall be made as Base Rate Advances.  Any notice given
to the Administrative Agent in connection with a requested Advance hereunder
shall be given to the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia
time) in order for such Business Day to count toward the minimum number of
Business Days required.

 

(b)           Base Rate Advances.

 

(i)            Initial and Subsequent Advances.  Except as otherwise provided in
Section 2.2(f), a Borrower shall give the Administrative Agent in the case of
Base Rate Advances irrevocable notice by telephone not later than 11:00 a.m.
(Atlanta, Georgia time) on

 

34

--------------------------------------------------------------------------------


 

the date of such Base Rate Advance and shall immediately confirm any such
telephone notice with a written Request for Advance; provided, however, that the
failure by such Borrower to confirm any notice by telephone with a written
Request for Advance shall not invalidate any notice so given.

 

(ii)           Repayments and Conversions.  Each Borrower may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or
(B) upon at least three (3) Business Days irrevocable prior written notice to
the Administrative Agent in the form of a Notice of Conversion/Continuation,
convert all or a portion of the principal thereof to one or more Eurodollar
Advances.  Upon the date indicated by such Borrower, such Base Rate Advance
shall be so repaid or converted.

 

(c)           Eurodollar Advances.

 

(i)            Initial and Subsequent Advances.  A Borrower shall give the
Administrative Agent in the case of Eurodollar Advances irrevocable notice by
telephone not later than 11:00 a.m. (Atlanta, Georgia time) three (3) days prior
to the date of such Eurodollar Advance and shall immediately confirm any such
telephone notice with a written Request for Advance; provided, however, that the
failure by such Borrower to confirm any notice by telephone with a written
Request for Advance shall not invalidate any notice so given.

 

(ii)           Repayments, Continuations and Conversions.  At least three
(3) Business Days prior to each Payment Date for a Eurodollar Advance, a
Borrower shall give the Administrative Agent written notice in the form of a
Notice of Conversion/Continuation specifying whether all or a portion of such
Eurodollar Advance outstanding on such Payment Date is to be continued in whole
or in part as one or more new Eurodollar Advances and also specifying the new
Eurodollar Advance Period applicable to each such new Eurodollar Advance (and
subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Advance shall be so continued).  Upon such Payment Date, any
Eurodollar Advance (or portion thereof) not so continued shall be converted to a
Base Rate Advance or, subject to Section 2.5, be repaid.

 

(iii)          Miscellaneous.  Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance shall
be in a principal amount of no less than $1,000,000 and in an integral multiple
of $500,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed five (5).

 

(d)           Notification of Lenders.  Upon receipt of (i) a Request for
Advance or a telephone, telecopy or deemed request for Advance,
(ii) notification from the Issuing Bank that a draw has been made under any
Letter of Credit (unless the Issuing Bank will be reimbursed through the funding
of a Swing Loan), or (iii) notice from a Borrower with respect to the prepayment
of any outstanding Eurodollar Advance prior to the Payment Date for such
Advance, the Administrative Agent shall promptly notify each Lender by telephone
or telecopy of the contents thereof and the amount of each Lender’s portion of
any such Advance.  Each Lender shall, not later than 1:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) of this
Section 2.2(d)) in such notice, make available to the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent at the Administrative Agent’s Office, or at such account as
the Administrative Agent shall designate, the amount of such Lender’s portion of
the Advance in immediately available funds.

 

(e)           Disbursement.  Prior to 3:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Disbursement Account or (ii) in the case of an Advance the proceeds of which are
to reimburse the Issuing Bank pursuant to Section 2.15, transferring such
amounts to such Issuing Bank. Unless the Administrative Agent shall have
received notice from a Lender prior to 12:00 noon (Atlanta, Georgia time) on the
date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole and absolute discretion and in
reliance upon such assumption, make available to Borrowers or the Issuing Bank,
as applicable, on such date a corresponding amount.  If and to the extent such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrowers or the
Issuing Bank, as applicable, until the date such amount is repaid to the
Administrative Agent, (x) for the first two (2) Business Days, at the Federal
Funds Rate for such Business Days, and (y) thereafter, at the Base Rate.  If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s portion of the applicable
Advance for purposes of this Agreement and if both such Lender and Borrowers
shall pay and repay such corresponding amount, the Administrative Agent shall
promptly relend to Borrowers such corresponding amount.  If such Lender does not
repay such corresponding amount immediately upon the Administrative Agent’s
demand therefor, the Administrative Agent shall notify Borrowers and Borrowers
shall immediately pay such corresponding amount to the Administrative Agent. 
The failure of any Lender to fund its portion of any Advance shall not relieve
any other Lender of its obligation, if any, hereunder to fund its respective
portion of the Advance on the date of such borrowing, but no Lender shall be
responsible for any such failure of any other Lender.  In the event that a
Lender for any reason fails or refuses to fund its portion of an Advance in
violation of this Agreement, then, until such time as such Lender has funded its
portion of such Advance, or all other Lenders have received payment in full
(whether by repayment or prepayment) of the principal and interest due in
respect of such Advance, such non-funding Lender shall not (i) have the right to
vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitment or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from Borrowers or the Administrative Agent (or the other
Lenders) in respect of its Loans.

 

(f)            Deemed Requests for Advance.   Unless payment is otherwise timely
made by Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in

 

36

--------------------------------------------------------------------------------


 

connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder shall be deemed irrevocably to be a Request for
Advance on the due date of, and in an aggregate amount required to pay, such
principal, interest, reimbursement obligations in connection with Letters of
Credit, premiums, fees, reimbursable expenses or other sums payable hereunder,
and the proceeds of a Revolving Loan made pursuant thereto may be disbursed by
way of direct payment of the relevant Obligation and shall bear interest as a
Base Rate Advance.  The Lenders shall have no obligation to Borrowers to honor
any deemed Request for Advance under this Section 2.2(f) unless all the
conditions set forth in Section 4.2 have been satisfied, but, with the consent
of the Lenders required under the last sentence of Section 4.2, may do so in
their sole and absolute discretion and without regard to the existence of, and
without being deemed to have waived, any Default and without regard to the
existence or creation of an Overadvance or the failure by Borrowers to satisfy
any of the conditions set forth in Section 4.2.  No further authorization,
direction or approval by Borrowers shall be required to be given by Borrowers
for any deemed Request for Advance under this Section 2.2(f).  The
Administrative Agent shall promptly provide to Borrowers written notice of any
Advance pursuant to this Section 2.2(f).

 

(g)           Special Provisions Pertaining to Swing Loans.

 

(i)            A Borrower shall give the Swing Bank written notice in the form
of a Request for Advance, or notice by telephone no later than 11:00 a.m.
(Atlanta, Georgia time) on the date on which such Borrower wishes to receive an
Advance of any Swing Loan followed immediately by a written Request for Advance,
with a copy to the Administrative Agent; provided, however, that the failure by
such Borrower to confirm any notice by telephone with a written Request for
Advance shall not invalidate any notice so given; provided, further, however,
that any request by such Borrower of a Base Rate Advance under the Revolving
Loan Commitment shall be deemed to be a request for a Swing Loan unless such
Borrower specifically requests otherwise.  Each Swing Loan shall bear interest
as a Base Rate Advance.  If the Swing Bank, in its sole and absolute discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Advance and such notice or
Request for Advance shall specify (i) the amount of the requested Swing Loan,
and (ii) instructions for the disbursement of the proceeds of the requested
Swing Loan.  Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account.  The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder.  The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date.  In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement Account.

 

(ii)           The Swing Bank shall notify the Administrative Agent and each
Lender no less frequently than weekly, as determined by the Administrative
Agent, of the principal amount of Swing Loans outstanding as of 3:00 p.m.
(Atlanta, Georgia time) as of such date and each Lender’s pro rata share (based
on its Revolving Commitment Ratio) thereof.  Each

 

37

--------------------------------------------------------------------------------


 

Lender shall before 12:00 noon (Atlanta, Georgia time) on the next Business Day
make available to the Administrative Agent, in immediate available funds, the
amount of its pro rata share (based on its Revolving Commitment Ratio) of such
principal amount of Swing Loans outstanding.  Upon such payment by a Lender,
such Lender shall be deemed to have made a Revolving Loan to Borrowers,
notwithstanding any failure of Borrowers to satisfy the conditions in
Section 4.2.  Each Revolving Loan so made shall bear interest as a Base Rate
Advance.  The Administrative Agent shall use such funds to repay the principal
amount of Swing Loans to the Swing Bank.  Additionally, if at any time any Swing
Loans are outstanding, any of the events described in Section 9.1(g) or
9.1(h) shall have occurred, then each Lender shall automatically upon the
occurrence of such event and without any action on the part of the Swing Bank,
Borrowers, the Administrative Agent or the Lenders be deemed to have purchased
an undivided participation in the principal and interest of all Swing Loans then
outstanding in an amount equal to such Lender’s Revolving Commitment Ratio of
the principal and interest of all Swing Loans then outstanding and each Lender
shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent for the account of the Swing Bank in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Swing Bank shall deliver to such Lender a loan participation certificate dated
the date of receipt of such funds in such amount).  The disbursement of funds in
connection with the settlement of Swing Loans hereunder shall be subject to the
terms and conditions of Section 2.2(e).

 

Section 2.3             Interest.

 

(a)           On Loans.  Interest on the Loans, subject to Sections 2.3(b),
shall be payable as follows:

 

(i)            On Base Rate Advances.  Interest on each Base Rate Advance shall
be computed on the basis of a hypothetical year of three hundred sixty (360)
days for the actual number of days elapsed and shall be payable monthly in
arrears on the last day of each calendar month for such calendar month,
commencing on March 31, 2010.  Interest on Base Rate Advances then outstanding
shall also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations). Interest shall accrue and be payable on
each Base Rate Advance at the simple per annum interest rate equal to the sum of
(A) the Base Rate, and (B) the applicable Interest Rate Margin.

 

(ii)           On Eurodollar Advances.  Interest on each Eurodollar Advance
shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed and shall be payable in arrears
on (A) the Payment Date for such Advance, and (B) if the Eurodollar Advance
Period for such Advance is greater than one (1) month, on the last day of each
month prior to the expiration of the Eurodollar Advance Period.  Interest on
Eurodollar Advances then outstanding shall also be due and payable on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).  Interest shall accrue and be payable on each Eurodollar Advance
at a rate per annum equal to the sum of (A) the Eurodollar Basis applicable to
such Eurodollar Advance, and (B) the applicable Interest Rate Margin.

 

(iii)          If No Notice of Selection of Interest Rate.  If a Borrower fails
to give the Administrative Agent timely notice of its selection of a Eurodollar
Basis, or if for any

 

38

--------------------------------------------------------------------------------


 

reason a determination of a Eurodollar Basis for any Advance is not timely
concluded, the Base Rate shall apply to such Advance.  If a Borrower fails to
elect to continue any Eurodollar Advance then outstanding prior to the last
Payment Date applicable thereto in accordance with the provisions of
Section 2.2, as applicable, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.

 

(b)           Upon Default.  Immediately upon the occurrence of an Event of
Default, interest on the outstanding Obligations shall accrue at the Default
Rate. Interest accruing at the Default Rate shall be payable on demand and in
any event on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations) and shall accrue until the earliest to occur of (i) waiver of
the applicable Event of Default in accordance with Section 11.12, (ii) agreement
by the Majority Lenders to rescind the charging of interest at the Default Rate,
or (iii) payment in full of the Obligations.  The Lenders shall not be required
to (A) accelerate the maturity of the Loans, (B) terminate the Revolving Loan
Commitment, or (C) exercise any other rights or remedies under the Loan
Documents in order to charge interest hereunder at the Default Rate.

 

(c)           [Intentionally Omitted]

 

(d)           Computation of Interest.

 

(i)            In computing interest on any Advance, the date of making the
Advance shall be included and the date of payment shall be excluded; provided,
however, that if an Advance is repaid on the date that it is made, one (1) day
of interest shall be due with respect to such Advance.

 

(ii)           With respect to the computation of interest hereunder, the
application of funds in any Blocked Account by the Administrative Agent to the
Obligations shall be deemed made one (1) Business Day after receipt of such
funds.

 

Section 2.4             Fees.

 

(a)           Fee Letter.  Each Borrower agrees, jointly and severally, to pay
to the Administrative Agent such fees as are set forth in the Fee Letter.

 

(b)           Unused Line Fee.  Each Borrower agrees, jointly and severally, to
pay to the Administrative Agent, for the account of the Lenders in accordance
with their respective Revolving Commitment Ratios, an unused line fee (“Unused
Line Fee”) on the aggregate amount by which the Aggregate Commitment exceeded
the sum of the average daily amount of Aggregate Revolving Credit Obligations
(other than with respect to any Swing Loans (unless SunTrust is the only Lender)
and Agent Advances) for each day from the Agreement Date through the Maturity
Date (or the date of any earlier prepayment in full of the Obligations), at a
rate of 0.375% per annum. Such Unused Line Fee shall be computed on the basis of
a hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, and shall be payable monthly in arrears on the last day of each
calendar month for such calendar month, commencing on March 31, 2010, and if
then unpaid, on the Maturity Date (or the date of any earlier prepayment in full
of the Obligations), and shall be fully earned when due and non-refundable when
paid.

 

39

--------------------------------------------------------------------------------


 

(c)           Letter of Credit Fees.

 

(i)            Borrowers shall pay to the Administrative Agent for the account
of the Lenders, in accordance with their respective Revolving Commitment Ratios,
a fee on the stated amount of any outstanding Letters of Credit for each day
from the Date of Issue through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on the amount of the
Letter of Credit Obligations equal to the applicable Interest Rate Margin in
effect from time to time with respect to Advances.  Such Letter of Credit fee
shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last day of each calendar month for such calendar month,
commencing on March 31, 2010, and if then unpaid, on the Maturity Date (or the
date of any earlier prepayment in full of the Obligations), and shall be fully
earned when due and non-refundable when paid.

 

(ii)           Borrowers shall also pay to the Administrative Agent, for the
account of the Issuing Bank, (A) a fee on the stated amount of each Standby
Letter of Credit for each day from the Date of Issue through the expiration date
of each such Letter of Credit (or any earlier prepayment in full of the
Obligations) at a rate of one-eighth of one percent (0.125%) per annum, which
fee shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last day of each calendar month for such calendar month,
commencing on March 31, 2010, and, if then unpaid, on the Maturity Date (or any
earlier prepayment in full of the Obligations), and (B) any reasonable and
customary fees charged by the Issuing Bank for issuance and administration of
all Letters of Credit.  The foregoing fees shall be fully earned when due and
non-refundable when paid.

 

(d)           Computation of Fees.  In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded.

 

Section 2.5             Prepayment/Reduction of Revolving Loan Commitment.

 

(a)           The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice, and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, upon three (3) Business Days prior written notice to the Administrative
Agent, provided that Borrowers shall reimburse the Lenders and the
Administrative Agent, on the earlier of demand or the Maturity Date, for any
loss or reasonable out-of-pocket expense incurred by the Lenders or the
Administrative Agent in connection with such prepayment, as set forth in
Section 2.9.  Each notice of prepayment of any Eurodollar Advance shall be
irrevocable, and each prepayment or repayment made under this
Section 2.5(a) shall include the accrued interest on the amount so prepaid or
repaid.  Upon receipt of any notice of repayment or prepayment, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the repayment or
prepayment.  Notwithstanding the foregoing, Borrowers shall not make any
repayment or prepayment of the Revolving Loans unless and until the balance of
the Swing Loans and the Agent Advances then outstanding is zero.  Except as
provided in Section 2.5(b), any repayment and prepayment of Advances outstanding
under the Revolving Loan

 

40

--------------------------------------------------------------------------------


 

Commitment shall not reduce the Revolving Loan Commitment.  Any prepayment of
the Loans shall not affect any Borrower’s obligation to continue to make
payments under any swap agreement (as defined in 11 U.S.C. §101), including any
such swap agreement that is an Administrative Agent Hedge Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of the applicable swap agreement.

 

(b)           Borrowers shall have the right, at any time and from time to time
after the Agreement Date and prior to the Maturity Date, upon at least ten
(10) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment or the Letter of Credit Commitment on a pro rata basis
among the Lenders in accordance with their respective Revolving Commitment
Ratios; provided, that (i) any such partial reduction shall be made in an amount
not less than $1,000,000 and in integral multiples of $1,000,000 in excess
thereof, (ii) the Letter of Credit Commitment may not be reduced to an amount
below the then outstanding Letter of Credit Obligations and (iii) after giving
effect to any partial reduction in the Revolving Loan Commitment, at least
$8,000,000 of the Revolving Loan Commitment shall remain in place.  As of the
date of cancellation or reduction set forth in such notice, the Revolving Loan
Commitment or the Letter of Credit Commitment, as applicable, shall be
permanently canceled or reduced to the amount stated in Borrowers’ notice for
all purposes herein, and Borrowers shall (x) pay to the Administrative Agent for
the account of the Lenders the amount necessary to repay in full the principal
amount of the Revolving Loans, Swing Loans and Agent Advances or reduce the
principal amount of the Revolving Loans, Swing Loans and Agent Advances then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued interest on the amount so prepaid and the Unused
Line Fee accrued through the date of the reduction with respect to the amount
reduced or the date of cancellation, and (y) reimburse the Administrative Agent
and the Lenders for any loss or out-of-pocket expense incurred by any of them in
connection with such payment as set forth in Section 2.9 and (z) in the case of
cancellation of the Letter of Credit Commitment, secure the Letter of Credit
Obligations through the delivery of cash collateral in an amount equal to one
hundred five percent (105%) of the Letters of Credit Obligations.

 

Section 2.6             Repayment.

 

(a)           The Revolving Loans.  All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date. 
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, Borrowers, in accordance with
Section 2.1(d), shall pay to the Administrative Agent an amount equal to the
Overadvance, which payment shall constitute a mandatory payment of the Revolving
Loans, Agent Advances, Swing Loans and Letter of Credit Reserve Account, as
appropriate.

 

(b)           Other Mandatory Repayments.

 

(i)            One hundred percent (100%) of the Net Cash Proceeds from the
issuance of any Equity Interests or the incurrence of any Funded Debt other than
Funded Debt permitted under Section 8.1 by any Borrower Party shall be paid on
the date of receipt thereof by the Borrower Parties to the Lenders as a
mandatory payment of the Obligations.  Any payment

 

41

--------------------------------------------------------------------------------


 

due hereunder shall be applied first to repay outstanding Agent Advances, second
to repay outstanding Swing Loans, third to repay outstanding Revolving Loans and
fourth to fund the Letter of Credit Reserve Account to the extent of one hundred
five percent (105%) of any Letter of Credit Obligations then outstanding.  So
long as no Event of Default exists, all such other Net Cash Proceeds shall be
applied in the manner set forth in Section 2.11(a).  Notwithstanding the
foregoing, if an Event of Default exists, all such Net Cash Proceeds shall be
applied in the manner set forth in Section 2.11(b).  The Revolving Loan
Commitment shall not be permanently reduced by the amount of any payment of the
Agent Advances, Swing Loans or Revolving Loans due under this Section 2.6(b)(i).
Nothing in this Section 2.6(b)(i) shall authorize any Borrower Party incur any
Funded Debt except as expressly permitted by this Agreement or to issue any
Equity Interests except to the extent not prohibited by this Agreement.

 

(ii)           One hundred percent (100%) of the Net Cash Proceeds from the
sale, transfer, assignment or other disposition, or casualty or condemnation
loss, of any Collateral or other assets of any Borrower Party shall be paid on
the date of receipt thereof by the Borrower Parties to the Lenders as a
mandatory payment of the Obligations.  So long as no Event of Default exists,
all such Net Cash Proceeds (other than Net Cash Proceeds from dispositions
permitted by Sections 8.7(b)(i) and 8.7(b)(iii)) shall be applied first to repay
outstanding Agent Advances, second to repay outstanding Swing Loans, third to
repay outstanding Revolving Loans and fourth to fund the Letter of Credit
Reserve Account to the extent of one hundred five percent (105%) of any Letter
of Credit Obligations then outstanding.  So long as no Event of Default exists,
all such other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(a).  Notwithstanding the foregoing, if an Event of Default exists,
all such Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(b).  The Revolving Loan Commitment shall not be permanently reduced
by the amount of any payment of the Agent Advances, Swing Loans or Revolving
Loans due under this Section 2.6(b)(ii).

 

(iii)          One hundred percent (100%) of the Extraordinary Receipts received
by any Borrower Party or any of its Subsidiaries shall be paid on the date of
receipt thereof by the Borrower Parties to the Lenders as a mandatory payment of
the Obligations.  So long as no Event of Default exists, all such Extraordinary
Receipts shall be applied first to repay outstanding Agent Advances, second to
repay outstanding Swing Loans, third to repay outstanding Revolving Loans and
fourth to fund the Letter of Credit Reserve Account to the extent of one hundred
five percent (105%) of any Letter of Credit Obligations then outstanding. 
Notwithstanding the foregoing, if an Event of Default exists, all such other
Extraordinary Receipts shall be applied in the manner set forth in
Section 2.11(b).  The Revolving Loan Commitment shall not be permanently reduced
by the amount of any payment of the Agent Advances, Swing Loans or Revolving
Loans due under this Section 2.6(b)(iii).

 

(c)           The Other Obligations.  In addition to the foregoing, Borrowers
hereby promise, jointly and severally, to pay all Obligations (other than
Obligations in respect of Bank Products), including the principal amount of the
Loans, amounts drawn under Letters of Credit and interest and fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date.  In addition to the foregoing, Borrowers hereby promise,
jointly and severally, to pay all Obligations in respect of Bank Products as the
same become due and payable under the applicable Bank Products Documents.

 

42

--------------------------------------------------------------------------------


 

Section 2.7             Revolving Loan Notes; Loan Accounts.

 

(a)           The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes.  A Revolving Loan Note
shall be payable to the order of each Lender requesting such a Revolving Loan
Note in accordance with the Revolving Commitment Ratio of such Lender.  Each
such Revolving Loan Note shall be issued by Borrowers to the applicable Lender
and shall be duly executed and delivered by an Authorized Signatory of each
Borrower.

 

(b)           The Administrative Agent shall open and maintain on its books in
the name of Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”).  The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from Borrowers pursuant to this Agreement and shall credit the Loan Account for
each payment which Borrowers shall make in respect to the Obligations.  The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.

 

Section 2.8             Manner of Payment.

 

(a)           When Payments Due.

 

(i)            Each payment (including any prepayment) by Borrowers on account
of the principal of or interest on the Loans, fees, and any other amount owed to
any member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (Atlanta, Georgia time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in Dollars in immediately available funds.  Any payment received by the
Administrative Agent after 1:00 p.m. (Atlanta, Georgia time) shall be deemed
received on the next Business Day.  In the case of a payment for the account of
a Lender, the Administrative Agent will promptly thereafter distribute the
amount so received in like funds to such Lender.  In the case of a payment for
the account of the Issuing Bank, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to the Issuing Bank. 
If the Administrative Agent shall not have received any payment from Borrowers
as and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

 

(ii)           Except as provided in the definition of Eurodollar Advance
Period, if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.

 

(b)           No Deduction.

 

(i)            Any and all payments of principal and interest, or of any fees or
indemnity or expense reimbursements by Borrowers hereunder or under any other
Loan

 

43

--------------------------------------------------------------------------------


 

Documents (the “Borrower Payments”) shall be made without setoff or counterclaim
and free and clear of and without deduction for any and all current or future
taxes, levies, imposts, deductions, charges or withholdings with respect to such
Borrower Payments and all interest, penalties or similar liabilities with
respect thereto, excluding taxes imposed on the net income of any member of the
Lender Group by the jurisdiction under the laws of which such member of the
Lender Group is organized or conducts business or any political subdivision
thereof (all such nonexcluded taxes, levies, imposts, deductions, charges or
withholdings and liabilities collectively or individually “Taxes”).  If
Borrowers shall be required to deduct any Taxes from or in respect of any sum
payable to any member of the Lender Group hereunder or under any other Loan
Document, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8(b)(i)),
such member of the Lender Group shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrowers shall make
such deductions, and (iii) Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

 

(ii)           In addition, Borrowers shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

 

(iii)          Borrowers shall indemnify the members of the Lender Group for the
full amount of Taxes and Other Taxes with respect to Borrower Payments paid by
such Person, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority.  A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by a member of the Lender Group or the Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes.  Such indemnification shall be made within thirty (30) days after
the date the Administrative Agent or such member, as the case may be, makes
written demand therefor.  If any Taxes or Other Taxes for which the
Administrative Agent or any member of the Lender Group has received
indemnification from Borrowers hereunder shall be finally determined to have
been incorrectly or illegally asserted and are refunded to the Administrative
Agent or such member, the Administrative Agent or such member, as the case may
be, shall promptly forward to Borrowers any such refunded amount (after
deduction of any Tax or Other Tax paid or payable by any member of the Lender
Group as a result of such refund), not exceeding the increased amount paid by
Borrowers pursuant to this Section 2.8(b).

 

(iv)          As soon as practicable after the date of any payment of Taxes or
Other Taxes by Borrowers to the relevant Governmental Authority, Borrowers will
deliver to the Administrative Agent, at its address, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof.

 

44

--------------------------------------------------------------------------------


 

(v)           On or prior to the Agreement Date (or, in the case of any Lender
that becomes a party to this Agreement pursuant to an Assignment and Acceptance,
on or prior to the effective date of such Assignment and Acceptance), each
Lender which is organized in a jurisdiction other than the United States or a
political subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and Borrowers with either (A) two (2) properly executed
originals of Form W-8ECI or Form W-8BEN (or any successor forms) prescribed by
the Internal Revenue Service or other documents satisfactory to Borrowers and
the Administrative Agent, as the case may be, certifying (1) as to such Foreign
Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or Bank Products Documents or
(2) that all payments to be made to such Foreign Lender hereunder and under any
other Loan Documents and Bank Products Documents are subject to such taxes at a
rate reduced to zero by an applicable tax treaty, or (B)(1) a certificate
executed by such Lender certifying that such Lender is not a “bank” and that
such Lender qualifies for the portfolio interest exemption under
Section 881(c) of the Code, and (2) two (2) properly executed originals of
Internal Revenue Service Form W-8BEN (or any successor form), in each case,
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made hereunder or
under any other Loan Documents or Bank Products Documents.  Each such Foreign
Lender agrees to provide the Administrative Agent and Borrowers with new forms
prescribed by the Internal Revenue Service upon the expiration or obsolescence
of any previously delivered form, or after the occurrence of any event requiring
a change in the most recent forms delivered by it to the Administrative Agent
and Borrowers.

 

(vi)          Borrowers shall not be required to indemnify any Foreign Lender,
or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or 2.8(b)(iii) to the extent that (A) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (or, in the case of a transferee, on the effective date of the
Assignment and Acceptance pursuant to which such transferee became a Lender) or,
with respect to payments to a new lending office, the date such Foreign Lender
designated such new lending office; provided, however, that this clause
(A) shall not apply to any Foreign Lender that became a Lender or new lending
office that became a new lending office as a result of an assignment or
designation made at the request of Borrowers; and provided, further, however,
that this clause (A) shall not apply to the extent the indemnity payment or
additional amounts, if any, that any member of the Lender Group through a new
lending office would be entitled to receive (without regard to this clause (A))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment or transfer to such member of the Lender Group making the
designation of such new lending office would have been entitled to receive in
the absence of such assignment, transfer or designation or (B) the obligation to
pay such additional amounts or such indemnity payments would not have arisen but
for a failure by such member of the Lender Group to comply with the provisions
of Section 2.8(b)(v).

 

(vii)         Nothing contained in this Section 2.8(b) shall require any member
of the Lender Group to make available to Borrowers any of its tax returns (or
any other information) that it deems confidential or proprietary.

 

45

--------------------------------------------------------------------------------


 

Section 2.9                                      Reimbursement.  Whenever any
Lender shall sustain or incur any losses (including losses of anticipated
profits) or out-of-pocket expenses in connection with (a) failure by a Borrower
to borrow or continue any Eurodollar Advance, or convert any Advance to a
Eurodollar Advance, in each case, after having given notice of its intention to
do so in accordance with Section 2.2 (whether by reason of the election of such
Borrower not to proceed or the non-fulfillment of any of the conditions set
forth in this Agreement), or (b) prepayment of any Eurodollar Advance in whole
or in part for any reason or (c) failure by Borrowers to prepay any Eurodollar
Advance after giving notice of their intention to prepay such Advance, each
Borrower agrees, jointly and severally, to pay to such Lender, promptly upon
such Lender’s demand therefor, an amount sufficient to compensate such Lender
for all such losses and out-of-pocket expenses.  Such Lender’s good faith
determination of the amount of such losses and out-of-pocket expenses, absent
manifest error, shall be binding and conclusive.  Losses subject to
reimbursement hereunder shall include expenses incurred by any Lender or any
participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed, or paid, as the case may
be, and any lost profit of such Lender or any participant of such Lender over
the remainder of the Eurodollar Advance Period for such prepaid Advance.  For
purposes of calculating amounts payable to a Lender under this paragraph, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Advance Period;
provided, however, that each Lender may fund each of its Eurodollar Advances in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 2.9.

 

Section 2.10                                Pro Rata Treatment.

 

(a)                                  Advances.  Each Advance with respect to the
Revolving Loans from the Lenders under this Agreement shall be made pro rata on
the basis of their respective Revolving Commitment Ratios.

 

(b)                                 Payments.  Each payment and prepayment of
the principal of the Revolving Loans and each payment of interest on the
Revolving Loans received from Borrowers shall be made by the Administrative
Agent to the Lenders pro rata on the basis of their respective unpaid principal
amounts thereof outstanding immediately prior to such payment or prepayment
(except in cases when a Lender’s right to receive payments is restricted
pursuant to Section 2.2(e)).  If any Lender shall obtain any payment (whether
involuntary, through the exercise of any right of set-off or otherwise) on
account of the Loans in excess of its ratable share of Loans under its Aggregate
Commitment Ratio (or in violation of any restriction set forth in
Section 2.2(e)), such Lender shall forthwith purchase from the other Lenders
such participation in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery without interest thereon unless
the Lender obligated to repay such amount is required to pay interest.  Each
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to

 

46

--------------------------------------------------------------------------------


 

such participation as fully as if such Lender were the direct creditor of
Borrowers in the amount of such participation.

 

Section 2.11                                Application of Payments.

 

(a)                                  Payments Prior to Event of Default.  At all
times during which an Event of Default has not occurred and is continuing, all
amounts received by the Administrative Agent from Borrowers (other than payments
specifically earmarked for application to certain principal, interest, fees or
expenses hereunder or payments made pursuant to Section 2.6(b) (which shall be
applied as earmarked or, with respect to payments under Section 2.6(b), as set
forth in Section 2.6(b))), shall be distributed by the Administrative Agent in
the following order of priority:

 

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent incurred by
the Administrative Agent in connection with the enforcement of the rights of the
Lender Group under the Loan Documents and (ii) any Agent Advances made by the
Administrative Agent under or pursuant to the terms of the Loan Documents and
interest accrued thereon;

 

SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank or the Swing Bank hereunder or under any
other Loan Documents;

 

THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;

 

FOURTH, to the payment of principal then due and payable on the Swing Loans;

 

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

 

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and

 

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable.

 

(b)                                 Payments Subsequent to Event of Default. 
Notwithstanding anything in this Agreement or any other Loan Document which may
be construed to the contrary, subsequent to the occurrence and during the
continuance of an Event of Default, payments and prepayments with respect to the
Obligations made to the Lender Group, or any of them, or otherwise received by
any member of the Lender Group (from realization on Collateral or otherwise)
shall be distributed in the following order of priority (subject, as applicable,
to Section 2.10):

 

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent incurred in
connection with the enforcement of the rights of the Lender Group under the Loan
Documents, and (ii) any Agent Advances made by the Administrative Agent under or
pursuant to the terms of the Loan Documents (including any costs incurred in
connection with the sale or disposition of any Collateral);

 

47

--------------------------------------------------------------------------------


 

SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of the Lenders incurred in connection with the enforcement of
their respective rights under the Loan Documents;

 

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

 

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

 

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding;

 

SEVENTH, to the payment of any Obligation arising in respect of any Bank
Products;

 

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

 

NINTH, upon satisfaction in full of all Obligations, to Borrowers or as
otherwise required by law.

 

Section 2.12                                Use of Proceeds.  The proceeds of
the Loans shall be used by Borrowers as follows:

 

(a)                                  The proceeds of the initial Advance of
Revolving Loans hereunder (the “Initial Advance”) shall be used on the Agreement
Date to refinance certain Funded Debt of Borrowers and to fund transaction
costs.

 

(b)                                 The balance of the proceeds of the Loans
shall be used for Borrowers’ general operating needs to the extent not
inconsistent with the provisions of this Agreement.

 

Section 2.13                                Joint and Several Obligations.

 

(a)                                  All Obligations shall constitute joint and
several obligations of Borrowers and shall be secured by the Administrative
Agent’s security interest (on behalf of the Lender Group) and Lien upon all of
the Collateral, and by all other security interests and Liens heretofore, now or
at any time hereafter granted by each Borrower to the Lender Group, or any of
them, to the extent provided in the Security Documents under which such Lien
arises.  Each Borrower expressly represents and acknowledges that it is part of
a common enterprise with the other Borrowers and that any financial
accommodations by the Lender Group, or any of them, to any other Borrower
hereunder and under the other Loan Documents are and will be of direct and
indirect interest, benefit and advantage to all Borrowers.  Each Borrower
acknowledges that any Notice of Conversion/Continuation or other notice given by
any Borrower to the Administrative Agent or any Lender shall bind all Borrowers,
and that any notice given by the Administrative Agent or any Lender to any
Borrower shall be effective with respect to all Borrowers.  Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several

 

48

--------------------------------------------------------------------------------


 

basis, for all of the Loans and other Obligations, regardless of which Borrower
actually may have received the proceeds of any of the Loans or other extensions
of credit or the amount of such Loans or other extensions of credit received or
the manner in which the Administrative Agent or any Lender accounts among
Borrowers for such Loans or other Obligations on its books and records, and
further acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of Borrowers and that the Lender
Group is relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations under the Loan Documents and Bank
Products Documents.

 

(b)                                 Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to the Lender Group any amount in excess
of the Loans advanced directly to, or other Obligations incurred directly by,
such Borrower or as otherwise available under Applicable Law; provided, however,
that such subrogation and contribution rights are and shall be subject to the
terms and conditions of Sections 2.13(c) through 2.13(g).

 

(c)                                  It is the intent of Borrowers and the
Lender Group and any other Person holding any of the Obligations that each
Borrower’s maximum obligations hereunder (such Borrower’s “Maximum Borrower
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(i)                                     in a case or proceeding commenced by or
against such Borrower under the Bankruptcy Code on or within one (1) year from
the date on which any of the Obligations of such Borrower are incurred, the
maximum amount that would not otherwise cause the Obligations of such Borrower
hereunder (or any other Obligations of such Borrower to the Lender Group and any
other Person holding any of the Obligations) to be avoidable or unenforceable
against such Borrower under (A) Section 548 of the Bankruptcy Code or (B) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such case or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against such Borrower under the Bankruptcy Code subsequent to one (1) year from
the date on which any of the Obligations of such Borrower are incurred, the
maximum amount that would not otherwise cause the Obligations of such Borrower
hereunder (or any other Obligations of such Borrower to the Lender Group and any
other Person holding any of the Obligations) to be avoidable or unenforceable
against such Borrower under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(iii)                               in a case or proceeding commenced by or
against such Borrower under any law, statute or regulation other than the
Bankruptcy Code relating to dissolution, liquidation, conservatorship,
bankruptcy, moratorium, readjustment of debt, compromise, rearrangement,
receivership, insolvency, reorganization or similar debtor relief from time to
time in effect affecting the rights of creditors generally (collectively, “Other
Debtor Relief Law”), the maximum amount that would not otherwise cause the
Obligations of such Borrower hereunder (or any other Obligations of such
Borrower to the Lender Group and any other Person holding any of the
Obligations) to be avoidable or unenforceable against such Borrower under such
Other

 

49

--------------------------------------------------------------------------------


 

Debtor Relief Law, including any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.  (The
substantive state or federal laws under which the possible avoidance or
unenforceability of the Obligations of any Borrower hereunder (or any other
Obligations of such Borrower to the Lender Group and any other Person holding
any of the Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”).

 

Notwithstanding the foregoing, no provision of this Section 2.13(c) shall limit
any Borrower’s liability for loans advanced directly or indirectly to it under
this Agreement.

 

(d)                                 To the extent set forth in Section 2.13(c),
but only to the extent that the Obligations of any Borrower hereunder, or the
transfers made by such Borrower under any Security Document, would otherwise be
subject to avoidance under any Avoidance Provisions if such Borrower is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of any Borrower hereunder would render such Borrower
insolvent, or leave such Borrower with an unreasonably small capital or
unreasonably small assets to conduct its business, or cause such Borrower to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
obligations of such Borrower are deemed to have been incurred and transfers made
under such Avoidance Provisions, then the obligations of such Borrower hereunder
shall be reduced to that amount which, after giving effect thereto, would not
cause the Obligations of such Borrower hereunder (or any other Obligations of
such Borrower to the Lender Group or any other Person holding any of the
Obligations), as so reduced, to be subject to avoidance under such Avoidance
Provisions.  This Section 2.13(d) is intended solely to preserve the rights
hereunder of the Lender Group and any other Person holding any of the
Obligations to the maximum extent that would not cause the obligations of
Borrowers hereunder to be subject to avoidance under any Avoidance Provisions,
and none of Borrowers nor any other Person shall have any right, defense,
offset, or claim under this Section 2.13(d) as against the Lender Group or any
other Person holding any of the Obligations that would not otherwise be
available to such Person under the Avoidance Provisions.

 

(e)                                  Each Borrower agrees that the Obligations
may at any time and from time to time exceed the Maximum Borrower Liability of
such Borrower, and may exceed the aggregate Maximum Borrower Liability of all
Borrowers hereunder, without impairing this Agreement or any provision contained
herein or affecting the rights and remedies of the Lender Group hereunder.

 

(f)                                    In the event any Borrower (a “Funding
Borrower”) shall make any payment or payments under this Agreement or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations hereunder, each other Borrower (each, a “Contributing
Borrower”) shall contribute to such Funding Borrower an amount equal to such
payment or payments made, or losses suffered, by such Funding Borrower
determined as of the date on which such payment or loss was made multiplied by
the ratio of (i) the Maximum Borrower Liability of such Contributing Borrower
(without giving effect to any right to receive any contribution or other
obligation to make any contribution hereunder), to (ii) the aggregate Maximum
Borrower Liability of all Borrowers (including the Funding Borrowers) hereunder

 

50

--------------------------------------------------------------------------------


 

(without giving effect to any right to receive, or obligation to make, any
contribution hereunder).  Nothing in this Section 2.13(f) shall affect any
Borrower’s joint and several liability to the Lender Group for the entire amount
of its Obligations.  Each Borrower covenants and agrees that its right to
receive any contribution hereunder from a Contributing Borrower shall be
subordinate and junior in right of payment to all obligations of Borrowers to
the Lender Group hereunder.

 

(g)           No Borrower will exercise any rights which it may acquire by way
of subrogation hereunder or under any other Loan Document or Bank Products
Documents or at law by any payment made hereunder or otherwise, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
other Borrower in respect of payments made by such Borrower hereunder or under
any other Loan Document or Bank Products Documents, until all amounts owing to
the Lender Group on account of the Obligations are paid in full in cash.  If any
amounts shall be paid to any Borrower on account of such subrogation or
contribution rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Borrower in trust for the Lender
Group, segregated from other funds of such Borrower, and shall, forthwith upon
receipt by such Borrower, be turned over to the Administrative Agent in the
exact form received by such Borrower (duly endorsed by such Borrower to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, as provided for herein.

 

Section 2.14           Maximum Rate of Interest.  Borrowers and the Lender Group
hereby agree and stipulate that the only charges imposed upon Borrowers for the
use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document. 
Notwithstanding the foregoing, Borrowers and the Lender Group further agree and
stipulate that all closing fees, agency fees, syndication fees, facility fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by any member of the Lender Group to third parties or for damages incurred
by the Lender Group, or any of them, are charges to compensate the Lender Group
for underwriting and administrative services and costs or losses performed or
incurred, and to be performed and incurred, by the Lender Group in connection
with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to Official
Code of Georgia Annotated Sections 7-4-2 and 7-4-18 or any other Applicable
Law.  In no event shall the amount of interest and other charges for the use of
money payable under this Agreement exceed the maximum amounts permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
other charges for the use of money and manner of payment stated within it;
provided, however, that, anything contained herein to the contrary
notwithstanding, if the amount of such interest and other charges for the use of
money or manner of payment exceeds the maximum amount allowable under Applicable
Law, then, ipso facto as of the Agreement Date, Borrowers are and shall be
liable only for the payment of such maximum as allowed by law, and payment
received from Borrowers in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of the Revolving Loans to the
extent of such excess.

 

51

--------------------------------------------------------------------------------


 

Section 2.15                                Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Issuing Bank, on behalf of the Lenders, and in reliance on the
agreements of the Lenders set forth in Section 2.15(c), hereby agrees to issue
one or more Letters of Credit up to an aggregate face amount equal to the Letter
of Credit Commitment; provided, however, that, except as described in the last
sentence of Section 4.3, the Issuing Bank shall not issue any Letter of Credit
unless the conditions precedent to the issuance thereof set forth in Section 4.3
have been satisfied.  Each Letter of Credit shall (i) be denominated in Dollars,
and (ii) expire no later than the earlier to occur of (A) the date thirty (30)
days prior to the Maturity Date, and (B) three hundred sixty (360) days after
its date of issuance (but may contain provisions for automatic renewal provided
that no Default exists on the renewal date or would be caused by such renewal
and provided, further, that no such renewal shall extend beyond the date thirty
(30) days prior to the Maturity Date).  Each Letter of Credit shall be subject
to, to the extent not inconsistent therewith, the laws of the State of Georgia. 
The Issuing Bank shall not at any time be obligated to issue, or cause to be
issued, any Letter of Credit if such issuance would conflict with, or cause the
Issuing Bank to exceed any limits imposed by, any Applicable Law.

 

(b)                                 Each Borrower may from time to time request
that the Issuing Bank issue a Letter of Credit.  Such Borrower shall execute and
deliver to the Administrative Agent and the Issuing Bank a Request for Issuance
of Letter of Credit for each Letter of Credit to be issued by the Issuing Bank,
not later than 11:00 a.m. (Atlanta, Georgia time) on the third Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent.  Upon receipt of any such Request for Issuance of Letter
of Credit, subject to satisfaction of all conditions precedent thereto as set
forth in Section 4.3 or waiver of such conditions pursuant to the last sentence
of Section 4.3, the Issuing Bank shall process such Request for Issuance of
Letter of Credit and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby.  The Issuing Bank shall furnish a copy of such Letter of Credit to
Borrowers and the Administrative Agent following the issuance thereof.  In
addition to the fees payable pursuant to Section 2.4(c)(ii), Borrowers shall pay
or reimburse the Issuing Bank for normal and customary costs and expenses
incurred by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering the Letters of Credit.  If a Borrower requests a Letter
of Credit on behalf of AGI, such Letter of Credit, if issued, in accordance with
the terms of this Agreement, shall be subject to the Letter of Credit
Reimbursement Agreement.

 

(c)                                  Immediately upon the issuance by the
Issuing Bank of a Letter of Credit and in accordance with the terms and
conditions of this Agreement, the Issuing Bank shall be deemed to have sold and
transferred to each Lender, and each Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Revolving Commitment Ratio, in such Letter of Credit and the
obligations of Borrowers with respect thereto (including all Letter of Credit
Obligations with respect thereto).  The Issuing Bank shall promptly notify the
Administrative Agent of any draw under a Letter of Credit.  At such time as the
Administrative Agent shall be notified by the Issuing Bank that the beneficiary
under any Letter of Credit has drawn on the same, the Administrative Agent shall
promptly

 

52

--------------------------------------------------------------------------------


 

notify Borrowers and the Swing Bank (or, at its option, all Lenders), by
telephone or telecopy, of the amount of the draw and, in the case of each
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Ratio.

 

(d)           Each Borrower hereby agrees, jointly and severally, to immediately
reimburse the Issuing Bank for amounts paid by the Issuing Bank in respect of
draws under each Letter of Credit.  In order to facilitate such repayment, each
Borrower hereby irrevocably requests the Lenders, and the Lenders hereby
severally agree, on the terms and conditions of this Agreement (other than as
provided in Article 2 with respect to the amounts of, the timing of requests
for, and the repayment of Advances hereunder and in Article 4 with respect to
conditions precedent to Advances hereunder), with respect to any drawing under a
Letter of Credit, to make a Base Rate Advance on each day on which a draw is
made under any Letter of Credit and in the amount of such draw, and to pay the
proceeds of such Advance directly to the Issuing Bank to reimburse the Issuing
Bank for the amount paid by it upon such draw.  Each Lender shall pay its share
of such Base Rate Advance by paying its portion of such Advance to the
Administrative Agent in accordance with Section 2.2(e) and its Revolving
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default exists or would be
caused thereby.  The disbursement of funds in connection with a draw under a
Letter of Credit pursuant to this Section 2.15 shall be subject to the terms and
conditions of Section 2.2(e).  The obligation of each Lender to make payments to
the Administrative Agent, for the account of the Issuing Bank, in accordance
with this Section 2.15 shall be absolute and unconditional and no Lender shall
be relieved of its obligations to make such payments by reason of noncompliance
by any other Person with the terms of the Letter of Credit or for any other
reason (other than the gross negligence or willful misconduct of the Issuing
Bank in paying such Letter of Credit, as determined by a final non-appealable
judgment of a court of competent jurisdiction).  The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the other
Lenders.  Any overdue amounts payable by the Lenders to the Issuing Bank in
respect of a draw under any Letter of Credit shall bear interest, payable on
demand, (x) for the first two (2) Business Days, at the Federal Funds Rate, and
(y) thereafter, at the Base Rate.  Notwithstanding the foregoing, at the request
of the Administrative Agent, the Swing Bank may, at its option and subject to
the conditions set forth in Section 2.2(g) other than the condition that the
applicable conditions precedent set forth in Article 4 be satisfied, make Swing
Loans to reimburse the Issuing Bank for amounts drawn under Letters of Credit.

 

(e)           Each Borrower agrees that each Advance by the Lenders to reimburse
the Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances of Revolving Loans.

 

(f)            Each Borrower agrees that any action taken or omitted to be taken
by the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on Borrowers as
between Borrowers and the Issuing Bank, and shall not result in any liability of
the Issuing Bank to Borrowers.  The obligation of Borrowers to reimburse the
Issuing

 

53

--------------------------------------------------------------------------------


 

Bank for a drawing under any Letter of Credit or the Lenders for Advances made
by them to the Issuing Bank on account of draws made under the Letters of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including the following circumstances:

 

(i)            Any lack of validity or enforceability of any Loan Document;

 

(ii)           Any amendment or waiver of or consent to any departure from any
or all of the Loan Documents;

 

(iii)          Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

(iv)          The existence of any claim, set-off, defense or any right which
Borrowers may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

 

(v)           Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)          The insolvency of any Person issuing any documents in connection
with any Letter of Credit;

 

(vii)         Any breach of any agreement between Borrowers and any beneficiary
or transferee of any Letter of Credit;

 

(viii)        Any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit;

 

(ix)           Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

 

(x)            Any act, error, neglect or default, omission, insolvency or
failure of business of any of the correspondents of the Issuing Bank;

 

(xi)           Any other circumstances arising from causes beyond the control of
the Issuing Bank;

 

(xii)          Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful

 

54

--------------------------------------------------------------------------------


 

misconduct of the Issuing Bank as determined by a final non-appealable judgment
of a court of competent jurisdiction; and

 

(xiii)         Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

(g)                                 Borrowers will indemnify and hold harmless
each Indemnified Person from and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees) which may be imposed on, incurred by or asserted against such
Indemnified Person in any way relating to or arising out of the issuance of a
Letter of Credit, except that Borrowers shall not be liable to an Indemnified
Person for any portion of such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of such Indemnified
Person as determined by a final non-appealable judgment of a court of competent
jurisdiction.  This Section 2.15(g) shall survive termination of this Agreement.

 

(h)                                 Each Lender shall be responsible (to the
extent the Issuing Bank is not reimbursed by Borrowers) for its pro rata share
(based on such Lender’s Revolving Commitment Ratio) of any and all reasonable
out-of-pocket costs, expenses (including reasonable legal fees) and
disbursements which may be incurred or made by the Issuing Bank in connection
with the collection of any amounts due under, the administration of, or the
presentation or enforcement of any rights conferred by any Letter of Credit, any
Borrower’s or any Guarantor’s obligations to reimburse draws thereunder or
otherwise.  In the event Borrowers shall fail to pay such expenses of the
Issuing Bank within fifteen (15) days of demand for payment by the Issuing Bank,
each Lender shall thereupon pay to the Issuing Bank its pro rata share (based on
such Lender’s Revolving Commitment Ratio) of such expenses within ten (10) days
from the date of the Issuing Bank’s notice to the Lenders of Borrowers’ failure
to pay; provided, however, that if Borrowers shall thereafter pay such expenses,
the Issuing Bank will repay to each Lender the amounts received from such Lender
hereunder.

 

(i)                                     Unless otherwise expressly agreed to by
the Issuing Bank and Borrowers when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each Commercial Letter of Credit.

 

Section 2.16                                Bank Products.  Any Borrower Party
may request and the Administrative Agent may, in its sole and absolute
discretion, arrange for such Borrower Party to obtain from the Administrative
Agent or any Affiliate of the Administrative Agent, as applicable, Bank Products
although no Borrower Party is required to do so.  If any Bank Products are
provided by an Affiliate of the Administrative Agent, the Borrower Parties agree
to indemnify and hold the Lender Group, or any of them, harmless from any and
all costs and obligations now or hereafter incurred by the Lender Group, or any
of them, which arise from any indemnity given by the Administrative Agent to any
of its Affiliates, as applicable, related to such Bank Products;

 

55

--------------------------------------------------------------------------------


 

provided, however, nothing contained herein is intended to limit the Borrower
Parties’ rights, with respect to the Administrative Agent or any of its
Affiliates, as applicable, if any, which arise as a result of the execution of
documents by and between the Borrower Parties and such Person which relate to
Bank Products.  The agreement contained in this Section 2.16 shall survive
termination of this Agreement.  The Borrower Parties acknowledge and agree that
the obtaining of Bank Products from the Administrative Agent or its Affiliates
(a) is in the sole and absolute discretion of the Administrative Agent or such
Affiliates, and (b) is subject to all rules and regulations of the
Administrative Agent or such Affiliates.

 

Section 2.17                                Borrowers’ Representative.  Each
Borrower hereby irrevocably appoints Camping World, and Camping World agrees to
act, as the agent and representative of itself and each other Borrower for all
purposes under this Agreement, including requesting Advances and Letters of
Credit, selecting whether any Loan or portion thereof is to bear interest as a
Base Rate Advance or a Eurodollar Advance, and receiving account statements and
other notices and communications to Borrowers (or any of them) from the
Administrative Agent.  The Administrative Agent may rely, and shall be fully
protected in relying, on any Request for Advance, Request for Issuance of Letter
of Credit, Notice of Conversion/Continuation, Borrowing Base Certificate,
disbursement instructions, reports, information, or any other notice or
communication made or given by Camping World, whether in its own name, on behalf
of any Borrower or on behalf of “Borrowers”, and the Administrative Agent shall
have no obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on such Borrower of any
such Request for Advance, Request for Issuance of Letter of Credit, Notice of
Conversion/Continuation, Borrowing Base Certificate, instruction, report,
information or other notice or communication, nor shall the joint and several
character of Borrowers’ liability for the Obligations be affected.

 

ARTICLE 3.

 

GUARANTY

 

Section 3.1                                      Guaranty.

 

(a)                                  Each Guarantor hereby guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including any interest therein (including interest
as provided in this Agreement, accruing after the filing of a petition
initiating any Insolvency Proceedings, whether or not such interest accrues or
is recoverable against Borrowers after the filing of such petition for purposes
of the Bankruptcy Code or is an allowed claim in such proceeding), plus
reasonable attorneys’ fees and expenses if the obligations represented by this
Guaranty are collected by law, through an attorney-at-law, or under advice
therefrom.

 

(b)                                 Regardless of whether any proposed guarantor
or any other Person shall become in any other way responsible to the Lender
Group, or any of them, for or in respect of the Obligations or any part thereof,
and regardless of whether or not any Person now or hereafter responsible to the
Lender Group, or any of them, for the Obligations or any part thereof, whether
under this Guaranty or otherwise, shall cease to be so liable, each Guarantor
hereby declares and agrees that this Guaranty shall be a joint and several
obligation, shall be a continuing guaranty

 

56

--------------------------------------------------------------------------------


 

and shall be operative and binding until the Obligations shall have been
indefeasibly paid in full in cash (or in the case of Letter of Credit
Obligations, secured through delivery of cash collateral in an amount equal to
one hundred five percent (105%) of the Letter of Credit Obligations) and the
Revolving Loan Commitment shall have been terminated.

 

(c)                                  Each Guarantor absolutely, unconditionally
and irrevocably waives any and all right to assert any defense (other than the
defense of payment in cash in full, to the extent of its obligations hereunder,
or a defense that such Guarantor’s liability is limited as provided in
Section 3.1(g)), set-off, counterclaim or cross-claim of any nature whatsoever
with respect to this Guaranty or the obligations of the Guarantors under this
Guaranty or the obligations of any other Person or party (including Borrowers)
relating to this Guaranty or the obligations of any of the Guarantors under this
Guaranty or otherwise with respect to the Obligations in any action or
proceeding brought by the Administrative Agent or any other member of the Lender
Group to collect the Obligations or any portion thereof, or to enforce the
obligations of any of the Guarantors under this Guaranty.

 

(d)                                 The Lender Group, or any of them, may from
time to time, without exonerating or releasing any Guarantor in any way under
this Guaranty, (i) take such further or other security or securities for the
Obligations or any part thereof as they may deem proper, or (ii) release,
discharge, abandon or otherwise deal with or fail to deal with any Guarantor of
the Obligations or any security or securities therefor or any part thereof now
or hereafter held by the Lender Group, or any of them, or (iii) amend, modify,
extend, accelerate or waive in any manner any of the provisions, terms, or
conditions of the Loan Documents, all as they may consider expedient or
appropriate in their sole and absolute discretion.  Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

 

(e)                                  Each Guarantor acknowledges and agrees that
no change in the nature or terms of the Obligations or any of the Loan
Documents, or other agreements, instruments or contracts evidencing, related to
or attendant with the Obligations (including any novation), shall discharge all
or any part of the liabilities and obligations of such Guarantor pursuant to
this Guaranty; it being the purpose and intent of the Guarantors and the Lender
Group that the covenants, agreements and all liabilities and obligations of each
Guarantor hereunder are absolute, unconditional and irrevocable under any and
all circumstances.  Without limiting the generality of the foregoing, each
Guarantor agrees that until each and every one of the covenants and agreements
of this Guaranty is fully performed, and without possibility of recourse,
whether by operation of law or otherwise, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between any Borrower, on the one hand, and any
member of the Lender Group, on the other hand, or any other guarantor or surety,
and such

 

57

--------------------------------------------------------------------------------


 

Guarantor hereby expressly waives and surrenders any defense to its liability
hereunder, or any right of counterclaim or offset of any nature or description
which it may have or may exist based upon, and shall be deemed to have consented
to, any of the foregoing acts, omissions, things, agreements or waivers.

 

(f)                                    The Lender Group, or any of them, may,
without demand or notice of any kind upon or to any Guarantor, at any time or
from time to time when any amount shall be due and payable hereunder by any
Guarantor, if Borrowers shall not have timely paid any of the Obligations (or in
the case of Letter of Credit Obligations, secured through delivery of cash
collateral in an amount equal to one hundred five percent (105%) of the Letter
of Credit Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose.  If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against
Borrowers by reason thereof shall be subject and subordinate to the prior
payment in full of the Obligations to the satisfaction of the Lender Group.

 

(g)                                 The creation or existence from time to time
of Obligations in excess of the amount committed to or outstanding on the date
of this Guaranty is hereby authorized, without notice to any Guarantor, and
shall in no way impair or affect this Guaranty or the rights of the Lender Group
herein. It is the intention of each Guarantor and the Administrative Agent that
each Guarantor’s obligations hereunder shall be, but not in excess of, the
Maximum Guaranteed Amount (as herein defined).  The “Maximum Guaranteed Amount”
with respect to any Guarantor, shall mean the maximum amount which could be paid
by such Guarantor without rendering this Guaranty void or voidable as would
otherwise be held or determined by a court of competent jurisdiction in any
action or proceeding involving any state or Federal bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to the insolvency of debtors.

 

(h)                                 Upon the bankruptcy or winding up or other
distribution of assets of any Borrower, or of any surety or guarantor (other
than the applicable Guarantor) for any Obligations of Borrowers to the Lender
Group, or any of them, the rights of the Administrative Agent against any
Guarantor shall not be affected or impaired by the omission of any member of the
Lender Group to prove its claim, or to prove the full claim, as appropriate,
against such Borrower, or any other Borrower or any such other guarantor or
surety, and the Administrative Agent may prove such claims as it sees fit and
may refrain from proving any claim and in its discretion may value as it sees
fit or refrain from valuing any security held by it without in any way
releasing, reducing or otherwise affecting the liability to the Lender Group of
each of  the Guarantors.

 

(i)                                     Each Guarantor hereby absolutely,
unconditionally and irrevocably expressly waives, except to the extent such
waiver would be expressly prohibited by Applicable Law, the following: 
(i) notice of acceptance of this Guaranty, (ii) notice of the existence or
creation of all or any of the Obligations, (iii) presentment, demand, notice of
dishonor, protest and all other notices whatsoever (other than notices expressly
required hereunder or under any

 

58

--------------------------------------------------------------------------------


 

other Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against Borrowers, (vi) until the Obligations shall have been paid in full
in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred five percent
(105%) of the Letter of Credit Obligations), all rights of subrogation,
indemnification, contribution and reimbursement from Borrowers for amounts paid
hereunder and any benefit of, or right to participate in, any collateral or
security now or hereinafter held by the Lender Group, or any of them, in respect
of the Obligations, and (vii) any and all rights under Official Code of Georgia
Sections 10-7-23 and 10-7-24.  If a claim is ever made upon any member of the
Lender Group for the repayment or recovery of any amount or amounts received by
such Person in payment of any of the Obligations and such Person repays all or
part of such amount by reason of (A) any judgment, decree or order of any court
or administrative body having jurisdiction over such Person or any of its
property, or (B) any settlement or compromise of any such claim effected by such
Person with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

 

(j)                                     This Guaranty is a continuing guaranty
of the Obligations and all liabilities to which it applies or may apply under
the terms hereof and shall be conclusively presumed to have been created in
reliance hereon.  No failure or delay by any member of the Lender Group in the
exercise of any right, power, privilege or remedy shall operate as a waiver
thereof, and no single or partial exercise by the Administrative Agent of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy and no course of dealing between any Guarantor and
any member of the Lender Group shall operate as a waiver thereof.  No action by
any member of the Lender Group permitted hereunder shall in any way impair or
affect this Guaranty.  For the purpose of this Guaranty, the Obligations shall
include all Obligations of Borrowers to the Lender Group, notwithstanding any
right or power of any third party, individually or in the name of Borrowers and
the Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

 

(k)                                  This is a guaranty of payment and not of
collection.  In the event the Administrative Agent makes a demand upon any
Guarantor in accordance with the terms of this Guaranty, such Guarantor shall be
held and bound to the Administrative Agent directly as debtor in respect of the
payment of the amounts hereby guaranteed.  All costs and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

 

(l)                                     Each Subsidiary Guarantor is a direct or
indirect wholly owned Domestic Subsidiary of a Borrower.  Each Guarantor
expressly represents and acknowledges that any

 

59

--------------------------------------------------------------------------------


 

financial accommodations by the Lender Group to any Borrower, including the
extension of credit, are and will be of direct interest, benefit and advantage
to such Guarantor.

 

(m)                               Each Guarantors shall be entitled to
subrogation and contribution rights from and against the other Guarantors to the
extent any Guarantor is required to pay to the Lender Group any amount in excess
of the Loans advanced directly to, or other Obligations incurred directly by,
such Guarantor or as otherwise available under Applicable Law.  The payment
obligation of a Guarantor to any other Guarantor under any Applicable Law
regarding contribution rights among co-obligors or otherwise shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such obligations.

 

ARTICLE 4.

 

CONDITIONS PRECEDENT

 

Section 4.1                                      Conditions Precedent to Initial
Advance.  The obligations of the Lenders to undertake the Revolving Loan
Commitment and to make the initial Advance hereunder, and the obligation of the
Issuing Bank to issue the initial Letter of Credit hereunder, are subject to the
prior fulfillment of each of the following conditions:

 

(a)                                  The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the Lender
Group:

 

(i)                                     This duly executed Agreement,

 

(ii)                                  The Fee Letter duly executed by Borrowers,

 

(iii)                               The Security Agreement duly executed by each
Borrower Party, together with Uniform Commercial Code financing statements
related thereto, certificates representing all of the certificated Equity
Interests of the pledged Subsidiaries, and all other original Collateral to be
delivered to the Administrative Agent pursuant to the Security Agreement, and
transfer powers with respect thereto duly endorsed in blank,

 

(iv)                              A Trademark Security Agreement duly executed
by Borrowers,

 

(v)                                 The Affinity Pledge Agreement duly executed
by AGI,

 

(vi)                              The duly executed Blocked Account Agreements
required by Section 6.15,

 

(vii)                           The legal opinions of Kaplan, Strangis and
Kaplan, P.A. and Harlan Parker, counsel to the Borrower Parties, addressed to
the Lender Group,

 

(viii)                        The duly executed Request for Advance for the
initial Advance of the Loans,

 

60

--------------------------------------------------------------------------------


 

(ix)                                A duly executed Borrowing Base Certificate,
in form and substance satisfactory to the Administrative Agent, dated the
Agreement Date,

 

(x)                                   Duly executed Collateral Access Agreements
as required by the Administrative Agent;

 

(xi)                                Duly executed Credit Card Processor
Agreements as required by the Administrative Agent,

 

(xii)                             With respect to each Borrower Party and AGI, a
loan certificate signed by the secretary or assistant secretary of such Person
(or, in the case of a Person that is a partnership, the general partner of such
Person or, in the case of a Person that is a limited liability company, the
members or manager, as appropriate, of such Person), in form and substance
satisfactory to the Administrative Agent, including a certificate of incumbency
with respect to each Authorized Signatory of such Person, together with
appropriate attachments which shall include the following: (A) a copy of the
Certificate of Incorporation or Formation of such Person certified to be true,
complete and correct by the Secretary of State of the State of such Person’s
incorporation or formation, (B) a true, complete and correct copy of the
By-Laws, partnership agreement or operating agreement of such Person, (C) a
true, complete and correct copy of the resolutions of such Person (or it general
partner, members or manager, as applicable) authorizing the execution, delivery
and performance by such Person of the Loan Documents and the Bank Products
Documents and, with respect to Borrowers, authorizing the borrowings hereunder,
(D) certificates of good standing from each jurisdiction in which such Person
does business, (E) copies of employment contracts for key management level
employees of such Person, and (F) copies of all shareholders or share purchase
agreements relating to the Equity Interests of such Person,

 

(xiii)                          A Solvency Certificate executed by an Authorized
Signatory of the Camping World regarding the solvency and financial condition of
the Borrower Parties, after the incurrence of the Initial Advance and, if any,
the issuance of the initial Letter of Credit hereunder and after giving effect
to the AGI Credit Documents,

 

(xiv)                         the financial statements and balance sheets
described in Section 5.1(k),

 

(xv)                            Projected consolidated financial statements,
including the balance sheet and related statements of income and cash flow, for
Camping World and its Subsidiaries for the 2010 fiscal year on a month by month
basis, and for each fiscal year thereafter until the Maturity Date on an annual
basis,

 

(xvi)                         Certificates of insurance and loss payable
endorsements with respect to the Borrower Parties and certified copies of all
insurance policies of the Borrower Parties, in each case, meeting the
requirements of Section 6.5,

 

(xvii)                      Pay-off or release letters, termination statements,
canceled mortgages and the like required by the Administrative Agent in
connection with the removal of any Liens (other than Permitted Liens) against
the assets of the Borrower Parties, the repayment of Funded Debt, or the release
of a Borrower Party from a Guaranty,

 

61

--------------------------------------------------------------------------------


 

(xviii)                   Lien search results with respect to the Borrower
Parties from all appropriate jurisdictions and filing offices,

 

(xix)                           Evidence satisfactory to the Administrative
Agent that the Liens granted pursuant to the Security Documents will be first
priority perfected Liens on the Collateral (subject only to Permitted Liens),
including evidence satisfactory to the Administrative Agent that (x) any Liens
granted pursuant to the New York Life Facility shall have been released and
terminated, (y) any UCC financing statements filed against any Borrower Party
pursuant to the AGI Credit Documents shall have been subsequently amended to
include in the collateral description of each such financing statement a
reference to the Intercreditor Agreement and the first priority perfected Liens
of the Administrative Agent thereunder and (z)  any UCC financing statements
filed against AGI pursuant to the AGI Credit Documents shall have been
subsequently amended to include in the collateral description of each such
financing statement a reference to the Intercreditor Agreement and the first
priority perfected Liens of the Administrative Agent on the Pledged Interests
(as defined in the Affinity Pledge Agreement) thereunder,

 

(xx)                              Payment of all fees and expenses payable to
the Administrative Agent, the Affiliates of the Administrative Agent, and the
Lenders in connection with the execution and delivery of the Loan Documents and
the due diligence relating thereto to be paid on the Agreement Date, including
fees and expenses of counsel to the Administrative Agent,

 

(xxi)                           A flow of funds report which shall include a
statement of all sources and uses of funds on the Agreement Date,

 

(xxii)                        The duly executed Letter of Credit Reimbursement
Agreement, and

 

(xxiii)                     All such other documents as the Administrative Agent
may reasonably request, certified by an appropriate governmental official or an
Authorized Signatory if so requested;

 

(b)                                 The Lender Group shall have received
evidence satisfactory to them that no change in the business, assets,
management, operations, financial condition, income or prospects of the Borrower
Parties shall have occurred since December 31, 2008, which change has had or
could reasonably be expected to have a Materially Adverse Effect, and the Lender
Group shall have received a certificate of an Authorized Signatory of the
Borrower Parties so stating;

 

(c)                                  AGI and the Borrower Parties, as
appropriate, shall have entered into the AGI Credit Documents, the AGI Credit
Documents shall be in full force and effect, with all conditions to closing
thereof satisfied or duly waived, and AGI shall have received a term loan in the
aggregate principal amount of $144,300,000 from the AGI Credit Agreement
Lenders, pursuant to the terms of the AGI Credit Documents.  The Lenders shall
have received a true and correct copy of the AGI Credit Documents.  The rights
of the holders of the AGI Credit Agreement Debt with respect to the Collateral
shall be subordinated to the rights of the holders of the Obligations with
respect to the Collateral pursuant to the Intercreditor Agreement, which

 

62

--------------------------------------------------------------------------------


 

shall be in form and substance satisfactory to the Agent.  The Lender Group
shall have received a certificate of an Authorized Signatory of Camping World so
stating and evidence satisfactory to the Lender Group of each of the foregoing,
including all exhibits and schedules thereto.

 

(d)                                 Camping World and FreedomRoads, shall have
entered into an agreement whereby FreedomRoads has agreed to provide to Camping
World the audited annual and unaudited monthly financial statements of
FreedomRoads contemplated by this Agreement in form and substance satisfactory
to the Administrative Agent;

 

(e)                                  Each Borrower Party shall have established
its primary depository bank arrangement with SunTrust, and such arrangement
shall be acceptable to the Administrative Agent;

 

(f)                                    The Lender Group shall have received
evidence satisfactory to them that all Necessary Authorizations are in full
force and effect and are not subject to any pending or threatened reversal or
cancellation, and that no Default exists, after giving effect to the Credit
Agreement and the initial Advance hereunder, and the Lender Group shall have
received a certificate of an Authorized Signatory of Camping World so stating;

 

(g)                                 The Administrative Agent shall have received
confirmation that the original Uniform Commercial Code financing statements
naming each Borrower Party as a debtor and naming the Administrative Agent as
secured party have been duly filed in all appropriate jurisdictions, in such
form as shall be satisfactory to the Administrative Agent;

 

(h)                                 Since December 31, 2008, there has occurred
no event which has had or could reasonably be expected to have a Materially
Adverse Effect;

 

(i)                                     The Administrative Agent shall have
received a true, complete and correct copy of each Material Contract, and the
Lender Group shall have received a certificate of an Authorized Signatory of the
Borrower Parties so stating;

 

(j)                                     The Administrative Agent shall have
received an appraisal reflecting values of the Borrower Parties’ interest in
inventory at levels acceptable to the Administrative Agent from appraisers
acceptable to the Administrative Agent;

 

(k)                                  The Administrative Agent shall have
completed its credit review of certain Account Debtors of Borrowers and such
review shall be satisfactory to the Administrative Agent; and

 

(l)                                     The Administrative Agent shall have
completed such other business and legal due diligence with respect to the
Borrower Parties, including environmental due diligence, and the results thereof
shall be acceptable to the Administrative Agent, in its sole and absolute
discretion.

 

Section 4.2                                      Conditions Precedent to Each
Advance.  The obligation of the Lenders to make each Advance, including the
initial Advance hereunder (but excluding Advances, the proceeds of which are to
reimburse the Swing Bank for Swing Loans, the Administrative Agent for Agent
Advances or the Issuing Bank for amounts drawn under a Letter of Credit), is
subject

 

63

--------------------------------------------------------------------------------


 

to the fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

 

(a)                                  All of the representations and warranties
of the Borrower Parties under this Agreement and the other Loan Documents,
which, pursuant to Section 5.4, are made at and as of the time of such Advance,
shall be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality, in which case such
representation and warranty shall be true and correct in all respects) at such
time, both before and after giving effect to the application of the proceeds of
the Advance;

 

(b)                                 The incumbency of the Authorized Signatories
of each Borrower shall be as stated in the certificate of incumbency contained
in the certificate of such Borrower delivered pursuant to Section 4.1(a) or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders;

 

(c)                                  The most recent Borrowing Base Certificate
which shall have been delivered to the Administrative Agent pursuant to
Section 7.5(a) shall demonstrate that, after giving effect to the making of such
Advance, no Overadvance shall exist;

 

(d)                                 Since December 31, 2008, there has occurred
no event which has had or could reasonably be expected to have a Materially
Adverse Effect;

 

(e)                                  There shall not exist on the date of such
Advance and after giving effect thereto, a Default; and

 

(f)                                    The Administrative Agent and the Lenders
shall have received all such other certificates, reports, statements, opinions
of counsel, or other documents as the Administrative Agent or Lenders may
reasonably request and all other conditions to the making of such Advance which
are set forth in this Agreement shall have been fulfilled.

 

Each Borrower hereby agrees that the delivery, including any deemed delivery, of
any Request for Advance hereunder or any request for an Advance hereunder by
telephone shall, in each case, be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.2 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12, and, in any event
the Majority Lenders may waive the condition set forth in Section 4.2(c).

 

Section 4.3                                      Conditions Precedent to Each
Letter of Credit.  The obligation of the Issuing Bank to issue each Letter of
Credit (including the initial Letter of Credit) hereunder is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with the issuance of such Letter of Credit:

 

(a)                                  All of the representations and warranties
of the Borrower Parties under this Agreement and the other Loan Documents,
which, pursuant to Section 5.4, are made at and as of the time of the issuance
of such Letter of Credit, shall be true and correct in all material respects
(unless any such representation or warranty is qualified as to materiality, in
which case

 

64

--------------------------------------------------------------------------------


 

such representation and warranty shall be true and correct in all respects) at
such time, both before and after giving effect to the issuance of such Letter of
Credit;

 

(b)                                 The incumbency of the Authorized Signatories
of each Borrower shall be as stated in the certificate of incumbency contained
in the certificate of such Borrower delivered pursuant to Section 4.1(a) or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders;

 

(c)                                  The most recent Borrowing Base Certificate
which shall have been delivered to the Administrative Agent pursuant to
Section 7.5(a) shall demonstrate that, after giving effect to the making of such
Letter of Credit, no Overadvance shall exist;

 

(d)                                 Since December 31, 2008, there has occurred
no event which has had or could reasonably be expected to have a Materially
Adverse Effect;

 

(e)                                  There shall not exist on the date of
issuance of such Letter of Credit, and after giving effect thereto, a Default;
and

 

(f)                                    The Administrative Agent and the Issuing
Bank shall have received all such other certificates, reports, statements,
opinions of counsel, or other documents as the Administrative Agent or the
Issuing Bank may reasonably request and all other conditions to the issuance of
such Letter of Credit which are set forth in this Agreement shall have been
fulfilled.

 

Each Borrower hereby agrees that the delivery of any Request for Issuance of
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12, and, in any event
the Majority Lenders may waive the condition set forth in Section 4.3(c).

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                      General Representations and
Warranties.  In order to induce the Lender Group to enter into this Agreement
and to extend the Loans and issue the Letters of Credit to Borrowers, each
Borrower Party hereby represents, and warrants that:

 

(a)                                  Organization; Power; Qualification.  Each
Borrower Party and each Subsidiary of a Borrower Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing, and
in good standing under the laws of its state of incorporation or formation,
(ii) has the corporate or other company power and authority to own or lease and
operate its properties and to carry on its business as now being and hereafter
proposed to be conducted, and (iii) is duly qualified and is in good standing as
a foreign corporation or other company, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization.

 

65

--------------------------------------------------------------------------------

 


 

(b)                                 Authorization; Enforceability.  Each
Borrower Party has the power and has taken all necessary action, corporate or
otherwise, to authorize it to execute, deliver, and perform this Agreement and
each of the other Loan Documents to which it is a party in accordance with the
terms thereof and to consummate the transactions contemplated hereby and
thereby.  Each of this Agreement and each other Loan Document to which a
Borrower Party is a party has been duly executed and delivered by such Borrower
Party, and is a legal, valid and binding obligation of such Borrower Party,
enforceable in accordance with its terms.

 

(c)                                  Partnerships; Joint Ventures;
Subsidiaries.  Except as disclosed on Schedule 5.1(c)-1, no Borrower Party or
any Subsidiary of a Borrower Party has any Subsidiaries.  No Borrower Party or
any Subsidiary of a Borrower Party is a partner or joint venturer in any
partnership or joint venture other than (i) the Subsidiaries listed on Schedule
5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2.  Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon, a complete and accurate
statement of (a) the percentage ownership of each such Person by the applicable
Borrower Party or Subsidiary of a Borrower Party, (b) the state or other
jurisdiction of incorporation or formation, as appropriate, of each such Person,
(c) each state in which each such Person is qualified to do business on the
Agreement Date and (d) all of each such Person’s trade names, trade styles or
doing business forms which such Person has used or under which such Person has
transacted business during the five (5) year period immediately preceding the
Agreement Date.

 

(d)                                 Capital Stock and Related Matters.  The
authorized Equity Interests as of the Agreement Date of each Borrower Party and
each Subsidiary of a Borrower Party and the number of shares of such Equity
Interests that are issued and outstanding as of the Agreement Date are as set
forth on Schedule 5.1(d).  All of the shares of such Equity Interests that are
issued and outstanding as of the Agreement Date have been duly authorized and
validly issued and are fully paid and non-assessable.  None of such Equity
Interests have been issued in violation of the Securities Act, or the
securities, “Blue Sky” or other Applicable Laws of any applicable jurisdiction. 
As of the Agreement Date, the Equity Interests of each such Borrower Party and
each such Subsidiary of a Borrower Party are owned by the parties listed on
Schedule 5.1(d) in the amounts set forth on such schedule and a description of
the Equity Interests of each such party is listed on Schedule 5.1(d).  Except as
described on Schedule 5.1(d), no Borrower Party or any Subsidiary of a Borrower
Party has outstanding any stock or securities convertible into or exchangeable
for any shares of its Equity Interests, nor are there any preemptive or similar
rights to subscribe for or to purchase, or any other rights to subscribe for or
to purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests.  Except as set forth
on Schedule 5.1(d), no Borrower Party or any Subsidiary of any Borrower Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or to register any shares
of its Equity Interests, and there are no agreements restricting the transfer of
any shares of such Borrower Party’s or such Subsidiary’s Equity Interests or
restricting the ability of any Subsidiary of a Borrower from making
distributions, dividends or other Restricted Payments to such Borrower.

 

66

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Law, Loan Documents, and
Contemplated Transactions.  The execution, delivery, and performance of this
Agreement and each of the other Loan Documents and the Bank Products Documents
in accordance with their respective terms and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate any
Applicable Law, (ii) conflict with, result in a breach of, or constitute a
default under the certificate of incorporation or formation or by-laws,
partnership agreement or operating agreement of any Borrower Party or under any
indenture, agreement, or other instrument to which any Borrower Party is a party
or by which any Borrower Party or any of its properties may be bound, or
(iii) result in or require the creation or imposition of any Lien upon or with
any Borrower Party except Permitted Liens.

 

(f)                                    Necessary Authorizations.  Each Borrower
Party and each Subsidiary of a Borrower Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect.  None of such Necessary Authorizations is the subject of any pending or,
to the best of each Borrower Party’s knowledge, threatened attack or revocation,
by the grantor of the Necessary Authorization. No Borrower Party or any
Subsidiary of a Borrower Party is required to obtain any additional Necessary
Authorizations in connection with the execution, delivery, and performance of
this Agreement, any other Loan Document or any Bank Products Document, in
accordance with their respective terms, or the consummation of the transactions
contemplated hereby or thereby.

 

(g)                                 Title to Properties.  Each Borrower Party
has good, marketable, and legal title to, or a valid license or leasehold
interest in, all of its properties and assets, and none of such properties or
assets is subject to any Liens, other than Permitted Liens.

 

(h)                                 Material Contracts.  Schedule
5.1(h) contains a complete list, as of the Agreement Date, of each Material
Contract, true, correct and complete copies of which have been delivered to the
Administrative Agent.  Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the granting of a Lien in
favor of the Administrative Agent on the rights of any Borrower Party
thereunder.  No Borrower Party or any Subsidiary of a Borrower Party is in
default under or with respect to any Material Contract to which it is a party or
by which it or any of its properties are bound.

 

(i)                                     Labor Matters.  Except as disclosed on
Schedule 5.1(i):  (i) no labor contract to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or is otherwise subject is scheduled
to expire prior to the Maturity Date; (ii) no Borrower Party or any Subsidiary
of a Borrower Party has, within the two-year period preceding the date of this
Agreement, taken any action which would have constituted or resulted in a “plant
closing” or “mass layoff” within the meaning of the Federal Worker Adjustment
and Retraining Notification Act of 1988 or any similar applicable federal, state
or local law, and no Borrower Party has any reasonable expectation that any such
action is or will be required at any time prior to the Maturity Date; and
(iii) on the Agreement Date (A) no Borrower Party or any Subsidiary of a
Borrower Party is a party to any labor dispute (other than any immaterial
disputes with such Borrower Party’s or Subsidiary’s employees as individuals and
not affecting such Borrower Party’s or Subsidiary’s relations with any labor
group or its workforce as a whole) and (B) there are no pending or, to each
Borrower Party’s knowledge, threatened strikes or walkouts relating to any labor
contracts to which any Borrower Party or any Subsidiary of a Borrower Party is a
party

 

67

--------------------------------------------------------------------------------


 

or is otherwise subject.  Except as set forth on Schedule 5.1(i), none of the
employees of any Borrower Party or a Subsidiary of a Borrower Party is a party
to any collective bargaining agreement with any Borrower Party or a Subsidiary
of a Borrower Party, as applicable.

 

(j)                                     Taxes.  Except as set forth on Schedule
5.1(j), all federal, state and other tax returns of each Borrower Party and each
Subsidiary of a Borrower Party required by law to be filed have been duly filed,
all such tax returns are true, complete and correct in all material respects,
and all federal, state, and other taxes (including all real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are due and payable, have been paid, except
any payment of any of the foregoing which such Borrower Party or such
Subsidiary, as applicable, is currently contesting in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Borrower Party or such Subsidiary, as the case may
be.  No adjustment relating to any tax returns has been proposed formally or
informally by any Governmental Authority and, to the knowledge of each Borrower
Party no basis exists for any such adjustment.  The charges, accruals, and
reserves on the books of the Borrower Parties and their Subsidiaries in respect
of taxes are, in the reasonable judgment of the Borrower Parties, adequate. No
Borrower Party or any Subsidiary of a Borrower Party has been audited, or has
knowledge of any pending audit, by the Internal Revenue Service or any other
taxing authority.  Except as described in Schedule 5.1(j), no Borrower Party has
executed or filed with the Internal Revenue Service or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes.  None of the
Borrower Parties and their respective predecessors is liable for any taxes: 
(i) under any agreement (including any tax sharing agreements) or (ii) to each
Borrower Party’s knowledge, as a transferee.  As of the Agreement Date, no
Borrower Party has agreed, or been requested, to make any adjustment under Code
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Materially Adverse Effect.

 

(k)                                  Financial Statements.  Camping World and
its Subsidiaries have furnished, or caused to be furnished, to the Lenders
(i) the audited financial statements of Camping World and its Subsidiaries on a
consolidated and consolidating basis, which financial statements are complete
and correct in all material respects and present fairly in accordance with GAAP
the respective financial positions of Camping World and its Subsidiaries as at
December 31, 2008, and the results of operations for the fiscal year then ended
and (ii) the unaudited financial statements of Camping World and its
Subsidiaries on a consolidated basis, which financial statements are complete
and correct in all material respects and present fairly in accordance with GAAP,
subject to normal year end adjustments, the respective financial positions of
Camping World and its Subsidiaries as at (x) December 31, 2009, and the results
of operations for the fiscal year then ended, (y) January 31, 2010, and the
results of operations for the fiscal month then ended.  Except as disclosed in
such financial statements, no Borrower Party or any Subsidiary of a Borrower
Party has any material liabilities, contingent or otherwise, and there are no
material unrealized or anticipated losses of any Borrower Party or any
Subsidiary of a Borrower Party which have not heretofore been disclosed in
writing to the Lenders.

 

68

--------------------------------------------------------------------------------


 

(l)                                     No Adverse Change.  Since December 31,
2008, there has occurred no event which has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(m)                               Investments and Guaranties.  As of the
Agreement Date, no Borrower Party or any Subsidiary of a Borrower Party owns any
Equity Interests of any Person except as disclosed on Schedules 5.1(c)-1 and
5.1(c)-2, or has outstanding loans or advances to, or guaranties of the
obligations of, any Person, except as reflected in the financial statements
referred to in Section 5.1(k) or disclosed on Schedule 5.1(m).

 

(n)                                 Liabilities, Litigation, etc.  As of the
Agreement Date, except for liabilities incurred in the normal course of
business, no Borrower Party or any Subsidiary of any Borrower Party has any
material (individually or in the aggregate) liabilities, direct or contingent,
except as disclosed or referred to in the financial statements referred to in
Section 5.1(k) or with respect to the Obligations.  As of the Agreement Date,
except as described on Schedules 5.1(n) and 5.1(y), there is no litigation,
legal or administrative proceeding, investigation, or other action of any nature
pending or, to the knowledge of the Borrower Parties, threatened against or
affecting any Borrower Party, any Subsidiary of any Borrower Party or any of
their respective properties which could reasonably be expected to result in any
judgment against or liability of such Borrower Party or Subsidiary in excess of
$250,000, individually, with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of such Borrower Party’s or Subsidiary’s business.  None of such
litigation disclosed on Schedules 5.1(n) and 5.1(y), individually or
collectively, could reasonably be expected to have a Materially Adverse Effect. 
No Borrower Party knows of any unusual or unduly burdensome restriction,
restraint or hazard relative to the business or properties of the Borrower
Parties and their Subsidiaries that is not customary for or generally applicable
to similarly situated businesses in the same industry as the Borrower Parties
and their Subsidiaries.

 

(o)                                 ERISA.  Schedule 5.1(o) lists (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Title IV Plans,
Multiemployer Plans, and Retiree Welfare Plans.  Copies of all such listed
Plans, together with a copy of the latest IRS/DOL 5500-series form for each such
Plan, have been delivered to the Administrative Agent.  Except with respect to
Multiemployer Plans, each Plan intended to be qualified under Code Section 401
has been determined by the IRS to qualify under Section 401 of the Code, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
cause the loss of such qualification or tax-exempt status.  Each Borrower Party
and each ERISA Affiliate and each of their respective Plans are in compliance
with ERISA and the Code and no Borrower Party nor any of its ERISA Affiliates
has incurred any accumulated funding deficiency with respect to any such Plan
within the meaning of ERISA or the Code.  No Borrower Party or, to each Borrower
Party’s knowledge, any of its ERISA Affiliates has made any promises of pension
or other benefits to employees, except as set forth in the Plans.  No Borrower
Party or ERISA Affiliate has incurred any liability to the PBGC in connection
with any such Plan (other than the payment of premiums that are not past due). 
No Title IV Plan has any Unfunded Pension Liability.  No ERISA Event or event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any such Plan.  There are no pending, or to the knowledge of any
Borrower Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary (as defined in Section 3(21) of ERISA) or sponsor of
any

 

69

--------------------------------------------------------------------------------


 

Plan.  No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Plan or any other Plan of any Borrower Party or any of its ERISA
Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust to any
material penalty or tax on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code.

 

(p)                                 Intellectual Property; Licenses;
Certifications.  Except as set forth on Schedule 5.1(p), no Borrower Party or
any Subsidiary of a Borrower Party owns any registered patents, trademarks,
service marks or copyrights, and has no pending registration applications with
respect to any of the foregoing. No other patents, trademarks, service marks or
copyrights are necessary for the operation of the business of the Borrower
Parties and their Subsidiaries.  Except as set forth on Schedule 5.1(p), no
material licenses or certifications are necessary for the operation of the
Borrower Parties’ and their Subsidiaries’ business.

 

(q)                                 Compliance with Law; Absence of Default. 
Each Borrower Party and each Subsidiary of a Borrower Party is in material
compliance with all Applicable Laws and with all of the provisions of its
certificate of incorporation or formation and by-laws or other governing
documents.  No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes (i) a
Default or (ii) except with respect to Funded Debt in an aggregate principal
amount equal to or less than $250,000, a default under any other indenture,
agreement, or other instrument, or any judgment, decree, or order to which such
Borrower Party or such Subsidiary is a party or by which such Borrower Party or
such Subsidiary or any of their respective properties may be bound.

 

(r)                                    Casualties; Taking of Properties, etc. 
Since December 31, 2008, neither the business nor the properties of the Borrower
Parties and their Subsidiaries has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces, or acts of
God or of any public enemy.

 

(s)                                  Accuracy and Completeness of Information. 
All written information, reports, other papers and data relating to the Borrower
Parties and their Subsidiaries furnished by or at the direction of the Borrower
Parties to the Lender Group were, at the time furnished, complete and correct in
all material respects.  No fact is currently known to any Borrower Party which
has, or could reasonably be expected to have, a Materially Adverse Effect.  With
respect to projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Borrower Parties’ good
faith assessment of the future of the business at the time made.  The Borrower
Parties had a reasonable basis for such assessment at the time made.

 

(t)                                    Compliance with Regulations T, U, and X. 
No Borrower Party or any Subsidiary of a Borrower Party is engaged principally
in or has as one of its important activities in the business of extending credit
for the purpose of purchasing or carrying, and no Borrower Party or any
Subsidiary of a Borrower Party owns or presently intends to acquire, any “margin

 

70

--------------------------------------------------------------------------------


 

security” or “margin stock” as defined in Regulations T, U and X of the Board of
Governors of the Federal Reserve System (herein called “margin stock”).  None of
the proceeds of the Loans will be used, directly or indirectly, for the purpose
of purchasing or carrying any margin stock or for the purpose of reducing or
retiring any Funded Debt which was originally incurred to purchase or carry
margin stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of said Regulations T, U and X.  None of any
Borrower Party, any Subsidiary of a Borrower Party or any bank acting on its
behalf has taken or will take any action which might cause this Agreement or any
other Loan Documents to violate Regulation T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate the SEA, in
each case as now in effect or as the same may hereafter be in effect.  If so
requested by the Administrative Agent, the Borrower Parties and their
Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations, including an opinion of
counsel in form and substance satisfactory to the Administrative Agent.  Neither
the making of the Loans nor the use of proceeds thereof will violate, or be
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

(u)                                 Solvency.  As of the Agreement Date (after
giving effect to the transactions contemplated by the Loan Documents and the AGI
Credit Documents) (i) the property of each Borrower Party, at a fair valuation
on a going concern basis, will exceed its debt; (ii) the capital of each
Borrower Party will not be unreasonably small to conduct its business; and
(iii) no Borrower Party will have incurred debts, or have intended to incur
debts, beyond its ability to pay such debts as they mature.  For purposes of
this Section 5.1(u), “debt” shall mean any liability on a claim, and “claim”
shall mean (A) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, legal, equitable, secured or unsecured, or (B) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, undisputed, secured or
unsecured.

 

(v)                                 Insurance.  The Borrower Parties and their
Subsidiaries have insurance meeting the requirements of Section 6.5, and such
insurance policies are in full force and effect.  As of the Agreement Date, all
insurance maintained by the Borrower Parties and their Subsidiaries is fully
described on Schedule 5.1(v).

 

(w)                               Broker’s or Finder’s Commissions.  No broker’s
or finder’s fee or commission will be payable with respect to the execution and
delivery of this Agreement and the other Loan Documents, and no other similar
fees or commissions will be payable by the Borrower Parties for any other
services rendered to the Borrower Parties ancillary to the credit transactions
contemplated herein.

 

(x)                                   Real Property.  All real property leased
by each Borrower Party and each Subsidiary of a Borrower Party as of the
Agreement Date, and the name of the lessor of such real property, is set forth
in Schedule 5.1(x)-1.  The leases of each Borrower Party and each Subsidiary of
a Borrower Party are valid, enforceable and in full force and effect, and have
not been modified or amended, except as otherwise set forth in Schedule
5.1(x)-1.  The Borrower

 

71

--------------------------------------------------------------------------------


 

Parties and their Subsidiaries are the sole holders of the lessee’s interests
under such leases.  No Borrower Party or any Subsidiary of a Borrower Party has
made any pledge, mortgage, assignment or sublease of any of it rights under such
leases except pursuant to the Loan Documents and as set forth in Schedule
5.1(x)-1 and, there is no default or condition which, with the passage of time
or the giving of notice, or both, would constitute a material default on the
part of any party under such leases and the Borrower Parties and their
Subsidiaries have paid all rents and other charges due and payable under such
leases.  All real property owned by each Borrower Party or a Subsidiary of a
Borrower Party as of the Agreement Date is set forth in Schedule 5.1(x)-2.  As
of the Agreement Date, no Borrower Party or any Subsidiary of a Borrower Party
owns, leases or uses any real property other than as set forth on Schedule
5.1(x)-1 or 5.1(x)-2.  Each Borrower Party and each Subsidiary of a Borrower
Party owns good and marketable fee simple title to all of its owned real
property, and none of its respective owned real property is subject to any
Liens, except Permitted Liens.  No Borrower Party or any Subsidiary of a
Borrower Party owns or holds, or is obligated under or a party to, any option,
right of first refusal or any other contractual right to purchase, acquire,
sell, assign or dispose of any real property owned or leased by it.

 

(y)                                 Environmental Matters.

 

(i)                                     Except as is described on Schedule
5.1(y), none of the Properties contains, in, on or under, including the soil and
groundwater thereunder, any Hazardous Materials in violation of Environmental
Laws or in amounts that could give rise to any material liability under
Environmental Laws.

 

(ii)                                  Except as is described on Schedule 5.1(y),
each Borrower Party and each Subsidiary of a Borrower Party is in compliance
with all applicable Environmental Laws and there is no violation of any
Environmental Law or contamination which could materially interfere with the
continued operation of any of the Properties or impair the financial condition
of any Borrower Party or any Subsidiary of a Borrower Party.

 

(iii)                               Except as is described on Schedule 5.1(y),
no Borrower Party or any Subsidiary of a Borrower Party has received from any
Governmental Authority any complaint, or notice of violation, alleged violation,
investigation or advisory action or notice of potential liability regarding
matters of environmental protection or permit compliance under applicable
Environmental Laws with regard to the Properties, nor is any Borrower Party
aware that any such notice is pending.

 

(iv)                              Except as is described on Schedule 5.1(y),
Hazardous Materials have not been generated, treated, stored, disposed of, at,
on or under any of the Property in violation of any Environmental Laws or in a
manner that could give rise to any liability under Environmental Laws nor have
any Hazardous Materials been transported or disposed of from any of the
Properties to any other location in violation of any Environmental Laws or in a
manner that could give rise to liability under Environmental Laws.  Except as
disclosed on Schedule 5.1(y), no Borrower Party or any Subsidiary of a Borrower
Party has permitted or will permit any tenant or occupant of the Properties to
engage in any activity that could impose material liability under the
Environmental Laws on such tenant or occupant, any Borrower Party or any
Subsidiary of a Borrower Party or any other owner of any of the Properties.

 

72

--------------------------------------------------------------------------------


 

(v)                                 Except as is described on Schedule 5.1(y),
no Borrower Party or any Subsidiary of a Borrower Party is a party to any
governmental administrative actions or judicial proceedings pending under any
Environmental Law with respect to any of the Properties, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any of the Properties.

 

(vi)                              Except as is described on Schedule 5.1(y),
there has been no release or threat of release of Hazardous Materials into the
environment at or from any of the Properties, or arising from or relating to the
operations of the Borrower Parties or their Subsidiaries, in material violation
of Environmental Laws or in amounts that could give rise to any material
liability under Environmental Laws.

 

(vii)                           None of the matters disclosed on Schedule 5.1
(y) is reasonably likely to result in liability to the Borrower Parties and
their Subsidiaries in excess of $250,000 in the aggregate.

 

(z)                                   OSHA.  All of the Borrower Parties’ and
their Subsidiaries’ operations are conducted in compliance, in all material
respects, with all applicable rules and regulations promulgated by the
Occupational Safety and Health Administration of the United States Department of
Labor.

 

(aa)                            Name of Borrower Party.  No Borrower Party or
any Subsidiary of any Borrower Party has changed its name within the preceding
five (5) years from the Agreement Date, nor has any Borrower Party or any
Subsidiary of a Borrower Party transacted business under any other name or trade
name.

 

(bb)                          Investment Company Act; Federal Power Act.  No
Borrower Party or any Subsidiary of a Borrower Party is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by the Borrower Parties of this
Agreement nor the issuance of any Revolving Loan Notes violates any provision of
such Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act.  No Borrower Party or any Subsidiary of a Borrower Party
is a “public utility” within the meaning of the Federal Power Act (16 U.S.C.
Section 791a et seq.), as amended.

 

(cc)                            [Intentionally Omitted]

 

(dd)                          Anti-Terrorism Laws.

 

(i)                                     Anti-Terrorism Laws.  No Borrower Party
nor any Affiliate of any Borrower Party is in violation of any Anti-Terrorism
Law or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(ii)                                  Executive Order No. 13224.  No Borrower
Party nor any Affiliate of any Borrower Party is any of the following (each a
“Blocked Person”):

 

73

--------------------------------------------------------------------------------


 

(A)                              a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224;

 

(B)                                a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

 

(C)                                a Person or entity with which any bank or
other financial institution is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law;

 

(D)                               a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224;

 

(E)                                 a Person or entity that is named as a
“specially designated national” on the most current list published by OFAC at
its official website or any replacement website or other replacement official
publication of such list; or

 

(F)                                 a Person or entity who is affiliated with a
Person or entity listed above.

 

No Borrower Party nor any Affiliate of any Borrower Party (x) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (y) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

 

(iii)                               OFAC.  No Borrower Party nor any Affiliate
of any Borrower Party is in violation of any rules or regulations promulgated by
OFAC or of any economic or trade sanctions or engages in administered and
enforced by OFAC or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any rules or regulations promulgated by OFAC.

 

Section 5.2                                      Representations and Warranties
Relating to Accounts.  With respect to all Accounts of each Borrower Party, such
Borrower Party hereby warrants and represents to the Lender Group that such
Accounts are bona fide existing payment obligations of Account Debtors created
by the sale and delivery of Inventory or the rendition of services to such
Account Debtors in the ordinary course of such Borrower Party’s business and all
documents relating to such Accounts are legally sufficient under Applicable Law
and are legally enforceable in accordance with their terms.  As to each Account
that is identified by such Borrower Party as an Eligible Trade Account or an
Eligible Credit Card Account in the most recent Borrowing Base Certificate
submitted to the Administrative Agent by Borrowers, such Account is not
ineligible by virtue of one or more of the excluding criteria set forth in the
definitions of Eligible Trade Accounts or Eligible Credit Card Accounts, as the
case may be.

 

Section 5.3                                      Representations and Warranties
Relating to Inventory.  With respect to all Eligible Inventory, the
Administrative Agent may rely upon all statements, warranties, or
representations made in any Borrowing Base Certificate in determining the
classification of such

 

74

--------------------------------------------------------------------------------


 

Inventory and in determining which items of Inventory listed in such Borrowing
Base Certificate meet the requirements of eligibility.

 

Section 5.4                                      Survival of Representations and
Warranties, etc.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made, and shall be true and
correct, at and as of the Agreement, and the date of each Advance or issuance of
a Letter of Credit hereunder, except to the extent previously fulfilled in
accordance with the terms of this Agreement or the other Loan Documents and to
the extent subsequently inapplicable.  All representations and warranties made
under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lender Group, or any of them, any
investigation or inquiry by any member of the Lender Group, or the making of any
Advance or the issuance of any Letter of Credit under this Agreement.

 

ARTICLE 6.

 

GENERAL COVENANTS

 

Until the later of the date the Obligations are repaid in full or the date
Borrowers no longer have the right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Majority Lenders shall otherwise give their prior
consent in writing:

 

Section 6.1                                      Preservation of Existence and
Similar Matters.  Each Borrower Party will, and will cause each of its
Subsidiaries to (i) except as expressly permitted by Section 8.7, preserve and
maintain its existence, rights, franchises, licenses, and privileges in its
jurisdiction of incorporation or organization including all Necessary
Authorizations, and (ii) qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization.

 

Section 6.2                                      Compliance with Applicable
Law.  Each Borrower Party will, and will cause each of its Subsidiaries to,
comply, in all material respects, with the requirements of all Applicable Law.

 

Section 6.3                                      Maintenance of Properties. 
Each Borrower Party will, and will cause each of its Subsidiaries to, maintain
or cause to be maintained in the ordinary course of business in good repair,
working order and condition, normal wear and tear and disposal of obsolete
equipment excepted, all properties used or useful in its business (whether owned
or held under lease), and from time to time make or cause to be made all needed
and appropriate repairs, renewals, replacements, additions, betterments, and
improvements thereto.

 

Section 6.4                                      Accounting Methods and
Financial Records.  Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain a system of accounting established and administered in
accordance with GAAP, and will, and will cause each of its Subsidiaries to, keep
adequate records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.

 

75

--------------------------------------------------------------------------------

 


 

Section 6.5                                      Insurance.  Each Borrower Party
will, and will cause each of its Subsidiaries to, maintain insurance including
public liability, property insurance, comprehensive general liability, product
liability, business interruption and fidelity coverage insurance, in such
amounts and against such risks as would be customary for companies in the same
industry and of comparable size as the Borrower Parties and their Subsidiaries
from financially sound and reputable insurance companies having and maintaining
an A.M. Best rating of “A minus” or better and being in a size category of VI or
larger or otherwise acceptable to the Administrative Agent.  In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
the Administrative Agent to insure the Lender Group’s interest in such
Collateral.  All such property insurance policies shall name the Administrative
Agent as loss payee and all liability insurance policies shall name the
Administrative Agent as additional insured.  On or before the Agreement Date,
each Borrower Party shall deliver the original certificates of insurance
evidencing that the required insurance is in force together with satisfactory
lender’s loss payable and additional insured, as applicable, endorsements.  Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than thirty (30) days prior written notice to the
Administrative Agent in the event of cancellation or modification of the policy
for any reason whatsoever (other than non-payment of premiums, which notice may
be less than thirty (30) days but at least ten (10) days) and a clause that the
interest of the Administrative Agent shall not be impaired or invalidated by any
act or neglect of any Borrower Party or owner of the Collateral nor by the
occupation of the premises for purposes more hazardous than are permitted by
said policy.  If any Borrower Party fails to provide and pay for such insurance,
the Administrative Agent may, at Borrowers’ expense, procure the same, but shall
not be required to do so.  Each Borrower Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

 

Section 6.6                                      Payment of Taxes and Claims. 
Each Borrower Party will, and will cause each of its Subsidiaries to, pay and
discharge all taxes, assessments, and governmental charges or levies imposed
upon it or its income or profit or upon any properties belonging to it prior to
the date on which penalties attach thereto, and all lawful claims for labor,
materials and supplies which have become due and payable and which by law have
or may become a Lien upon any of its Property; except that, no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement.  Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

 

Section 6.7                                      Visits and Inspections.  Each
Borrower Party will, and will permit each of its Subsidiaries to, permit
representatives of the Administrative Agent to (a) visit and inspect the

 

76

--------------------------------------------------------------------------------


 

properties of the Borrower Parties and their Subsidiaries during normal business
hours, (b) inspect and make extracts from and copies of the Borrower Parties’
and their Subsidiaries’ books and records, (c) conduct appraisals, field
examinations and audits of the Accounts, Inventory and other personal property
of the Borrower Parties and their Subsidiaries and (d) discuss with the Borrower
Parties’ and their Subsidiaries’ respective principal officers the Borrower
Parties’ or such Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to the
Borrower Parties or such Subsidiaries.  Any other member of the Lender Group
may, at its expense (unless an Event of Default has occurred and is continuing),
accompany the Administrative Agent on any regularly scheduled visit (or at any
time that a Default exists any visit regardless of whether it is regularly
scheduled) to the Borrower Parties and their Subsidiaries’ properties.

 

Section 6.8                                      Conduct of Business.  Each
Borrower Party shall, and shall cause each of its Subsidiaries to, continue to
engage in business of the same general type as conducted by it as of the
Agreement Date.

 

Section 6.9                                      ERISA.  Each Borrower Party
shall at all times make, or cause to be made, prompt payment of contributions
required to meet the minimum funding standards set forth in ERISA with respect
to each Borrower Party’s and its ERISA Affiliates’ Plans; furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify the
Administrative Agent as soon as practicable of any ERISA Event; and furnish to
the Administrative Agent, promptly upon the Administrative Agent’s request
therefor, such additional information concerning any such Plan as may be
reasonably requested by the Administrative Agent.

 

Section 6.10                                Lien Perfection.  Each Borrower
Party agrees to take such action as may be requested by the Administrative Agent
or otherwise be required to perfect or continue the perfection of the
Administrative Agent’s (on behalf of, and for the benefit of, the Lender Group)
security interest in the Collateral.  Each Borrower Party hereby authorizes the
Administrative Agent to file any such financing statement on such Borrower
Party’s behalf describing the Collateral as “all assets of the debtor”, “all
personal property of the debtor”, “all assets of debtor whether now existing or
hereafter acquired, and the proceeds thereof” or words of similar effect.

 

Section 6.11                                Location of Collateral.  All
Collateral, other than Inventory in transit and Inventory sold in the ordinary
course of business, will at all times be kept by the Borrower Parties at one or
more of the business locations of the Borrower Parties set forth in Schedule
6.11.  The Inventory shall not, without the prior written approval of the
Administrative Agent, be moved from the locations set forth on Schedule 6.11
except as permitted in the immediately preceding sentence and prior to an Event
of Default, (a) sales or other dispositions of assets permitted pursuant to
Section 8.7 and (b) the storage of Inventory at locations within the continental
US other than those specified in the first sentence of this Section 6.11 if
(i) Borrowers give the Administrative Agent written notice of the new storage
location at least thirty (30) days prior to storing Inventory at such location,
(ii) the Lender Group’s security interest in such Inventory is and continues to
be a duly perfected, first priority Lien thereon, (iii) neither any Borrower
Party’s nor the Administrative Agent’s right of entry upon the premises where
such Inventory is stored or its right to remove the Inventory therefrom, is in
any way restricted, (iv) if

 

77

--------------------------------------------------------------------------------


 

requested by the Administrative Agent, the owner of such premises, and any
bailee, warehouseman or similar party that will be in possession of such
Inventory, shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, and (v) all negotiable documents and receipts in
respect of any Collateral maintained at such premises are promptly delivered to
the Administrative Agent and any non-negotiable documents and receipts in
respect of any Collateral maintained at such premises are issued to the
Administrative Agent and promptly delivered to the Administrative Agent.

 

Section 6.12                                Protection of Collateral.  All
insurance expenses and expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral (including all rent payable by
any Borrower Party to any landlord of any premises where any of the Collateral
may be located), and any and all excise, property, sales, and use taxes imposed
by any state, federal, or local authority on any of the Collateral or in respect
of the sale thereof, shall be borne and paid by the Borrower Parties.  If the
Borrower Parties fail to promptly pay any portion thereof when due, the Lenders
may, at their option, but shall not be required to, make a Base Rate Advance for
such purpose and pay the same directly to the appropriate Person.  Each Borrower
agrees to reimburse the Lenders promptly therefor with interest accruing thereon
daily at the Default Rate provided in this Agreement.  All sums so paid or
incurred by the Lenders for any of the foregoing and all reasonable costs and
expenses (including attorneys’ fees, legal expenses, and court costs) which the
Lenders may incur in enforcing or protecting the Lien on or rights and interest
in the Collateral or any of their rights or remedies under this or any other
agreement between the parties hereto or in respect of any of the transactions to
be had hereunder until paid by Borrowers to the Lenders with interest at the
Default Rate, shall be considered Obligations owing by Borrowers to the Lenders
hereunder.  Such Obligations shall be secured by all Collateral and by any and
all other collateral, security, assets, reserves, or funds of the Borrower
Parties in or coming into the hands or inuring to the benefit of the Lenders. 
Neither the Administrative Agent nor the Lenders shall be liable or responsible
in any way for the safekeeping of any of the Collateral or for any loss or
damage thereto (except for reasonable care in the custody thereof while any
Collateral is in the Lenders’ actual possession) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other person whomsoever, but the same shall be at the
Borrower Parties’ sole risk.

 

Section 6.13                                Assignments and Records of Accounts.
 If so requested by the Administrative Agent following an Event of Default, each
Borrower Party shall execute and deliver to the Administrative Agent, for the
benefit of the Lender Group, formal written assignments of all of the Accounts
daily, which shall include all Accounts that have been created since the date of
the last assignment, together with copies of invoices or invoice registers
related thereto.  Each Borrower Party shall keep accurate and complete records
of the Accounts and all payments and collections thereon.

 

Section 6.14                                Administration of Accounts.

 

(a)                                  The Administrative Agent retains the right
after the occurrence and during the continuance of an Event of Default to notify
the Account Debtors, Credit Card Processors and Credit Card Issuers that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lender Group, and to collect the Accounts directly in its own name and to

 

78

--------------------------------------------------------------------------------


 

charge the collection costs and expenses, including attorneys’ fees, to
Borrowers.  The Administrative Agent has no duty to protect, insure, collect or
realize upon the Accounts or preserve rights in them.  Each Borrower Party
irrevocably makes, constitutes and appoints the Administrative Agent as such
Borrower Party’s true and lawful attorney and agent-in-fact to endorse such
Borrower Party’s name on any checks, notes, drafts or other payments relating
to, the Accounts which come into the Administrative Agent’s possession or under
the Administrative Agent’s control as a result of its taking any of the
foregoing actions.  Additionally, the Administrative Agent, for the benefit of
the Lender Group, shall have the right to collect and settle or adjust all
disputes and claims directly with the Account Debtor, Credit Card Processors and
Credit Card Issuers and to compromise the amount or extend the time for payment
of the Accounts upon such terms and conditions as the Administrative Agent may
deem advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to Borrowers.

 

(b)                                 If an Account includes a charge for any tax
payable to any governmental taxing authority, the Administrative Agent on behalf
of the Lenders is authorized, in its sole and absolute discretion, to pay the
amount thereof to the proper taxing authority for the account of the applicable
Borrower Party and to make a Base Rate Advance to Borrowers to pay therefor. 
The Borrower Parties shall notify the Administrative Agent if any Account
includes any tax due to any governmental taxing authority and, in the absence of
such notice, the Administrative Agent shall have the right to retain the full
proceeds of the Account and shall not be liable for any taxes to any
governmental taxing authority that may be due by any Borrower Party by reason of
the sale and delivery creating the Account.

 

(c)                                  Whether or not a Default has occurred, any
of the Administrative Agent’s officers, employees or agents shall have the
right, at any time or times hereafter, in the name of the Lenders, or any
designee of the Lenders or the Borrower Parties, to verify the validity, amount
or other matter relating to any Accounts by mail, telephone, telegraph or
otherwise.  The Borrower Parties shall cooperate fully with the Administrative
Agent and the Lenders in an effort to facilitate and promptly conclude any such
verification process.

 

Section 6.15                                The Blocked Account.  On or before
the Agreement Date, and at all times thereafter:

 

(a)                                  The Borrower Parties shall establish and
maintain one or more deposit and lockbox accounts pursuant to arrangements
acceptable to the Administrative Agent with SunTrust, any Affiliate thereof or
any other bank(s) as may be selected by the Borrower Parties and approved by the
Administrative Agent.  The Borrower Parties shall issue to each such bank an
irrevocable letter of instruction directing such bank to deposit all payments or
other remittances received in the lockbox to the Disbursement Account.  Each
such Blocked Account bank shall agree to the Administrative Agent’s standard
Blocked Account Agreement or such variation thereof as shall be mutually
satisfactory to the Administrative Agent and such bank.  All amounts which shall
be deposited into any Blocked Account shall immediately become the property of
and be under the sole dominion and exclusive control of the Administrative
Agent, on behalf of the Lender Group, and no Borrower Party shall have any right
to withdraw such amounts from the Blocked Account.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Borrower Parties shall take all steps to
ensure that all of their Account Debtors and all of their Credit Card Processors
forward all items of payment to lockboxes established with the Blocked Account
banks.  The Borrower Parties shall cause each of their Credit Card Processors to
enter into an agreement, in form and substance satisfactory to the
Administrative Agent, with the Administrative Agent and the applicable Borrower
Party pursuant to which the applicable Borrower Party shall irrevocably instruct
such Credit Card Processor to forward all items of payment owing to the Borrower
Parties directly to a Blocked Account (each, a “Credit Card Processor
Agreement”).

 

(c)                                  In the event that any Borrower Party shall
at any time receive any remittances of any of the foregoing directly or shall
receive any other funds representing proceeds of the Collateral, such Borrower
Party shall hold the same as trustee for the Administrative Agent, shall
segregate such remittances from its other assets, and shall promptly deposit the
same into the Disbursement Account.  All cash, cash equivalents (including Cash
Equivalents), checks, notes, drafts or similar items of payment (including from
the sale of any assets under Section 8.7(b) or otherwise or constituting
insurance or condemnation proceeds) received by any Borrower Party shall be
deposited into the Disbursement Account promptly upon (and in any event within
one (1) Business Day of) receipt thereof by such Borrower Party.

 

(d)                                 On each Business Day the Administrative
Agent shall, without further consent of any Borrower Party, withdraw all
immediately available funds in the Blocked Accounts maintained by SunTrust or
any Affiliate thereof, deposit the same in the Loan Account, and apply the same
against the Obligations in the manner provided for in Section 2.11 or, if
applicable, Section 2.6(b).

 

(e)                                  If any Blocked Account bank is not
maintained with SunTrust, or any Affiliate thereof, all funds in the Blocked
Account of such other bank shall be deposited into the Disbursement Account on a
daily basis in immediately available funds.  On each Business Day on which any
amount is deposited into the Disbursement Account in immediately available
funds, the Administrative Agent shall withdraw such amount from into the
Disbursement Account, deposit the same in the Loan Account, and apply the same
against the Obligations in the manner provided for in Section 2.11 or, if
applicable, Section 2.6(b).

 

(f)                                    As of the Agreement Date, all bank
accounts and investment accounts of the Borrower Parties are listed on Schedule
6.15 and such Schedule designates which such accounts are deposit accounts. 
Except as otherwise expressly permitted under the Security Agreement, no
Borrower Party shall open any other deposit account unless the depository bank
for such account shall have entered into an agreement with the Administrative
Agent substantially in the form of the Blocked Account Agreement.  In addition,
except as otherwise expressly permitted under the Security Agreement, no
Borrower Party shall maintain a balance in excess of the amount necessary to
cover outstanding checks drawn on such account or in any other bank account or
investment account (each a “Non-Depository Account”) unless and until such
Borrower Party has delivered to the Administrative Agent a control agreement in
form and substance satisfactory to the Administrative Agent executed by such
Borrower Party, the Administrative Agent and the financial institution where
such account is located.

 

80

--------------------------------------------------------------------------------


 

Section 6.16                                Further Assurances.  Each Borrower
Party will promptly cure, or cause to be cured, defects in the creation and
issuance of any Revolving Loan Notes and the execution and delivery of the Loan
Documents (including this Agreement) and any Bank Products Documents, resulting
from any act or failure to act by any Borrower Party or any employee or officer
thereof.  Each Borrower Party at its expense will promptly execute and deliver
to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) and the Bank Products Documents, or to
correct any omissions in the Loan Documents or any Bank Products Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents or the Bank Products Documents, or to obtain any consents, all as may
be necessary or appropriate in connection therewith as may be reasonably
requested.

 

Section 6.17                                Broker’s Claims.  Each Borrower
Party hereby indemnifies and agrees to hold each member of the Lender Group
harmless from and against any and all losses, liabilities, damages, costs and
expenses which may be suffered or incurred by such member of the Lender Group in
respect of any claim, suit, action or cause of action now or hereafter asserted
by a broker or any Person acting in a similar capacity arising from or in
connection with the execution and delivery of this Agreement or any other Loan
Document or Bank Products Document or the consummation of the transactions
contemplated herein or therein.  This Section 6.17 shall survive termination of
this Agreement.

 

Section 6.18                                Indemnity.  Each Borrower Party
shall indemnify each Indemnified Person against, and hold each Indemnified
Person harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnified Person), and shall indemnify and hold harmless each
Indemnified Person from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnified Person, incurred by any
Indemnified Person or asserted against any Indemnified Person by any third party
or by any Borrower or any other Borrower Party arising out of, in connection
with, or as a result of (a) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (b) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of  Hazardous
Materials on or from any property owned or operated by any Borrower Party or any
of its Subsidiaries, or any environmental liability related in any way to any
Borrower Party or any of its Subsidiaries, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Borrower Party, and regardless of whether
any Indemnified Person is a party thereto, provided that such indemnity shall
not, as to any Indemnified Person, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Person.  NO
INDEMNIFIED PERSON SHALL BE

 

81

--------------------------------------------------------------------------------


 

RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  This
Section 6.18 shall survive termination of this Agreement.

 

Section 6.19                                Environmental Matters.

 

(a)                                  Each Borrower Party shall, and shall cause
its Subsidiaries to, comply in all material respects with the Environmental Laws
and shall notify the Administrative Agent within thirty (30) days in the event
of any discharge or discovery of any Hazardous Materials at, upon, under or
within the Properties in amounts that require remediation.  Each Borrower Party
shall forward to the Administrative Agent copies of all documents alleging a
violation of Environmental Laws, all responses thereto and all documents
submitted to environmental agencies relative to remediation of Hazardous
Materials on the Properties, in each case, within thirty (30) days of receipt,
delivery or submission (as the case may be) of the same.

 

(b)                                 The Borrower Parties will not use or permit
any other party to use any Hazardous Materials at any of their places of
business except such materials as are used in the Borrower Parties’ normal
course of business, maintenance and repairs, and then only in material
compliance with all applicable Environmental Laws.  The Borrower Parties shall
not install or permit to be installed in the Property friable asbestos or any
substance containing asbestos and deemed hazardous by an Applicable Law
respecting such material, or any other building material deemed to be harmful,
hazardous or injurious by relevant Applicable Law and with respect to any such
material currently present in any Property shall promptly either (a) remove any
material which such Applicable Law deem harmful, hazardous or injurious and
require to be removed or (b) otherwise comply with such Applicable Law, at the
Borrower Parties’ expense.

 

(c)                                  Promptly upon the written request of the
Administrative Agent from time to time, the Borrower Parties shall provide the
Administrative Agent with an environmental site assessment or environmental
audit report prepared by an environmental engineering firm acceptable to the
Administrative Agent, to assess with a reasonable degree of certainty the
presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Properties.  Such assessment or report shall be at
Borrower Parties’ expense if, in the judgment of the Administrative Agent, there
is reason to believe that a violation of Environmental Laws has occurred.

 

(d)                                 Each Borrower Party shall at all times
indemnify and hold harmless the Lender Group against and from any and all
claims, suits, actions, debts, damages, costs, losses, obligations, judgments,
charges, and expenses, or any nature whatsoever under or on account of the
Environmental Laws including the assertion of any Lien thereunder, with respect
to:

 

82

--------------------------------------------------------------------------------


 

(i)                                     any discharge of Hazardous Materials,
the threat of a discharge of any Hazardous Materials or the presence of any
Hazardous Materials affecting the Properties whether or not the same originates
or emanates from the Properties or any contiguous real estate including any loss
of value of the Properties as a result of any of the foregoing;

 

(ii)                                  any costs of removal or remedial action
incurred by the US government or any costs incurred by any other person or
damages from injury to, destruction of, or loss of natural resources, including
reasonable costs of assessing such injury, destruction or loss incurred pursuant
to any Environmental Laws;

 

(iii)                               liability for personal injury or property
damage arising under any statutory or common law tort theory (including damages
assessed) for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at or caused by any Borrower
Party or Subsidiary of a Borrower Party near the Properties; or

 

(iv)                              any other environmental matter affecting the
Properties within the jurisdiction of the Environmental Protection Agency, any
other federal agency, or any state or local environmental agency.

 

(e)                                  In the event of any discharge or discovery
of any Hazardous Materials at, upon, under or within the Properties in amounts
that require remediation, if the applicable Borrower Party or Subsidiary fails
to begin the remediation within thirty (30) days after notice to the
Administrative Agent, the Administrative Agent may at its election, but without
the obligation to do so, give such notices or cause such work to be performed at
the Properties or take any and all other actions as the Administrative Agent
shall deem necessary or advisable in order to abate the discharge of such
Hazardous Material, remove such Hazardous Material or cure such Borrower Party’s
or Subsidiary’s noncompliance.

 

(f)                                    All of the representations, warranties,
covenants and indemnities of this Section 6.19 and Section 5.1(y) shall survive
the termination of this Agreement, the repayment of the Obligations or the
release of the liens of the Mortgage from the Properties that are subject to the
Mortgage and shall survive the transfer of any or all right, title and interest
in and to the Properties by the Borrower Parties or any Subsidiary to any party,
whether or not affiliated with the Borrower Parties.

 

Section 6.20                                Post-Closing Deliveries.

 

(a)                                  Borrowers shall, no later than thirty (30)
days after the Agreement Date (or such later date to which the Administrative
Agent agrees, in its sole and absolute discretion), deliver evidence to the
Administrative Agent that Borrowers have closed all of their bank accounts with
Union Bank of California.

 

(b)                                 Borrowers shall, no later than thirty (30)
days after the Agreement Date (or such later date to which the Administrative
Agent agrees, in its sole and absolute discretion), deliver or cause to be
delivered to the Administrative Agent a copy of each Mortgage of record, as of
the Agreement Date, which is secured by any Property of any Borrower Party,
including any leasehold interest in real property.

 

83

--------------------------------------------------------------------------------


 

(c)                                  Borrowers shall use all commercially
reasonable efforts to, no later than thirty (30) days after the Agreement Date
(or such later date to which the Administrative Agent agrees, in its sole and
absolute discretion), deliver or cause to be delivered to the Administrative
Agent a duly executed Collateral Access Agreement for each of the leased
locations described on Schedule 6.20(c).

 

(d)                                 Borrowers shall cause to be executed and
delivered all further instruments and documents, and take all further action,
that may be necessary or that Administrative Agent may reasonably request, in
order to (i) record the Administrative Agent’s security interest, satisfactory
to the Administrative Agent, in any of the Borrowers Parties’ Trademarks (as
defined in the Security Agreement) noted in the applicable records of the United
States Patent and Trademark Office and (ii) correct or clarify ownership or
chain of title, satisfactory to the Administrative Agent, of any of the
Borrowers Parties’ Trademarks (as defined in the Security Agreement) in the
applicable records of the United States Patent and Trademark Office.

 

(e)                                  Borrowers shall, no later March 12, 2010
(or such later date to which the Administrative Agent agrees, in its sole and
absolute discretion), deliver Blocked Account Agreements in favor of the
Administrative Agent for all of their bank accounts with U.S. Bank National
Association.

 

(f)                                    Borrowers shall, no later than March 12,
2010 (or such later date to which the Administrative Agent agrees, in its sole
and absolute discretion) deliver to the Administrative Agent any certificates
constituting the Pledged Interests (as defined in the Security Agreement), to
the extent such Pledged Interests are represented by certificates, together with
undated powers endorsed in blank by the applicable party.

 

Section 6.21                                Additional Leasehold Mortgages.  In
the event that any Mortgage in favor of the AGI Credit Agreement Agent is filed
against any Borrower Party’s leasehold interest in any real property after the
Agreement Date, such Borrower Party shall deliver and have filed a substantially
similar Mortgage on such real property in favor of the Administrative Agent and
such Mortgage in favor of the Administrative Agent shall be a first priority
perfected Lien and senior to the Mortgage filed in favor of the AGI Credit
Agreement Agent.

 

ARTICLE 7.

 

INFORMATION COVENANTS

 

Until the earlier of (i) the date the Obligations are repaid in full and
(ii) the date Borrowers no longer have a right to borrow and have Letters of
Credit issued hereunder (whether or not the conditions to borrowing have been or
can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing, the Borrower Parties will furnish or cause to be
furnished to each member of the Lender Group:

 

Section 7.1                                      Monthly Financial Statements
and Information.

 

(a)                                  Within thirty (30) days after the last day
of each fiscal month in each fiscal year of Camping World, the balance sheet of
Camping World as at the end of such fiscal month, and the related statement of
income and retained earnings and related statement of cash flows for

 

84

--------------------------------------------------------------------------------


 

such fiscal month and for the fiscal year to date period (starting with the
Agreement Date) ended with the last day of such fiscal month, which financial
statements shall be in form and substance satisfactory to the Administrative
Agent and set forth in comparative form (i) the figures for the applicable
period set forth in the projections provided by the Borrower Parties pursuant to
Section 4.1, as amended or superseded by projections delivered pursuant to
Section 7.5(e), and (ii) such figures as at the end of such month during the
previous fiscal year and for such month during the previous fiscal year, all of
which shall be on a consolidated and consolidating basis for Camping World and
its Subsidiaries and shall be certified by an Authorized Signatory of Camping
World to be, in his or her opinion, complete and correct in all material
respects and to present fairly in accordance with GAAP the financial position of
Camping World and its Subsidiaries, as at the end of such period and the results
of operations for such period, and for the elapsed portion of the year (starting
with the Agreement Date) ended with the last day of such period, subject only to
normal year-end adjustments and lack of footnotes.

 

(b)                                 Within thirty (30) days after the last day
of each fiscal quarter in each fiscal year of AGI, the balance sheet of AGI as
at the end of such fiscal quarter, and the related statement of income and
retained earnings and related statement of cash flows for such fiscal quarter
and for the fiscal year to date period (starting with the Agreement Date) ended
with the last day of such fiscal quarter, which financial statements shall be in
form and substance satisfactory to the Administrative Agent and set forth in
comparative form such figures as at the end of such quarter during the previous
fiscal year and for such quarter during the previous fiscal year, all of which
shall be on a consolidated and consolidating basis for AGI and its Subsidiaries
and shall be certified by an Authorized Signatory of Camping World to be, in his
or her opinion, complete and correct in all material respects and to present
fairly in accordance with GAAP the financial position of AGI and its
Subsidiaries, as at the end of such period and the results of operations for
such period, and for the elapsed portion of the year (starting with the
Agreement Date) ended with the last day of such period, subject only to normal
year-end adjustments and lack of footnotes.

 

Section 7.2                                      Annual Financial Statements and
Information; Certificate of No Default.

 

(a)                                  Within one hundred twenty (120) days after
the end of each fiscal year of Camping World, the audited balance sheet of
Camping World as at the end of such period and the related audited statements of
income and retained earnings and related audited statements of cash flows for
such period, all of which shall be on a consolidated basis for Camping World and
its Subsidiaries, together with consolidating schedules for Camping World and
its Subsidiaries, which financial statements shall be in form and substance
satisfactory to the Administrative Agent and set forth in comparative form
(i) the figures for the applicable period set forth in the projections provided
by the Borrower Parties pursuant to Section 4.1, as amended or superseded by
projections delivered pursuant to Section 7.5(e), and (ii) such figures as at
the end of and for the previous year, and shall be accompanied by an unqualified
opinion of independent certified public accountants of recognized national
standing satisfactory to the Administrative Agent, stating that such financial
statements are prepared in all material respects in accordance with GAAP and
fairly present the financial condition of Camping World and its Subsidiaries in
all material respects, without any explanatory paragraphs, together with a
statement of such accountants of Camping World certifying that no Default,
including any Default under the

 

85

--------------------------------------------------------------------------------

 


 

Financial Covenants (as applicable), was detected during the examination of the
Borrower Parties.

 

(b)                                 Within one hundred twenty (120) days after
the end of each fiscal year of AGI, the audited balance sheet of AGI as at the
end of such period and the related audited statements of income and retained
earnings and related audited statements of cash flows for such period, all of
which shall be on a consolidated basis for AGI and its Subsidiaries, together
with consolidating schedules for AGI and its Subsidiaries, which financial
statements shall be in form and substance satisfactory to the Administrative
Agent and set forth in comparative form such figures as at the end of and for
the previous year, and shall be accompanied by an unqualified opinion of
independent certified public accountants of recognized national standing
satisfactory to the Administrative Agent, stating that such financial statements
are prepared in all material respects in accordance with GAAP and fairly present
the financial condition of Camping World and its Subsidiaries in all material
respects, without any explanatory paragraphs, together with a statement of such
accountants of AGI certifying that no default with respect to the AGI Credit
Documents was detected during the examination of AGI and its Subsidiaries.

 

Section 7.3                                      Compliance Certificates.  At
the time the financial statements are furnished pursuant to Sections 7.1(a) and
7.2, a Compliance Certificate:

 

(a)                                  Setting forth as at the end of the relevant
period the arithmetical calculations required to establish the Financial
Covenants for such period;

 

(b)                                 Stating whether any change in GAAP or the
application thereof has occurred since the date of Camping World’s audited
financial statements delivered as of the Agreement Date, and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(c)                                  Stating that, to the best of his or her
knowledge, no Default has occurred as at the end of the relevant period, or, if
a Default has occurred, disclosing each such Default and its nature, when it
occurred and whether it is continuing.

 

Section 7.4                                      Access to Accountants.  Each
Borrower Party hereby authorizes the Administrative Agent to communicate
directly with the Borrower Parties’ and their Subsidiaries’ independent public
accountants and authorizes these accountants to disclose to the Administrative
Agent any and all financial statements and other supporting financial data,
including matters relating to the annual audit and copies of any management
letter with respect to its business, financial condition and other affairs.  On
or before the Agreement Date, the Borrower Parties shall deliver to their
independent public accountants a letter authorizing them to comply with the
provisions of this Section 7.4.

 

Section 7.5                                      Additional Reports.

 

(a)                                  On or before Wednesday of each calendar
week, or more or less frequently as reasonably required by the Administrative
Agent, Borrowers shall deliver to the Administrative Agent and the Lenders, a
Borrowing Base Certificate as of the last day of the preceding calendar week or
such other date reasonably required by the Administrative Agent, which shall be
in such form as shall be satisfactory to the Administrative Agent, setting forth
the

 

86

--------------------------------------------------------------------------------


 

amount of Inventory owned by each Borrower, the amount of Eligible Inventory and
a categorical breakdown of all Accounts of each Borrower and a calculation of
Eligible Trade Accounts and Eligible Credit Card Accounts as of such last day of
the preceding calendar week.

 

(b)                                 Within fifteen (15) days after the end of
each calendar month, or more frequently as reasonably required by the
Administrative Agent, Borrowers shall deliver to the Administrative Agent and to
any Lender requesting the same, in form acceptable to the Administrative Agent,
(i) a report showing the type (including SKU information), Value and location of
the Inventory of each Borrower as at the end of the immediately preceding fiscal
month and the aggregate Dollar amount of all returns, repossessions or discounts
with respect to Inventory of each Borrower, (ii) a report of sales, collections,
debit and credit adjustments of the preceding fiscal month (iii) a detailed aged
trial balance of all accounts payable of Borrowers existing as of the last day
of the preceding fiscal month or such other date reasonably required by the
Administrative Agent (iv) a detailed aged trial balance of all Accounts of each
Borrower existing as of the last day of the preceding fiscal month or such other
date reasonably required by the Administrative Agent, specifying the names, and
face value for each Account Debtor obligated on an Account of such Borrower so
listed and all other information necessary to calculate Eligible Trade Accounts
and Eligible Credit Card Accounts, (v) lockbox, bank and investment account
statements with respect to the preceding fiscal month, (vi) a report showing
year-over-year sales comparisons by location for the preceding fiscal month and
(vii) upon the Administrative Agent’s request therefor, copies of proof of
delivery and the original copy of all documents, including repayment histories
and present status reports relating to the Accounts of such Borrower so
scheduled and such other matters and information relating to the status of then
existing Accounts of such Borrower as the Administrative Agent shall reasonably
request as of such last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent.

 

(c)                                  Upon request by the Administrative Agent,
Borrowers shall deliver to the Administrative Agent and any Lender requesting
the same, in form acceptable to the Administrative Agent, a report showing the
sales and collections of Borrowers for the prior day or, if such Business Day
precedes a weekend or a holiday, days.

 

(d)                                 Promptly upon (and in any event within three
(3) Business Days of) receipt thereof, the Borrower Parties shall deliver to the
Lender Group copies of all final reports, if any, submitted to any Borrower
Party or any Subsidiary of a Borrower Party by the Borrower Parties’ and their
Subsidiaries’ independent public accountants in connection with any annual or
interim audit of the Borrower Parties and their Subsidiaries, including any
final management report prepared in connection with the annual audit referred to
in Section 7.2;

 

(e)                                  On or before the date thirty (30) days
prior to the commencement of each fiscal year, the Borrower Parties shall
deliver to the Lender Group, in form and substance satisfactory to the
Administrative Agent, the annual consolidated and consolidating budget for the
Borrower Parties and their Subsidiaries approved by the board of directors of
Camping World, including forecasts of the income statement, the balance sheet
and the Borrowing Base and a cash flow statement for the immediately succeeding
year on a month by month basis;

 

87

--------------------------------------------------------------------------------


 

(f)                                    To the extent not covered elsewhere in
this Article 7, promptly after (and in any event within three (3) Business Days
of) the sending thereof, the Borrower Parties shall, and shall cause their
Subsidiaries to, deliver to the Administrative Agent and the Lenders copies of
all financial statements, reports and other information which any Borrower
Party, or any Affiliate thereof, including AGH and AGI, sends to any holder of
its Funded Debt or its securities or which any Borrower Party, or any Affiliate
thereof, including AGH and AGI, files with the Securities and Exchange
Commission or any national securities exchange;

 

(g)                                 If there is a material change in GAAP after
December 31, 2008, that affects the presentation of the financial statements
referred to in Section 7.1 or 7.2, then, in addition to delivery of such
financial statements, and on the date such financial statements are required to
be delivered, the Borrower Parties shall furnish the adjustments and
reconciliations necessary to enable Borrowers and each Lender to determine
compliance with the Financial Covenants, all of which shall be determined in
accordance with GAAP consistently applied; and

 

(h)                                 Promptly upon (and in any event within three
(3) Business Days of) receipt thereof, the Borrower Parties shall deliver to the
Lender Group copies of any notices, demand letters, or other information
received by any Borrower Party in respect of the Deferred Tax Liabilities.

 

(i)                                     From time to time and promptly upon (and
in any event within three (3) Business Days of) each request the Borrower
Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

 

Section 7.6                                      Notice of Litigation and Other
Matters.

 

(a)                                  Promptly upon (and in any event within
three (3) Business Days of) any Borrower Party’s obtaining knowledge of the
institution of, or a written threat of, any action, suit, governmental
investigation or arbitration proceeding against any Borrower Party, any
Subsidiary of a Borrower Party or any Property, which action, suit, governmental
investigation or arbitration proceeding, if adversely determined, would expose,
in such Borrower Party’s reasonable judgment, any Borrower Party or any
Subsidiary of a Borrower Party to liability in an aggregate amount in excess of
$250,000, such Borrower Party shall notify the Lender Group of the occurrence
thereof, and the Borrower Parties shall provide such additional information with
respect to such matters as the Lender Group, or any of them, may reasonably
request.

 

(b)                                 Immediately following the occurrence of any
default (whether or not any Borrower Party has received notice thereof from any
other Person) on Funded Debt of any Borrower Party or any Subsidiary of a
Borrower Party which singly, or in the aggregate, exceeds $250,000, such
Borrower Party shall notify the Lender Group of the occurrence thereof;

 

(c)                                  Promptly upon (and in any event within
three (3) Business Days of) any Borrower Party’s receipt of notice of the
pendency of any proceeding for the condemnation or

 

88

--------------------------------------------------------------------------------


 

other taking of any Property of any Borrower Party or any Subsidiary of a
Borrower Party, such Borrower Party shall notify the Lender Group of the
occurrence thereof;

 

(d)                                 Promptly upon (and in any event within three
(3) Business Days of) any Borrower Party’s receipt of notice of any event that
could reasonably be likely to result in a Materially Adverse Effect, such
Borrower Party shall notify the Lender Group of the occurrence thereof;

 

(e)                                  Promptly (and in any event within three
(3) Business Days) following any material amendment or change approved by the
board of directors of Camping World to the budget submitted to the Lender Group
pursuant to Section 7.5(e), the Borrower Parties shall notify the Lender Group
of the occurrence thereof;

 

(f)                                    Immediately following any (i) Default
under any Loan Document, (ii) breach under any lease under which any Borrower
Party makes rental payments in excess of $250,000 in any year or (iii) default
under any other agreement (other than those referenced in clause (i) of this
Section 7.6(f) or in Section 7.6(b)) to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or by which any Borrower Party’s or
any such Subsidiary’s properties is bound which could reasonably be expected to
have a Materially Adverse Effect, then the Borrower Parties shall notify the
Lender Group of the occurrence thereof giving in each case the details thereof
and specifying the action proposed to be taken with respect thereto;

 

(g)                                 Promptly (but in any event within three
(3) Business Days) following the occurrence of any ERISA Event or a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) with respect to any Plan of any Borrower Party or any of its ERISA
Affiliates or the commencement or threatened commencement of any litigation
regarding any such Plan or naming it or the trustee of any such Plan with
respect to such Plan (other than claims for benefits in the ordinary course of
business), the Borrower Parties shall notify the Administrative Agent and the
Lenders of the occurrence thereof.

 

(h)                                 The Borrower Parties shall deliver updates
or supplements to the schedules to the Loan Documents from time to time as may
be required to render correct the representations and warranties contained in
the applicable sections to which such schedules relate as of the last day of
such fiscal quarter without giving effect to any references therein to the
“Agreement Date” in each case, appropriately marked to show the changes made
therein; provided that no such supplement to any such Schedules or
representation shall be deemed a waiver of any Default resulting from the
matters disclosed therein, except as consented to by the Majority Lenders in
writing.

 

(i)                                     At least five (5) Business Days prior to
the payment of any Dividend by any Borrower Party, Borrowers shall provide
(i) written notice to the Administrative Agent of such Dividend, specifying the
amount, the applicable Borrower Party and such other information reasonably
requested by Administrative Agent, (ii) a Borrowing Base Certificate calculated
for the date of such Dividend payment, without giving effect to such Dividend
payment, and (iii) a Borrowing Base Certificate calculated for the date of such
Dividend payment, calculated after giving effect to such Dividend payment.

 

89

--------------------------------------------------------------------------------


 

Section 7.7                                      Financial Statements of
FreedomRoads.  Within ten (10) days after receipt thereof by Camping World, but
in any event no later than sixty (60) days following the end of each fiscal
quarter, the balance sheet of the FreedomRoads as at the end of such fiscal
quarter, and the related statement of income and retained earnings and related
statement of cash flows for such fiscal quarter and for the fiscal year to date
period (starting with the Agreement Date) ended with the last day of such fiscal
quarter, and within ten (10) days after receipt thereof by Camping World, but in
any event no later than one hundred fifty (150) days the end of each fiscal year
of Camping World starting with the fiscal year ending in December of 2009, the
audited balance sheet of FreedomRoads as at the end of such period and the
related audited statements of income and retained earnings and related audited
statements of cash flows for such period.

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

Until the earlier of the date the Obligations are repaid in full or the date
Borrowers no longer have a right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing:

 

Section 8.1                                      Funded Debt.  No Borrower Party
will, or will permit any of its Subsidiaries to, create, assume, incur, or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Funded Debt except:

 

(a)                                  Funded Debt under this Agreement and the
other Loan Documents and the Bank Products Documents;

 

(b)                                 The AGI Credit Agreement Debt, so long as
all Liens on the assets of the Borrower Parties securing such Indebtedness are
subject to the Intercreditor Agreement;

 

(c)                                  The Funded Debt existing on the Agreement
Date and described on Schedule 8.1;

 

(d)                                 Funded Debt of a Borrower or any Subsidiary
of a Borrower that is secured by Permitted Liens described in clause (f) of the
definition of Permitted Liens (including Capitalized Lease Obligations) not to
exceed the aggregate principal amount of $250,000 at any time;

 

(e)                                  Guaranties permitted by Section 8.2;

 

(f)                                    Unsecured Funded Debt of any Borrower
Party owed to another Borrower Party; and

 

(g)                                 Obligations under Hedge Agreements not
entered into for speculative purposes and otherwise approved by the
Administrative Agent;

 

Section 8.2                                      Guaranties.  No Borrower Party
will, or will permit any Subsidiary of a Borrower Party to, at any time
guarantee or enter into or assume any Guaranty, or be obligated

 

90

--------------------------------------------------------------------------------


 

with respect to, or permit to be outstanding, any Guaranty, other than
(a) guaranties of the Obligations, (b) guaranties by any Borrower Party of
obligations under agreements of any other Borrower Party entered into in
connection with the acquisition of services, supplies, and equipment in the
ordinary course of business of such Borrower Party, (c) endorsements of
instruments in the ordinary course of business, (d) guaranties by any Borrower
Party of any obligation of any other Borrower Party and (e) unsecured guaranties
by the Borrower Parties of the AGI Bonds.

 

Section 8.3                                      Liens.  No Borrower Party will,
or will permit any Subsidiary of a Borrower Party to, create, assume, incur, or
permit to exist or to be created, assumed, or permitted to exist, directly or
indirectly, any Lien on any of its property, real or personal, now owned or
hereafter acquired, except for Permitted Liens.

 

Section 8.4                                      Restricted Payments and
Purchases.  No Borrower Party shall, or shall permit any Subsidiary of a
Borrower Party to, directly or indirectly declare or make any Restricted Payment
or Restricted Purchase, or set aside any funds for any such purpose, other than
Dividends on common stock which accrue (but are not paid in cash) or are paid in
kind or Dividends on preferred stock which accrue (but are not paid in cash) or
are paid in kind; provided, however, that a Borrower’s Subsidiaries may make
Restricted Payments to such Borrower or a wholly owned Domestic Subsidiary of
such Borrower that is a Borrower Party.

 

Section 8.5                                      Investments.  No Borrower Party
will, or will permit any Subsidiary of a Borrower Party to, make Investments,
except that:  (a) any Borrower may purchase or otherwise acquire and own and may
permit any of its Subsidiaries to purchase or otherwise acquire and own Cash
Equivalents; (b) any Borrower may hold the Investments in existence on the
Agreement Date and described on Schedule 5.1(c)-2; (c) so long as no Default
exists, any Borrower may convert any of its Accounts that are in excess of
ninety (90) days past due into notes or Equity Interests from the applicable
Account Debtor so long as the Administrative Agent, for the benefit of the
Lender Group, is granted a first priority security interest in such Equity
Interests or notes which Lien is perfected contemporaneously with the conversion
of such Account to Equity Interests or notes; (d) the Borrower Parties and their
Subsidiaries may hold the Equity Interests of their respective Subsidiaries in
existence as of the Agreement Date; (e) without limiting Section 8.2, any
Borrower Party may make Investments in any other Borrower Party; (f) the
Borrower Parties and their Subsidiaries may make loans to employees in an
aggregate amount not to exceed $50,000 at any time outstanding; (g) the Borrower
Parties may hold Investments arising out of Hedge Agreements not entered into
for speculative purposes and otherwise approved by the Administrative Agent; and
(h) Borrowers may enter into the Letter of Credit Reimbursement Agreement with
AGI.

 

Section 8.6                                      Affiliate Transactions.  No
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to,
enter into or be a party to any agreement or transaction with any Affiliate
except (a) as described on Schedule 8.6, (b) as permitted by Section 8.4 or 8.5
or (c) in the ordinary course of and pursuant to the reasonable requirements of
the applicable Borrower Party’s or Subsidiary’s business and upon fair and
reasonable terms that are no less favorable to such Borrower Party or such
Subsidiary than it would obtain in a comparable arms length transaction with a
Person not an Affiliate of such Borrower Party or such

 

91

--------------------------------------------------------------------------------


 

Subsidiary, and otherwise on terms consistent with the business relationship of
such Borrower Party or such Subsidiary and such Affiliate prior to the Agreement
Date, if any, and fully disclosed to the Administrative Agent.

 

Section 8.7                                      Liquidation; Change in
Ownership, Name, or Year; Disposition or Acquisition of Assets; Etc.  No
Borrower Party shall, or shall permit any Subsidiary to, at any time:

 

(a)                                  Liquidate or dissolve itself (or suffer any
liquidation or dissolution) or otherwise wind up its business, except that any
Subsidiary of a Borrower may liquidate or dissolve itself in accordance with
Applicable Law;

 

(b)                                 Sell, lease, abandon, transfer or otherwise
dispose of, in a single transaction or a series of related transactions, any
assets, property or business, except for (i) the sale of Inventory in the
ordinary course of business at the fair market value thereof and for cash or
cash equivalents, (ii) physical assets used or consumed in the ordinary course
of business, (iii) the sale or other disposal of obsolete equipment with a sale
value not greater than $100,000 in the aggregate for all such assets that may be
sold during any year if the purchase price therefor is paid solely in cash and
(iv) bulk sales or other sales, transfers, abandonment or dispositions of
Inventory and equipment of a Borrower Party or a Subsidiary of a Borrower Party
not in the ordinary course of business in connection with store closings, so
long as during any fiscal year of Camping World not more than four (4) of the
Borrower Parties’ existing stores are closed in any fiscal year;

 

(c)                                  Become a partner or joint venturer with any
third party after the Agreement Date;

 

(d)                                 Acquire (i) any Person, (ii) all or any
substantial part of the assets, property or business of a Person, or (iii) any
assets that constitute a division or operating unit of the business of any
Person;

 

(e)                                  Merge or consolidate with any other Person;
provided, however, that (i) any Guarantor may merge into a Borrower so long as
such Borrower is the surviving entity after such merger and (ii) any Guarantor
may merge into any other Guarantor so long as a Guarantor is the surviving
entity after such merger;

 

(f)                                    Change its legal name, state of
incorporation or formation or structure without giving the Administrative Agent
at least thirty (30) days prior written notice of its intention to do so and
complying with all reasonable requirements of the Lenders in regard thereto;

 

(g)                                 Change its year-end for accounting purposes
from its 4/4/5 fiscal year;

 

(h)                                 Acquire any real estate;

 

(i)                                     Create any Subsidiary; or

 

92

--------------------------------------------------------------------------------


 

(j)                                     Engage in any business other than the
type of business in which such Borrower Parties and their Subsidiaries are
engaged in on the Agreement Date and reasonable extensions thereof and
activities incidental thereto.

 

Section 8.8                                      Minimum EBITDA.

 

(a)                                  Minimum EBITDA.  The Borrower Parties shall
not permit EBITDA to be less than the amount specified below as of the last day
of each fiscal month so specified for the immediately preceding twelve (12)
month period then ended:

 

Month Ending

 

Minimum EBITDA

 

March 31, 2010

 

$

8,000,000

 

April 30, 2010

 

$

8,000,000

 

May 31, 2010

 

$

8,000,000

 

June 30, 2010

 

$

8,000,000

 

July 31, 2010

 

$

8,000,000

 

August 31, 2010

 

$

8,000,000

 

September 30, 2010

 

$

8,000,000

 

October 31, 2010

 

$

8,000,000

 

November 30, 2010

 

$

8,000,000

 

December 31, 2010

 

$

8,000,000

 

January 31, 2011

 

$

9,000,000

 

February 28, 2011

 

$

9,000,000

 

March 31, 2011

 

$

9,000,000

 

April 30, 2011

 

$

9,000,000

 

May 31, 2011

 

$

9,000,000

 

June 30, 2011

 

$

9,000,000

 

July 31, 2011

 

$

9,000,000

 

August 31, 2011

 

$

9,000,000

 

September 30, 201

 

$

9,000,000

 

October 31, 2011

 

$

9,000,000

 

November 30, 2011

 

$

9,000,000

 

December 31, 2011

 

$

9,000,000

 

January 31, 2012

 

$

10,000,000

 

February 29, 2012

 

$

10,000,000

 

March 31, 2012

 

$

10,000,000

 

April 30, 2012

 

$

10,000,000

 

May 31, 2012

 

$

10,000,000

 

June 30, 2012

 

$

10,000,000

 

July 31, 2012

 

$

10,000,000

 

August 31, 2012

 

$

10,000,000

 

September 30, 2012

 

$

10,000,000

 

October 31, 2012

 

$

10,000,000

 

November 30, 2012

 

$

10,000,000

 

 

93

--------------------------------------------------------------------------------


 

December 31, 2012 and each fiscal month thereafter

 

$

10,000,000

 

 

(b)                                 [Intentionally omitted].

 

(c)                                  Right to Cure Financial Covenants. 
Notwithstanding anything to the contrary contained in Section 9.1, in the event
that the Borrower Parties fail to comply with the Financial Covenants (other
than the financial covenant provided in Section 8.9), until the fifth Business
Day subsequent to delivery of the related Compliance Certificate, Camping World
may request that any cash common equity contribution made to Camping World by
the holders of its Equity Interests in the past thirty (30) days in an aggregate
amount not to exceed the lesser of (i) the amount required for purposes of
complying with the Financial Covenants and (ii) $1,000,000, be included in the
calculation of EBITDA for such fiscal month and eleven (11) consecutive
subsequent fiscal months (the ability of Camping World to make such request, the
“Cure Right”, and such cash common equity contribution amount received by
Company, the “Cure Amount”, and such twelve (12) month period, the “Cure
Period”).  The Cure Right (i) may be exercised on no more than two (2) occasions
in the aggregate since the Agreement Date and (ii) having been exercised once,
may only be exercised a second time if at least six (6) consecutive fiscal
months have passed.  Pursuant to the exercise by Camping World of such Cure
Right, the Financial Covenants and the calculations for purposes of Section 8.4
(but not the relevant ratio as it relates to any other covenant) shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)                                     EBITDA shall be increased for such
period, in accordance with the definition thereof, solely for the purpose of
measuring the Financial Covenants and the calculations for purposes of
Section 8.4 for the previous fiscal month and the subsequent eleven (11) fiscal
months and not for any other purpose under this Agreement, by an amount equal to
the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, Borrowers shall then be in compliance with the Financial
Covenants and the calculations for purposes of Section 8.4, Borrowers shall be
deemed to have satisfied the requirements of the Financial Covenants and the
calculations for purposes of Section 8.4 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenants which had occurred shall be deemed cured for all purposes of the
Agreement.

 

Section 8.9                                      Capital Expenditures.  The
Borrower Parties and their Subsidiaries shall not make or incur in the aggregate
any Capital Expenditures in excess of $4,000,000 in any fiscal year.

 

Section 8.10                                Limitation on New Stores.  The
Borrower Parties shall not, and shall not permit their Subsidiaries to, open
more than four (4) new stores during any fiscal year.

 

Section 8.11                                Sales and Leasebacks.  No Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, enter into
any arrangement, directly or indirectly, with any third party whereby such
Borrower Party or such Subsidiary, as applicable, shall sell or transfer

 

94

--------------------------------------------------------------------------------


 

any property, real or personal, whether now owned or hereafter acquired, and
whereby such Borrower Party or such Subsidiary, as applicable, shall then or
thereafter rent or lease as lessee such property or any part thereof or other
property which such Borrower Party or such Subsidiary intends to use for
substantially the same purpose or purposes as the property sold or transferred.

 

Section 8.12                                Amendment and Waiver.  No Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, (a) enter
into any amendment of, or agree to or accept any waiver, which would adversely
affect the rights of such Borrower Party or such Subsidiary, applicable, or any
member of the Lender Group, of its articles or certificate of incorporation or
formation and by-laws, partnership agreement or other governing documents or
(b) permit any Material Contract to be cancelled or terminated prior to its
stated maturity if such cancellation or termination could reasonably be likely
to result in a Materially Adverse Effect.

 

Section 8.13                                ERISA Liability.  No Borrower Party
shall fail to meet all of the applicable minimum funding requirements of ERISA
and the Code, without regard to any waivers thereof, and, to the extent that the
assets of any of their Plans would be less (by $250,000 or more) than an amount
sufficient to provide all accrued benefits payable under such Plans, the
Borrower Parties shall make the maximum deductible contributions allowable under
the Code (based on Borrowers’ current actuarial assumptions).  No Borrower Party
shall, or shall cause or permit any ERISA Affiliate to, (a) cause or permit to
occur any event that could result in the imposition of a Lien under Section 412
of the Code or Section 302 or 4068 of ERISA, or (b) cause or permit to occur an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Materially Adverse Effect.

 

Section 8.14                                Prepayments.  No Borrower Party
shall, or shall permit any Subsidiary of a Borrower Party to, prepay, redeem,
defease or purchase in any manner, or deposit or set aside funds for the purpose
of any of the foregoing, make any payment in respect of principal of, or make
any payment in respect of interest on, any Funded Debt, except any Borrower may
(i) make regularly scheduled payments of principal or interest required in
accordance with the terms of the instruments governing any Funded Debt permitted
hereunder, and (ii) make payments, including prepayments permitted or required
hereunder, with respect to the Obligations.

 

Section 8.15                                Negative Pledge.  No Borrower Party
shall, or shall permit any Subsidiary of any Borrower Party to, directly or
indirectly, enter into any agreement (other than the Loan Documents) with any
Person that prohibits or restricts or limits the ability of any Borrower Party
or any such Subsidiary to create, incur, pledge, or suffer to exist any Lien
upon any of its respective assets, or restricts the ability of any Subsidiary of
a Borrower to pay Dividends to such Borrower.

 

Section 8.16                                Inconsistent Agreements.  No
Borrower Party shall, or shall permit any Subsidiary of any Borrower Party to,
enter into any contract or agreement which would violate the terms hereof, any
other Loan Document or any Bank Products Document.

 

Section 8.17                                AGI Credit Documents.  Amend,
replace, refinance, refund, restructure, supplement, modify, extend or otherwise
modify the AGI Credit Agreement Loan Documents, or any of them, in effect on the
Agreement Date to contravene the provisions of the Intercreditor

 

95

--------------------------------------------------------------------------------

 


 

Agreement or in any manner which, after giving effect to any such modification,
would result in any non-compliance with the terms and conditions of the
Intercreditor Agreement.

 

Section 8.18                                Restrictions on CWFR.

 

(a)                                  The Borrowers Parties will not permit CWFR
to (i) engage in any business activities or create, incur, assume or permit to
exist any Indebtedness other than ownership of the FRH Preferred Equity Interest
and ongoing activities related thereto, (ii) agree to any amendment,
modification, supplement or waiver to any of the terms of the FRH Preferred or
any agreement which limits or restricts the rights of the members of FRH
without, in each case, the prior consent of the Administrative Agent,
(iii) assign, sale, dispose, pledge or otherwise transfer any of the FRH
Preferred Equity Interest unless, as a result thereof, the Credit Parties have
received an amount at least equal to the Liquidation Payment, or (iv) agree to
the filing of any voluntary bankruptcy petition or similar filing by FRH without
the prior consent of the Majority Lenders.

 

(b)                                 Upon the receipt by CWFR of any
distribution, Liquidation Payment or other payment from FRH, the Credit Parties
shall cause CWFR to distribute such distribution, Liquidation Payment or other
payment to CWI, and such distribution, Liquidation Payment or other payment
shall be distributed by the Borrower Parties to AGI.

 

ARTICLE 9.

 

DEFAULT

 

Section 9.1                                      Events of Default.  Each of the
following shall constitute an Event of Default, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule, or regulation of any governmental or non-governmental body:

 

(a)                                  Any representation, warranty, certification
or statement of fact made under this Agreement, any other Loan Document or any
Bank Products Document shall prove incorrect or misleading in any material
respect (unless such representation, warranty, certification or statement of
fact is qualified as to materiality, in which case such representation,
warranty, certification or statement of fact shall at any time prove to have
been incorrect or misleading in any respect) when made or deemed to have been
made pursuant to Section 5.4;

 

(b)                                 Any payment of any principal or interest
hereunder, or any reimbursement obligations with respect to any Letter of Credit
(including obligations of AGI under the Letter of Credit Reimbursement
Agreement), or any fees payable hereunder or under the other Loan Documents
shall not be received by the Administrative Agent on the date such payment is
due;

 

(c)                                  Any Borrower Party shall default in the
performance or observance of any agreement or covenant contained in
Section 2.12, 6.1, 6.5, 6.6, 6.7, 6.10, 6.12 or 6.15 or in Article 7 or
Article 8 or in any Security Document;

 

(d)                                 Any Borrower Party shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere

 

96

--------------------------------------------------------------------------------


 

in this Section 9.1, and such default, if curable, shall not be cured to the
Majority Lenders’ satisfaction within the earlier of (i) a period of ten
(10) days from the date that such Borrower Party knew or should have known of
the occurrence of such default, or (ii) a period of ten (10) days after written
notice of such default is given to such Borrower Party;

 

(e)                                  There shall occur any default in the
performance or observance of any agreement or covenant contained in any of the
other Loan Documents or in the Bank Products Documents (other than this
Agreement or the Security Documents or as otherwise provided in this
Section 9.1) which shall not be cured to the Majority Lenders’ satisfaction
within the applicable cure period, if any, provided for in such Loan Document or
Bank Products Document;

 

(f)                                    There shall occur any Change in Control;

 

(g)                                 (i) There shall be entered a decree or order
for relief in respect of any Borrower Party or any Subsidiary of a Borrower
Party under the Bankruptcy Code, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or ordering the winding-up or liquidation of the affairs of any
Borrower Party or any Subsidiary of a Borrower Party, or (ii) an involuntary
petition shall be filed against any Borrower Party or any Subsidiary of a
Borrower Party and a temporary stay entered and (A) such petition and stay shall
not be diligently contested, or (B) any such petition and stay shall continue
undismissed for a period of forty-five (45) consecutive days;

 

(h)                                 AGI, any Borrower Party or any Subsidiary of
a Borrower Party shall commence an Insolvency Proceeding or AGI, any Borrower
Party or any Subsidiary of a Borrower Party shall consent to the institution of
an Insolvency Proceeding or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of AGI or such Borrower Party or any Subsidiary of a Borrower
Party or of any substantial part of its properties, or AGI, any Borrower Party
or any Subsidiary of a Borrower Party shall fail generally to pay its debts as
they become due, or AGI, any Borrower Party or any Subsidiary of a Borrower
Party shall take any action in furtherance of any such action;

 

(i)                                     A final judgment (other than a money
judgment or judgments fully covered (except for customary deductibles or
copayments not to exceed $250,000 in the aggregate) by insurance as to which the
insurance company has acknowledged coverage) shall be entered by any court
against any Borrower Party or any Subsidiary of any Borrower Party for the
payment of money which exceeds, together with all such other judgments of the
Borrower Parties and their Subsidiaries, $250,000 in the aggregate, or a warrant
of attachment or execution or similar process shall be issued or levied against
property of any Borrower Party or any Subsidiary of a Borrower Party pursuant to
a final judgment which, together with all other such property of the Borrower
Parties and their Subsidiaries subject to other such process, exceeds in value
$250,000 in the aggregate, and if, within thirty (30) days after the entry,
issue, or levy thereof, such judgment, warrant, or process shall not have been
paid or discharged or stayed pending appeal, or if, after the expiration of any
such stay, such judgment, warrant, or process shall not have been paid or
discharged;

 

97

--------------------------------------------------------------------------------


 

(j)                                     There shall be at any time any
“accumulated funding deficiency”, as defined in ERISA or in Section 412 of the
Code, with respect to any Plan maintained by any Borrower Party or any ERISA
Affiliate of a Borrower Party, or to which any Borrower Party or any of its
ERISA Affiliates has any liabilities, or any trust created thereunder; or a
trustee shall be appointed by a United States District Court to administer any
such Plan; or the PBGC shall institute proceedings to terminate any such Plan;
or any Borrower Party or any ERISA Affiliate of any Borrower Party shall incur
any liability to the PBGC in connection with the termination of any such Plan;
or any Plan or trust created under any Plan of any Borrower Party or any ERISA
Affiliate of any Borrower Party shall engage in a non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof, or any party dealing with any such Plan or
trust to any material tax or penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; or any Borrower Party or any
ERISA Affiliate of any Borrower Party shall enter into or become obligated to
contribute to a Multiemployer Plan; or there shall be at any time a Lien imposed
against the assets of a Borrower Party or ERISA Affiliate under Code
Section 412, or ERISA Sections 302 or 4068; or there shall occur at any time an
ERISA Event to the extent such ERISA Event could reasonably be expected to
result in an aggregate liability greater than $250,000 or otherwise have a
Materially Adverse Effect;

 

(k)                                  (i) There shall occur any default (after
the expiration of any applicable cure period) under any indenture, agreement, or
instrument evidencing Funded Debt of any Borrower Party or any Subsidiary of a
Borrower Party in an aggregate principal amount exceeding $250,000 (determined
singly or in the aggregate with other Funded Debt), or (ii) there shall occur
any default under any Hedge Agreement (after the expiration of any applicable
cure period set forth therein);

 

(l)                                     (i) There shall occur any default (after
the expiration of any applicable cure period) under any AGI Credit Document,
including any “Event of Default” as such term is defined in the AGI Credit
Agreement, or (ii) any Borrower Party or an Affiliate thereof, including AGI,
shall fail to observe or perform any covenant, condition or other agreement
relating to any AGI Credit Document, the effect of which is to cause, or permit
any AGI Credit Agreement Lender or the AGI Credit Agreement Agent, with or
without any require notice, to demand all AGI Credit Agreement Debt be paid,
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise);

 

(m)                               Any of Marcus Lemonis, Kenneth Marshall and
Brent Moody ceases to be holding the office or position with Camping World or
any other Borrower Party held by such Person on the Agreement Date, and such
Person is not replaced by a Person reasonably acceptable to the Administrative
Agent within 90 days of such cessation;

 

(n)                                 Permitted Holder ceases to directly or
indirectly own and control more than fifty percent (50%) of the outstanding
Equity Interests of FreedomRoads; provided, however, that the occurrence of such
event as a result of the death of Permitted Holder shall not be considered an
Event of Default during the time JPMorgan Chase & Co. controls, as trustee for
the estate of Permitted Holder, more than fifty percent (50%) of the outstanding
Equity Interests of FreedomRoads;

 

98

--------------------------------------------------------------------------------


 

(o)                                 All or any portion of the Deferred Tax
Liabilities shall become due and payable by CWI or any other Borrower Party, and
CWI or such Borrower Party uses operating funds or the proceeds of a Loan to
fund any such payment; or

 

(p)                                 All or any portion of any Loan Document or
any Bank Products Document shall at any time and for any reason be declared to
be unenforceable, null or void, or a proceeding shall be commenced by any
Borrower Party, any Subsidiary of a Borrower Party or any Affiliate thereof, by
any Governmental Authority having jurisdiction over any Borrower Party, any
Subsidiary of a Borrower Party or any Affiliate thereof, or by any party to such
Loan Document or Bank Products Document (other than a member of the Lender
Group) seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Borrower Party, any Subsidiary of a Borrower Party or any Affiliate thereof
shall deny that it has any liability or obligation for the payment of any
Obligation purported to be created under any Loan Document or any Bank Products
Document, or any Administrative Agent Hedge Agreement shall be terminated as a
result of a default or event of default by any Borrower Party or revoked.

 

Section 9.2                                      Remedies.  If an Event of
Default shall have occurred and shall be continuing, in addition to the rights
and remedies set forth elsewhere in this Agreement, the other Loan Documents and
the Bank Products Documents:

 

(a)                                  With the exception of an Event of Default
specified in Section 9.1(g) or 9.1(h), the Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders, (i) terminate the Revolving Loan Commitment
and the Letter of Credit Commitment, or (ii) declare the principal of and
interest on the Loans and all other Obligations (other than any Obligations
existing from time to time of any Borrower Party to the Administrative Agent (or
an Affiliate of the Administrative Agent) arising in connection with any Bank
Products Documents) to be forthwith due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.

 

(b)                                 Upon the occurrence and continuance of an
Event of Default specified in Section 9.1(g) or 9.1(h), such principal,
interest, and other Obligations (other than any Obligations existing from time
to time of any Borrower Party to the Administrative Agent (or an Affiliate of
the Administrative Agent) arising in connection with any Bank Products
Documents) shall thereupon and concurrently therewith become due and payable,
and the Revolving Loan Commitment and the Letter of Credit Commitment, shall
forthwith terminate, all without any action by the Lender Group, or any of them
and without presentment, demand, protest, or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.

 

(c)                                  The Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders exercise all of the post-default rights
granted to the Lender Group, or any of them, under the Loan Documents or under
Applicable Law.  The Administrative Agent, for the benefit of the Lender Group,
shall have the right to the appointment of a receiver for the Property of the
Borrower

 

99

--------------------------------------------------------------------------------


 

Parties, and the Borrower Parties hereby consent to such rights and such
appointment and hereby waive any objection the Borrower Parties may have thereto
or the right to have a bond or other security posted by the Lender Group, or any
of them, in connection therewith.

 

(d)                                 In regard to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of
any acceleration of the Obligations pursuant to the provisions of this
Section 9.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, Borrowers shall
promptly upon demand by the Administrative Agent deposit in a Letter of Credit
Reserve Account opened by the Administrative Agent for the benefit of the Lender
Group an amount equal to one hundred five percent (105%) of the aggregate then
undrawn and unexpired amount of such Letter of Credit Obligations.  Amounts held
in such Letter of Credit Reserve Account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay other Obligations in the
manner set forth in Section 2.11.  Pending the application of such deposit to
the payment of the Reimbursement Obligations, the Administrative Agent shall, to
the extent reasonably practicable, invest such deposit in an interest bearing
open account or similar available savings deposit account and all interest
accrued thereon shall be held with such deposit as additional security for the
Obligations.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied, and all
other Obligations shall have been paid in full, the balance, if any, in such
Letter of Credit Reserve Account shall be returned to Borrowers.  Except as
expressly provided hereinabove, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by Borrowers.

 

(e)                                  The rights and remedies of the Lender Group
hereunder shall be cumulative, and not exclusive.

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                                Appointment and Authorization.  Each
member of the Lender Group hereby irrevocably appoints and authorizes, and
hereby agrees that it will require any transferee of any of its interest in this
Agreement and the other Loan Documents and its Loans, its portion of the
Revolving Loan Commitment and, if applicable, the Letter of Credit Commitment
irrevocably to appoint and authorize, the Administrative Agent to take such
actions as its agent on its behalf and to exercise such powers hereunder and
under the other Loan Documents as are delegated by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto.  Without
limiting the foregoing, each member of the Lender Group hereby authorizes the
Administrative Agent to execute and deliver each Loan Document to which the
Administrative Agent is, or is required to be, a party.  Neither the
Administrative Agent nor any of its directors, officers, employees, or agents
shall be liable for any action taken or omitted to be taken by it hereunder or
in connection herewith, except for its own gross negligence or willful
misconduct as determined by a final non-appealable order of a court of competent
jurisdiction.

 

100

--------------------------------------------------------------------------------


 

Section 10.2                                Interest Holders.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed with the Administrative Agent under this Section 10.2, as the
holder of all of the interests of such Lender in this Agreement and the other
Loan Documents, its Loans and its portion of the Revolving Loan Commitment until
written notice of transfer, signed by such Lender (or the Person designated in
the last notice filed with the Administrative Agent) and by the Person
designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

 

Section 10.3                                Consultation with Counsel.  The
Administrative Agent may consult with legal counsel selected by it and shall not
be liable to any Lender or the Issuing Bank for any action taken or suffered by
it in good faith in reliance on the advice of such counsel.

 

Section 10.4                                Documents.  The Administrative Agent
shall not be under any duty to examine, inquire into, or pass upon the validity,
effectiveness, or genuineness of this Agreement, any other Loan Document, or any
instrument, document, or communication furnished pursuant hereto or in
connection herewith, and the Administrative Agent shall be entitled to assume
that they are valid, effective, and genuine, have been signed or sent by the
proper parties, and are what they purport to be.

 

Section 10.5                                Administrative Agent and
Affiliates.  With respect to the Revolving Loan Commitment and the Loans, the
Administrative Agent shall have the same rights and powers hereunder as any
other Lender, and the Administrative Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower Parties or any Affiliates of, or Persons doing business with, the
Borrower Parties, as if it were not the Administrative Agent or affiliated with
the Administrative Agent and without any obligation to account therefor.  The
Lenders and the Issuing Bank acknowledge that the Administrative Agent and its
Affiliates have other lending and investment relationships with the Borrower
Parties and their Affiliates and in the future may enter into additional such
relationships.

 

Section 10.6                                Responsibility of the Administrative
Agent.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any other member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall be entitled to
assume that no Default exists unless it has actual knowledge, or has been
notified by the any Borrower Party, of such fact, or has been notified by a
Lender that such Lender considers that a Default exists, and such Lender shall
specify in detail the nature thereof in writing.  The Administrative Agent shall
provide each Lender with copies of such documents received from any Borrower
Party as such Lender may reasonably request.

 

101

--------------------------------------------------------------------------------


 

Section 10.7                                Action by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to use its discretion with respect to exercising or refraining from exercising
any rights which may be vested in it by, and with respect to taking or
refraining from taking any action or actions which it may be able to take under
or in respect of, this Agreement, unless the Administrative Agent shall have
been instructed by the Majority Lenders to exercise or refrain from exercising
such rights or to take or refrain from taking such action.  The Administrative
Agent shall incur no liability under or in respect of this Agreement with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment or which may seem to it to be necessary or desirable in
the circumstances.

 

(b)                                 The Administrative Agent shall not be liable
to the Lenders and the Issuing Bank, or any of them, in acting or refraining
from acting under this Agreement or any other Loan Document in accordance with
the instructions of the Majority Lenders (or all Lenders if expressly required
by Section 11.12), and any action taken or failure to act pursuant to such
instructions shall be binding on all Lenders and the Issuing Bank.

 

Section 10.8                                Notice of Default.  In the event
that any member of the Lender Group shall acquire actual knowledge, or shall
have been notified in writing, of any Default, such member of the Lender Group
shall promptly notify the other members of the Lender Group, and the
Administrative Agent shall take such action and assert such rights under this
Agreement as the Majority Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting pursuant to any such request.  If the Majority Lenders shall fail to
request the Administrative Agent to take action or to assert rights under this
Agreement in respect of any Default after their receipt of the notice of any
Default from a member of the Lender Group, or shall request inconsistent action
with respect to such Default, the Administrative Agent may, but shall not be
required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

 

Section 10.9                                Responsibility Disclaimed.  The
Administrative Agent shall not be under any liability or responsibility
whatsoever as Administrative Agent:

 

(a)                                  To any Borrower Party or any other Person
or entity as a consequence of any failure or delay in performance by or any
breach by, any member of the Lender Group of any of its obligations under this
Agreement;

 

(b)                                 To any Lender Group, or any of them, as a
consequence of any failure or delay in performance by, or any breach by, any
Borrower Party or any other obligor of any of its obligations under this
Agreement or any other Loan Document; or

 

(c)                                  To any Lender Group, or any of them, for
any statements, representations, or warranties in this Agreement, or any other
document contemplated by this Agreement or any information provided pursuant to
this Agreement, any other Loan Document, or any other

 

102

--------------------------------------------------------------------------------


 

document contemplated by this Agreement, or for the validity, effectiveness,
enforceability, or sufficiency of this Agreement, any other Loan Document, or
any other document contemplated by this Agreement.

 

Section 10.10                          Indemnification.  The Lenders agree to
indemnify (to the extent not reimbursed by Borrowers) and hold harmless the
Administrative Agent and each of its employees, representatives, officers and
directors (each, an “Administrative Agent Indemnified Person”) pro rata in
accordance with their Aggregate Commitment Ratios from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Administrative Agent Indemnified
Person is a party to any such action, suit or investigation) whatsoever which
may be imposed on, incurred by, or asserted against an Administrative Agent
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties, or any of them, of any representation or warranty made hereunder, or
otherwise in any way relating to or arising out of the Revolving Loan
Commitment, the Loans, the Letters of Credit, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement or any action
taken or omitted by the Administrative Agent under this Agreement, any other
Loan Document, or any other document contemplated by this Agreement (other than
Bank Products Documents), the making, administration or enforcement of the Loan
Documents and the Loans or any transaction contemplated hereby or any related
matters unless, with respect to any of the above, such Administrative Agent
Indemnified Person is determined by a final non-appealable judgment of a court
of competent jurisdiction to have acted or failed to act with gross negligence
or willful misconduct.  This Section 10.10 is for the benefit of each
Administrative Agent Indemnified Person and shall not in any way limit the
obligations of the Borrower Parties under Section 6.18.  The provisions of this
Section 10.10 shall survive the termination of this Agreement.

 

Section 10.11                          Credit Decision.  Each member of the
Lender Group represents and warrants to each other member of the Lender Group
that:

 

(a)                                  In making its decision to enter into this
Agreement and to make its Advances it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower Parties and that it has made an independent credit judgment, and that
it has not relied upon information provided by the Administrative Agent;

 

(b)                                 So long as any portion of the Obligations
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of the Borrower Parties; and

 

(c)                                  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower Parties which may come into the
possession of any of the Administrative Agent or any Affiliates of the
Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

Section 10.12                          Successor Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and Borrowers.  Upon any such resignation,
the Majority Lenders shall have the right to appoint a successor Administrative
Agent (with the consent of Borrowers if no Event of Default then exists).  If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the US, a State or any political subdivision thereof which has combined
capital and reserves in excess of $250,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 10 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

 

Section 10.13                          Administrative Agent May File Proofs of
Claim.  The Administrative Agent may file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Bank allowed in any
judicial proceedings relative to any Borrower Party or any of their respective
creditors or property, and shall be entitled and empowered to collect, receive
and distribute any monies, securities or other property payable or deliverable
on any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due to the Administrative
Agent for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel, and any
other amounts due the Administrative Agent under Section 11.2.  Nothing
contained in the Loan Agreement or the Loan Documents shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting this Agreement, any Revolving
Loan Notes, the Letters of Credit or the rights of any holder thereof, or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

Section 10.14                          Collateral.  The Administrative Agent is
hereby authorized to hold all Collateral pledged pursuant to any Loan Document
and to act on behalf of the Lender Group, in its own capacity and through other
agents appointed by it, under the Security Documents; provided, that the
Administrative Agent shall not agree to the release of any Collateral except in
accordance with the terms of this Agreement.  The Lender Group acknowledges that
the Loans, any Overadvances, all Obligations with respect to Bank Products
Documents and all interest, fees and expenses hereunder constitute one Funded
Debt, secured by all of the Collateral.  The

 

104

--------------------------------------------------------------------------------


 

Administrative Agent hereby appoints each Lender and the Issuing Bank as its
agent (and each Lender and the Issuing Bank hereby accepts such appointment) for
the purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with the UCC, can be perfected by possession.  Should any Lender or
the Issuing Bank obtain possession of any such Collateral, subject to the
limitations set forth in the Block Account Agreements, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

Section 10.15                          Release of Collateral.

 

(a)                                  Each Lender and the Issuing Bank hereby
directs, in accordance with the terms of this Agreement, the Administrative
Agent to release any Lien held by the Administrative Agent for the benefit of
the Lender Group:

 

(i)                                     against all of the Collateral, upon the
payment in full of the Obligations and termination of the Revolving Loan
Commitment; or

 

(ii)                                  against any part of the Collateral sold or
disposed of by the Borrower Parties if such sale or disposition is permitted by
Section 8.7 or is otherwise consented to by the requisite Lenders for such
release as set forth in Section 11.12, as certified to the Administrative Agent
by Borrowers in a certificate of an Authorized Signatory.

 

(b)                                 Each Lender and the Issuing Bank hereby
directs the Administrative Agent to execute and deliver or file or authorize the
filing of such termination and partial release statements and do such other
things as are necessary to release Liens to be released pursuant to this
Section 10.15 promptly upon the effectiveness of any such release.  Upon request
by the Administrative Agent at any time, the Lenders and the Issuing Bank will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 10.15.

 

Section 10.16                          [Intentionally Omitted].

 

ARTICLE 11.

 

MISCELLANEOUS

 

Section 11.1                                Notices.

 

(a)                                  All notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given five
(5) days after deposit in the mail, designated as certified mail, return receipt
requested, postage-prepaid, or one (1) day after being entrusted to a reputable
commercial overnight delivery service, or when delivered to the telegraph office
or sent out (with receipt confirmed) by telex or telecopy, (or to the extent
specifically permitted under Section 11.1(c) only, when sent out by electronic
means) addressed to the party to which such notice is directed at its address
determined as in this Section 11.1.  All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

 

105

--------------------------------------------------------------------------------

 


 

(i)                                     If to any Borrower Party, to such
Borrower Party in care of Camping World at:

 

Camping World, Inc.

650 Three Springs Road

Bowling Green, KY 42104

Attn: Chief Financial Officer

 

And

 

Camping World, Inc.

Two Marriott Drive

Lincolnshire, IL 60069

Attn: Brent Moody

Telecopy No.: (847) 808-7015

Email: bmoody@campingworldrv.com

 

with a copy to:

 

Robert T. York, Esq.

Kaplan, Strangis and Kaplan, P.A.

90 South Seventh Street

Suite 5500

Minneapolis, MN 55402

Telecopy No.: (612) 375-1143

Email: rty@kskpa.com

 

(ii)                                  If to the Administrative Agent, to it at:

 

SunTrust Bank

303 Peachtree Street, 23rd Floor

Mail Code GA-ATL 1981

Atlanta, Georgia 30308

Attn: Angela Leake

Telecopy No.: 404-813-5890

Email:  Angela.Leake@suntrust.com

 

with a copy to:

 

Chris Molen, Esq.

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30308

Telecopy No.: (404) 815-2424

Email: chrismolen@paulhastings.com

 

106

--------------------------------------------------------------------------------


 

(iii)                               If to SunTrust, as a Lender, to it at the
address set forth above for the Administrative Agent;

 

(iv)                              to any other Lender, to it at its address set
forth on Schedule 11.1(a) or as set forth in the Assignment and Assumption to
which such Lender is a party as an assignee; and

 

(v)                                 If to the Issuing Bank, to it at the address
set forth above for the Administrative Agent.

 

(b)                                 Any party hereto may change the address to
which notices shall be directed under this Section 11.1 by giving ten (10) days
written notice of such change to the other parties.

 

(c)                                  Borrowers may make delivery of the items
required by Section 7.3 via electronic mail to the Lender Group or may deliver
such items to the Administrative Agent with instructions for the Administrative
Agent to post such documents on an E-System for viewing by the Lender Group. 
The Administrative Agent shall so post such items within a reasonable period of
time after delivery thereof by Borrowers.  Such posting or sending via
electronic mail to the Lender Group shall constitute delivery of such items to
the Lender Group.

 

Section 11.2                                Expenses.  Each Borrower agrees,
jointly and severally, to promptly pay or promptly reimburse:

 

(a)                                  All out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and syndication of this Agreement, the other Loan Documents and the
Bank Products Documents, the transactions contemplated hereunder and thereunder,
and the making of the initial Advance hereunder, including the fees and
disbursements of counsel for the Administrative Agent;

 

(b)                                 All out-of-pocket costs and expenses of the
Administrative Agent in connection with the administration of the transactions
contemplated in this Agreement, the other Loan Documents and the Bank Products
Documents, and the preparation, negotiation, execution, and delivery of any
waiver, amendment, or consent by the Lenders relating to this Agreement, the
other Loan Documents or the Bank Products Documents, including all out-of-pocket
costs and expenses of the Administrative Agent in connection with its periodic
field audits, environmental audits, appraisals and examinations, a fee of $850
(as may be increased by the Administrative Agent from time to time) per day, per
auditor, plus out-of-pocket costs and expenses for each field audit or
examination of a Borrower Party performed by personnel employed by the
Administrative Agent and the reasonable fees and the disbursements of counsel
for the Administrative Agent;

 

(c)                                  All out-of-pocket costs and expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder;

 

(d)                                 All out-of-pocket costs and expenses of the
Administrative Agent, the Issuing Bank and any Lender in connection with any
restructuring, refinancing, or “work out” of

 

107

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement, and of obtaining performance
under this Agreement, the other Loan Documents and the Bank Products Documents,
and all out-of-pocket costs and expenses of collection if default is made in the
payment of the Obligations, which in each case shall include fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Issuing Bank
and any Lender, and the fees and out-of-pocket expenses of any experts of the
Administrative Agent, or consultants of the Administrative Agent,; and

 

(e)                                  All taxes, assessments, general or special,
and other charges levied on, or assessed, placed or made against any of the
Collateral, any Revolving Loan Notes or the Obligations.

 

Section 11.3                                Waivers.  The rights and remedies of
the Lender Group under this Agreement, the other Loan Documents and the Bank
Products Documents shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have.  No failure or delay by the Lender
Group, or any of them, or the Majority Lenders in exercising any right shall
operate as a waiver of such right.  The Lender Group expressly reserve the right
to require strict compliance with the terms of this Agreement in connection with
any funding of a request for an Advance.  In the event the Lenders decide to
fund a request for an Advance at a time when Borrowers are not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not be deemed to constitute an undertaking by the Lenders to fund any further
requests for Advances or preclude the Lenders from exercising any rights
available to the Lenders under the Loan Documents or at law or equity.  Any
waiver or indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future.  Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to Borrowers.

 

Section 11.4                                Set-Off.  In addition to any rights
now or hereafter granted under Applicable Law and not by way of limitation of
any such rights, except to the extent limited by Applicable Law, at any time
that a Default exists, each member of the Lender Group and each subsequent
holder of the Obligations is hereby authorized by the Borrower Parties at any
time or from time to time, without notice to the Borrower Parties or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and apply any and all deposits (general or special, time or demand,
including Funded Debt evidenced by certificates of deposit, in each case whether
matured or unmatured, but not including any amounts held by any member of the
Lender Group or any of its Affiliates in any escrow account) and any other
Funded Debt at any time held or owing by any member of the Lender Group or any
such holder to or for the credit or the account of any Borrower Party, against
and on account of the obligations and liabilities of the Borrower Parties, to
any member of the Lender Group or any such holder under this Agreement, any
Revolving Loan Notes, any other Loan Document and any Bank Products Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, any Revolving Loan Notes, any other Loan Document or any
Bank Products Document, irrespective of whether or not (a) the Lender Group
shall have made any demand hereunder or (b) the Lender Group shall have declared
the principal of and interest on the Loans

 

108

--------------------------------------------------------------------------------


 

and any Notes and other amounts due hereunder to be due and payable as permitted
by Section 9.2 and although said obligations and liabilities, or any of them,
shall be contingent or unmatured.  Any sums obtained by any member of the Lender
Group or by any subsequent holder of the Obligations shall be subject to the
application of payments provisions of Article 2.

 

Section 11.5                                Assignment.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower Party without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of the Administrative Agent) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Any Lender (and any Lender that is an
Issuing Bank) may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its portion of the Revolving Loan Commitment and the Loans at the time owing to
it and, if applicable, all or a portion of its portion of the Letter of Credit
Commitment and excluding rights and obligations with respect to Bank Products
Documents); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s portion of the Revolving Loan
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the portion of the Revolving Loan Commitment, of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default exists, Camping World otherwise
consents (each such consent not to be unreasonably withheld or delayed, and
Camping World shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof), and (ii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.  Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 11.5(c),
from and after the effective date specified in each Assignment and Acceptance,
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 6.19(d), 12.3 and 12.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale

 

109

--------------------------------------------------------------------------------


 

by such Lender of a participation in such rights and obligations in accordance
with this Section 11.5(b).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
portion of the Revolving Loan Commitment of, and principal amount of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may, without the consent of, or
notice to, Borrowers or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights or obligations under this Agreement (including all or a portion
of its portion of the Revolving Loan Commitment or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers and the
Lender Group shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 11.12(a)(i) that affects
such Participant.  Subject to Section 11.5(e), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.8(b), 2.9, 6.18,
6.19(d) and 12.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.5(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.8(b) as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.8(b) or 12.3 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrowers’ prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.8(b) unless Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of
Borrowers, to comply with Section 2.8(b) as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including (i) any pledge or
assignment to secure obligations to a Federal Reserve Bank and (ii) in the case
of any Lender that is a Fund, any pledge or assignment of all or any portion of
such Lender’s rights under this Agreement to any holders of obligations owed, or
securities issued, by such Lender as

 

110

--------------------------------------------------------------------------------


 

security for such obligations or securities, or to any trustee for, or any other
representative of, such holders, and this Section 11.5 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 11.6                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  In proving this Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

 

Section 11.7                                Under Seal; Governing Law.  This
Agreement and the other Loan Documents are intended to take effect as sealed
instruments and shall be construed in accordance with and governed by the laws
of the State of Georgia, without regard to the conflict of laws principles
thereof, except to the extent otherwise provided in the Loan Documents.

 

Section 11.8                                Severability.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.9                                Headings.  Headings used in this
Agreement are for convenience only and shall not be used in connection with the
interpretation of any provision hereof.

 

Section 11.10                          Source of Funds.  Notwithstanding the use
by the Lenders of the Base Rate and the Eurodollar Rate as reference rates for
the determination of interest on the Loans, the Lenders shall be under no
obligation to obtain funds from any particular source in order to charge
interest to Borrowers at interest rates tied to such reference rates.

 

Section 11.11                          Entire Agreement.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  Each Borrower Party represents
and warrants to the Lender Group that it has read the provisions of this
Section 11.11 and discussed the provisions of this Section 11.11 and the rest of
this Agreement with counsel for such Borrower Party, and such Borrower Party
acknowledges and agrees that the Lender Group is expressly relying upon such
representations and warranties of such Borrower Party (as well as the other
representations and warranties of such Borrower Party set forth in this
Agreement and the other Loan Documents) in entering into this Agreement.

 

111

--------------------------------------------------------------------------------


 

Section 11.12                          Amendments and Waivers.

 

(a)                                  Neither this Agreement, any other Loan
Document nor any term hereof or thereof may be amended orally, nor may any
provision hereof be waived orally but only by an instrument in writing signed by
the Majority Lenders, or in the case of Loan Documents executed by the
Administrative Agent (and not the other members of the Lender Group), signed by
the Administrative Agent and approved by the Majority Lenders and, in the case
of an amendment, also by Borrowers, except that (i) the consent of each of the
Lenders shall be required for (A) any sale or release of, or the subordination
of the Administrative Agent’s security interest in, any material Collateral
except in conjunction with sales or transfers of Collateral permitted hereunder
or any release of any guarantor of the Obligations, (B) any extensions,
postponements or delays of the Maturity Date or the scheduled date of payment of
interest or principal or fees, or any reduction of principal (without a
corresponding payment with respect thereto), or reduction in the rate of
interest or fees due to the Lenders hereunder or under any other Loan Documents,
(C) any amendment of this Section 11.12 or of the definition of Majority Lenders
or any other provision of the Loan Documents specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder; (D) any amendment increasing the
Revolving Loan Commitment (it being understood and agreed that a waiver of any
Default or modification of any of the defined terms contained herein (other than
those defined terms specifically addressed in this Section 11.12) shall not
constitute a change in the terms of the Revolving Loan Commitment of any
Lender); (E) any amendment increasing the amounts or percentages set forth in
the definition of Borrowing Base; (F) any amendment to the definitions of
Availability, Eligible Trade Accounts, Eligible Credit Card Accounts, Eligible
In-Transit Inventory or Eligible Landed Inventory to the extent that any such
amendment results in more credit being made available to Borrowers under the
Borrowing Base, but not otherwise; and (G) any amendment to Section 2.11;
(ii) the consent of the Administrative Agent, the Majority Lenders and Borrowers
shall be required for any amendment to Section 2.1(e) or Article 10; (iii) the
consent of the Issuing Bank, the Majority Lenders and Borrowers shall be
required for any amendment to Section 2.1(b) or 2.15 or the definition of Letter
of Credit Commitment; (iv) the consent of the Guarantors and the Majority
Lenders shall be required for any amendment to Article 3; (v) the consent of the
Swing Bank, the Majority Lenders and Borrowers shall be required for any
amendment to Section 2.1(c) or 2.2(g); (vi) the consent of the Administrative
Agent only shall be required to amend Schedule 1.1(a) to reflect assignments of
the Revolving Loan Commitment and the Loans in accordance with this Agreement
and (vii) any amendment, waiver or other modification of any term or condition
of the Fee Letter shall require the consent of the Administrative Agent and
Borrowers only.  In addition to the required consents set forth above, if
SunTrust or any Affiliate thereof has entered into an Administrative Agent Hedge
Agreement with any Borrower Party and SunTrust is no longer the Administrative
Agent or a Lender, the consent of SunTrust or such Affiliate shall be required
for any amendment to Section 2.11 or any amendment described in
Section 11.12(a)(i)(A).  Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

 

(b)                                 Each Lender grants to the Administrative
Agent the right to purchase all (but not less than all) of such Lender’s portion
of the Revolving Loan Commitment, portion of the Letter of Credit Commitment,
the Loans and the Letter of Credit Obligations owing to it and any Revolving
Loan Notes held by it and all of its rights and obligations hereunder and under
the other Loan Documents at a price equal to the outstanding principal amount of
the Loans payable

 

112

--------------------------------------------------------------------------------


 

to such Lender plus any accrued but unpaid interest on such Loans and accrued
but unpaid commitment fees and letter of credit fees owing to such Lender plus
the amount necessary to cash collateralize any Letters of Credit issued by such
Lender, which right may be exercised by the Administrative Agent if such Lender
refuses to execute any amendment, waiver or consent which requires the written
consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and Borrowers have agreed.  Each Lender agrees that if the
Administrative Agent exercises its option hereunder, it shall promptly execute
and deliver an Assignment and Acceptance and other agreements and documentation
necessary to effectuate such assignment.  The Administrative Agent may assign
its purchase rights hereunder to any assignee if such assignment complies with
the requirements of Section 11.5(b).

 

(c)                                  If any fees are paid to the Lenders as
consideration for amendments, waivers or consents with respect to this
Agreement, at Administrative Agent’s election, such fees may be paid only to
those Lenders that agree to such amendments, waivers or consents within the time
specified for submission thereof.

 

Section 11.13                          Other Relationships.  No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of any member of the Lender Group to enter into or maintain business
relationships with any Borrower, or any of their respective Affiliates, beyond
the relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

Section 11.14                          Pronouns.  The pronouns used herein shall
include, when appropriate, either gender and both singular and plural, and the
grammatical construction of sentences shall conform thereto.

 

Section 11.15                          Disclosure.  The Borrower Parties agree
that the Administrative Agent shall have the right to issue press releases
regarding the making of the Loans and issuance of Letters of Credit and the
Revolving Loan Commitment to Borrowers pursuant to the terms of this Agreement.

 

Section 11.16                          Replacement of Lender.  In the event that
a Replacement Event occurs and is continuing with respect to any Lender,
Borrowers may designate another financial institution (such financial
institution being herein called a “Replacement Lender”) acceptable to the
Administrative Agent, and which is not a Borrower or an Affiliate of a Borrower,
to assume such Lender’s portion of the Revolving Loan Commitment hereunder, to
purchase the Loans and participations of such Lender and such Lender’s rights
hereunder and (if such Lender is the Issuing Bank) to issue Letters of Credit in
substitution for all outstanding Letters of Credit issued by such Lender,
without recourse to or representation or warranty by, or expense to, such Lender
for a purchase price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus amounts necessary to cash collateralize any Letters of Credit issued
by such Lender, and upon such assumption, purchase and substitution, and subject
to the execution and delivery to the Administrative Agent by the Replacement
Lender of documentation satisfactory to the Administrative Agent (pursuant to
which such Replacement Lender shall assume the obligations of such original
Lender under this Agreement), the Replacement Lender shall succeed to the rights
and obligations of such Lender

 

113

--------------------------------------------------------------------------------


 

hereunder and such Lender shall no longer be a party hereto or have any rights
hereunder provided that the obligations of Borrowers to indemnify such Lender
with respect to any event occurring or obligations arising before such
replacement shall survive such replacement.  “Replacement Event” shall mean,
with respect to any Lender, (a) the commencement of or the taking of possession
by, a receiver, custodian, conservator, trustee or liquidator of such Lender, or
the declaration by the appropriate regulatory authority that such Lender is
insolvent or (b) the making of any claim by any Lender under Section 2.8(b),
12.3 or 12.5, unless the changing of the lending office by such Lender would
obviate the need of such Lender to make future claims under such Sections.

 

Section 11.17                          Confidentiality.  No member of the Lender
Group shall disclose any non-public confidential information regarding the
Borrower Parties (“Confidential Information”) to any other Person without the
consent of Borrowers, other than (i) to such member of the Lender Group’s
Affiliates and their officers, directors, employees, agents and advisors, to
other members of the Lender Group and, as contemplated by Section 11.5, to
actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower Parties
received by it from such member of the Lender Group, (iv) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking and (v) in connection with the exercise of any remedy hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder.

 

Section 11.18                          Revival and Reinstatement of
Obligations.  If the incurrence or payment of the Obligations by any Borrower or
any Guarantor, or the transfer to the Lender Group of any property, should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group, or any of them,
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group, or
any of them, is required or elects to repay or restore, and as to all reasonable
costs, expenses and attorneys fees of the Lender Group related thereto, the
liability of such Borrower or such Guarantor, as applicable, automatically shall
be revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

 

Section 11.19                          Electronic Transmissions.

 

(a)                                  Authorization.  Subject to the provisions
of this Section 11.19(a), each of the Administrative Agent, Borrowers, the
Lenders, the Issuing Bank and each of their Affiliates is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole and
absolute discretion, Electronic Transmissions in connection with any Loan
Document and the transactions contemplated therein.  Each of Camping World and
the other Borrower Parties hereby acknowledges and agrees, and each of Camping
World and the other Borrower Parties shall cause each of their Subsidiaries to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use,

 

114

--------------------------------------------------------------------------------


 

including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

 

(b)                                 Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to the terms and
conditions of this Agreement, separate terms and conditions posted or referenced
in such E-System and related contractual obligations executed by the Borrower
Parties or the members of the Lender Group in connection with the use of such
E-System.

 

(c)                                  Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein.  No warranty of any kind is made by
the Administrative Agent or any of its Affiliates in connection with any
E-Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects.  Each of Camping World and the other
Borrower Parties agrees that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

ARTICLE 12.

 

YIELD PROTECTION

 

Section 12.1                                Eurodollar Rate Basis
Determination.  Notwithstanding anything contained herein which may be construed
to the contrary, if with respect to any proposed Eurodollar Advance for any
Eurodollar Advance Period, the Administrative Agent (a) determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Eurodollar Advance Period or (b) is advised by the Majority Lenders that the
Eurodollar Basis for such Eurodollar Advance Period will not adequately and
fairly reflect the cost to the Lenders of making or maintaining the Loans for
such Eurodollar Advance Period, the Administrative Agent shall forthwith give
notice thereof to Camping World and the Lenders, whereupon until the
Administrative Agent notifies Camping World that the circumstances giving rise
to such situation no longer exist, the obligations of the Lenders to make or
continue, or convert Base Rate Advances into, Eurodollar Advances shall be
suspended until the circumstances giving rise to such situation no longer exist.

 

Section 12.2                                Illegality.  If any change in
Applicable Law, any change in the interpretation or administration of any
Applicable Law by any Governmental Authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any change in
compliance with Applicable Law as a result of any request or directive (whether
or not having the force of law) of any such authority, central bank, or
comparable agency after the Agreement Date, shall make it unlawful or impossible
for any Lender to make, maintain, or fund its Eurodollar Advances, such Lender
shall so notify the Administrative Agent, and the Administrative Agent shall
forthwith give notice thereof to the other Lenders and Borrowers.

 

115

--------------------------------------------------------------------------------

 


 

Before giving any notice to the Administrative Agent pursuant to this
Section 12.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.  Upon
receipt of such notice, notwithstanding anything contained in Article 2,
Borrowers shall repay in full the then outstanding principal amount of each
affected Eurodollar Advance of such Lender, together with accrued interest
thereon, either (a) on the last day of the then current Eurodollar Advance
Period applicable to such Eurodollar Advance if such Lender may lawfully
continue to maintain and fund such Eurodollar Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Advance to such day.  Concurrently with repaying each affected
Eurodollar Advance of such Lender, notwithstanding anything contained in
Article 2, Borrowers shall borrow a Base Rate Advance from such Lender, and such
Lender shall make such Advance in an amount such that the outstanding principal
amount of the Revolving Loans held by such Lender shall equal the outstanding
principal amount of such Revolving Loans immediately prior to such repayment.

 

Section 12.3                                Increased Costs.

 

(a)                                  If any change in Applicable Law, any change
in the interpretation or administration of any Applicable Law by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof or any change in compliance with
Applicable Law as a result of any request or directive (whether or not having
the force of law) of such Governmental Authority, central bank, or comparable
agency after the Agreement Date:

 

(i)                                     Shall subject any Lender to any tax,
duty, or other charge with respect to its obligation to make Eurodollar
Advances, or its Eurodollar Advances, or shall change the basis of taxation of
payments to any Lender of the principal of or interest on its Eurodollar
Advances or in respect of any other amounts due under this Agreement in respect
of its Eurodollar Advances or its obligation to make Eurodollar Advances (except
for changes in the rate of tax on the overall net income of such Lender);

 

(ii)                                  Shall impose, modify, or deem applicable
any reserve (including any imposed by the Board of Governors of the Federal
Reserve System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or condition
against assets of, deposits (other than as described in Section 12.5) with or
for the account of, or commitments or credit extended by any Lender, or shall
impose on any Lender or the eurodollar interbank borrowing market any other
condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances, or to
reduce the amount of any sum received or receivable by the Lender under this
Agreement or under any Notes with respect thereto, and such increase is not
given effect in the determination of the Eurodollar Rate;

 

(iii)                               Shall subject the Issuing Bank or any Lender
to any tax, duty or other charge with respect to the obligation to issue Letters
of Credit, maintain Letters of Credit or participate in Letters of Credit, or
shall change the basis of taxation of payments to the Issuing Bank or any Lender
in respect of amounts drawn under Letters of Credit or in respect of any

 

116

--------------------------------------------------------------------------------


 

other amounts due under this Agreement in respect of Letters of Credit or the
obligation of the Issuing Bank to issue Letters of Credit or maintain Letters of
Credit or the obligation of the Lenders to participate in Letters of Credit
(except for changes in the rate of tax on the overall net income of the Issuing
Bank or any Lender); or

 

(iv)                              Shall impose, modify, or deem applicable any
reserve (including any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

 

then promptly upon demand by such Lender or Issuing Bank, each Borrower agrees,
jointly and severally, to pay, without duplication of amounts due under
Section 2.8(b), to such Lender or Issuing Bank such additional amount or amounts
as will compensate such Lender or Issuing Bank for such increased costs.  Each
Lender or Issuing Bank will promptly notify Borrowers and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender or the Issuing Bank to compensation pursuant to
this Section 12.3 and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole judgment of such Lender or the Issuing Bank, be
otherwise disadvantageous to such Lender or the Issuing Bank.

 

(b)                                 A certificate of any Lender or the Issuing
Bank claiming compensation under this Section 12.3 and setting forth the
additional amount or amounts to be paid to it hereunder and calculations
therefor shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender or the Issuing Bank may use any reasonable averaging
and attribution methods.  If any Lender demands compensation under this
Section 12.3, Borrowers may at any time, upon at least five (5) Business Days
prior notice to such Lender, prepay in full the then outstanding affected
Eurodollar Advances of such Lender, together with accrued interest thereon to
the date of prepayment, along with any reimbursement required under
Section 2.9.  Concurrently with prepaying such Eurodollar Advances, Borrowers
shall borrow a Base Rate Advance, or a Eurodollar Advance not so affected, from
such Lender, and such Lender shall make such Advance in an amount such that the
outstanding principal amount of the Revolving Loans held by such Lender shall
equal the outstanding principal amount of such Revolving Loans immediately prior
to such prepayment.

 

Section 12.4                                Effect On Other Advances.  If notice
has been given pursuant to Section 12.1, 12.2 or 12.3 suspending the obligation
of any Lender to make any, or requiring Eurodollar Advances of any Lender to be
repaid or prepaid, then, unless and until such Lender (or, in the case of
Section 12.1, the Administrative Agent) notifies Borrowers that the
circumstances giving rise to such repayment no longer apply, all Advances which
would otherwise be made by such Lender as to the Eurodollar Advances affected
shall, at the option of Borrowers, be made instead as Base Rate Advances.

 

117

--------------------------------------------------------------------------------


 

Section 12.5                                Capital Adequacy.  If after the
Agreement Date, any Lender or Issuing Bank (or any Affiliate of the foregoing)
shall have reasonably determined that the adoption of any applicable law,
governmental rule, regulation or order regarding the capital adequacy of banks
or bank holding companies, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or Issuing Bank (or any Affiliate of the
foregoing) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s (or any Affiliate of the
foregoing) capital as a consequence of such Lender’s or Issuing Bank’s portion
of the Revolving Loan Commitment or other obligations hereunder to a level below
that which it could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or Issuing Bank’s (or any Affiliate of
the foregoing) policies with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that such Lender’s or Issuing Bank’s
(or any Affiliate of the foregoing) capital was fully utilized prior to such
adoption, change or compliance), then, promptly upon demand by such Lender or
Issuing Bank, Borrowers shall immediately pay to such Lender or Issuing Bank
such additional amounts as shall be sufficient to compensate such Lender or
Issuing Bank for any such reduction actually suffered.  A certificate of such
Lender or Issuing Bank setting forth the amount to be paid to such Lender or
Issuing Bank by Borrowers as a result of any event referred to in this paragraph
shall, absent manifest error, be conclusive.

 

 

ARTICLE 13.

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 13.1                                Jurisdiction and Service of
Process.  FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER
OF THE LENDER GROUP WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY BANK PRODUCTS DOCUMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE STATE
OF GEORGIA AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED
AGENT FOR SERVICE OF PROCESS IN THE STATE OF GEORGIA, CAMPING WORLD, OR SUCH
OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT.  THE CONSENT TO JURISDICTION HEREIN SHALL NOT
BE EXCLUSIVE.  THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND
WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH
BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH
BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE
OF GEORGIA, WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH
BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO
SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL
BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER
MAILING

 

118

--------------------------------------------------------------------------------


 

BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT.  EACH
BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL TO SUCH BORROWER PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING.  IN THE EVENT THAT,
FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF
EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF GEORGIA, EACH
BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT
AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF GEORGIA ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO
THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS.  IN
THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.

 

Section 13.2                                Consent to Venue.  EACH BORROWER
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR
THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN FULTON
COUNTY, GEORGIA, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 13.3                                Waiver of Jury Trial.  EACH BORROWER
PARTY AND EACH MEMBER OF THE LENDER GROUP, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
BORROWER PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS
DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

 

[Remainder of page intentionally left blank]

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
above written.

 

 

BORROWERS:

CAMPING WORLD, INC., a Kentucky corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

CWI, INC., a Kentucky corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

 

 

GUARANTORS:

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

CAMPING WORLD INSURANCE SERVICES OF NEVADA, INC., a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

CAMPING WORLD INSURANCE SERVICES OF TEXAS, INC., a Texas corporation

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CW MICHIGAN, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

CAMPING REALTY, INC., a Kentucky corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

CAMPING WORLD CARD SERVICES, INC., an Ohio corporation

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name: Brent Moody

 

 

Title: Executive Vice President

 

 

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDERS:

SUNTRUST BANK, as the Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

 

 

 

/s/ Amy Burnstine

 

 

Name: Amy Burnstine

 

 

Title:Director

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------